CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Exhibit 10.5
AMENDMENT TO OPTION AGREEMENT


THIS AMENDMENT TO OPTION AGREEMENT (the "Amendment Agreement") is made as of
this 20th day of June, 2014, by and between EPT CONCORD II, LLC, having an
office at c/o Entertainment Properties Trust, 909 Walnut Street, Suite 200,
Kansas City, Missouri 64106 (“EPT”) and MONTICELLO RACEWAY MANAGEMENT, INC.,
with an Office at c/o Empire Resorts, Inc. 204 Route 17B, Monticello, New York
12701 (“MRMI”).


W I T N E S S E T H:


WHEREAS, EPT and MRMI are parties to that certain Option Agreement dated as of
December 21, 2011, as amended by those certain letter agreements, dated March
30, 2012, April 30, 2012, May 30, 2012, June 29, 2012, October 1, 2012, October
12, 2012, October 31, 2012, November 30, 2012, March 7, 2013, June 27, 2013,
July 30, 2013, August 14, 2013, August 30, 2013, November 13, 2013, November 22,
2013 and December 6, 2013 respectively (as so amended, the "Option Agreement");
and


WHEREAS, EPT and MRMI now desire to further amend the Option Agreement to
increase the maximum length of the lease term in accordance with the terms and
conditions hereinafter set forth.


NOW, THEREFORE, for and in consideration of the mutual premises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, do covenant and agree, as follows:
     
1. Recitals:


Except as modified or amended by this Amendment Agreement, the Option Agreement
shall remain in full force and effect, enforceable in accordance with its terms.


2. Amendment.


(a)The form of ground lease attached as Exhibit B to the Option Agreement is
hereby deleted and replaced in its entirety with the form of ground lease
attached as Exhibit A hereto. All references in the Option Agreement to the
“Lease” and “Ground Lease” shall be deemed a reference to the form of lease
attached hereto.


3. Neither the form of Ground Lease nor this Amendment Agreement may be further
modified or amended, except in writing signed by both the EPT and MRMI. This
Amendment

    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Agreement sets forth the entire understanding of the parties with respect to the
matters set forth herein.




3. Provisions Binding.


All rights and liabilities herein given to or imposed upon either the parties to
this Amendment Agreement shall extend to, and be binding upon and inure to the
benefit, of the Parties hereto and their respective successors and assigns.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment Agreement on
the day and year first above written.


                    
EPT: EPT CONCORD II, LLC        




By:     /s/    Gregory K. Silvers
Vice President                                                         




MRMI: MONTICELLO RACEWAY MANAGEMENT, INC.




By: /s/     Joseph A. D’Amato
    
                            




                                                    



    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”









EXHIBIT A


Form of Ground Lease
LEASE
BETWEEN
EPT CONCORD II, LLC,
a Delaware limited liability company
(“LANDLORD”)
AND
[MONTICELLO RACEWAY MANAGEMENT, INC.,
a New York corporation]
(“TENANT”)
FOR THE LEASE OF
___________________________
_______________, 20__





    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



TABLE OF CONTENTS
 
 
 
Page
 
 
 
 
 
ARTICLE 1.
 
ATTACHMENTS TO LEASE; SCHEDULES AND EXHIBITS
1
 
 
 
 
ARTICLE 2.
 
DEFINITIONS
2
 
 
 
 
2.1
 
Definitions
2
 
 
 
 
ARTICLE 3.
 
DEMISE OF LEASED PREMISES
9
 
 
 
 
3.1
 
Demise of Leased Premises
9
3.2
 
Development Matters
10
3.3
 
Landlord's Representations
10
3.4
 
Covenant of Quiet Enjoyment
10
3.5
 
No Representations by Landlord
11
3.6
 
Mutual Covenants Relating to Certain Appurtenant Rights
12
 
 
 
 
ARTICLE 4.
 
TERM
12
 
 
 
 
4.1
 
Term
12
4.2
 
Options to Extend
12
4.3
 
Continued Possession of Tenant; Holding Over
12
4.4
 
Certain Landlord Rights
13
 
 
 
 
ARTICLE 5.
 
RENT
14
 
 
 
 
5.1
 
Payment of Rent
14
5.2
 
Annual Fixed Estate Taxes
14
5.3
 
Percentage Rent
15
 
 
 
 
ARTICLE 6.
 
EXPENSES
17
 
 
 
 
6.1
 
Operating Expenses
17
6.2
 
Tenant's Real Estate Taxes
17
6.3
 
Restrictive Agreements
19
6.4
 
Utility Payments
20
6.5
 
Escrows for Taxes and Common Facilities Expenses
20
 
 
 
 
ARTICLE 7.
 
INTENTIONALLY OMITTED
21
 
 
 
 
ARTICLE 8.
 
USE OF PREMISES; TENANT'S COVENANT TO OPERATE
21
 
 
 
 
8.1
 
Permitted Uses
21
8.2
 
Prohibited Uses
22
8.3
 
Uses in Violation of Laws, Etc
23
8.4
 
Operating Covenants
23
8.5
 
Landlord Assistance
26
8.6
 
Landlord Licenses and Permits (Gaming)
26
8.7
 
Landlord Licenses and Permits (Non-Gaming)
27
8.8
 
Exclusive Right to Operate
28


- i -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



 
 
 
 
ARTICLE 9.
 
FINANCIAL REPORTING
28
 
 
 
 
9.1
 
General
28
9.2
 
Furnished Reports
28
 
 
 
 
ARTICLE 10.
 
SUBLETTING AND ASSIGNING
30
 
 
 
 
10.1
 
Landlord's Consent
30
10.2
 
Permitted Assignment, Subletting and Licenses
31
10.3
 
Assignment and Subletting Procedures
32
10.4
 
General Provisions
33
10.5
 
Landlord's Assignment
35
10.6
 
REIT Limitations
36
 
 
 
 
ARTICLE 11.
 
OWNERSHIP OF IMPROVEMENTS; TENANT'S PROPERTY
37
 
 
 
 
11.1
 
Ownership of Improvements
37
11.2
 
Tenant's Property
37
 
 
 
 
ARTICLE 12.
 
GOVERNMENTAL COMPLIANCE
37
 
 
 
 
12.1
 
Tenant Responsibilities Generally
38
12.2
 
Parties; Environmental Knowledge
38
12.3
 
Landlord's Environmental Responsibilities during the Term
38
12.4
 
Tenant's Environmental Responsibilities
38
12.5
 
Environmental Indemnities
39
12.6
 
Definition
39
12.7
 
Survival
39
 
 
 
 
ARTICLE 13.
 
MAINTENANCE AND REPAIRS
39
 
 
 
 
13.1
 
Warranty
39
13.2
 
Tenant Waiver
39
13.3
 
Maintenance and Repairs
40
13.4
 
No Obligation to Make Improvements or Supply Utilities
40
 
 
 
 
ARTICLE 14.
 
ALTERATIONS
40
 
 
 
 
14.1
 
Alterations
40
14.2
 
No Liens
42
14.3
 
Indemnification
42
 
 
 
 
ARTICLE 15.
 
DAMAGE CLAUSE
42
 
 
 
 
15.1
 
Damage
42
15.2
 
Release of insurance Proceeds
43
15.3
 
Continuance of Tenant's Obligations
45
15.4
 
Right to Terminate on Certain Damage
46
15.5
 
Rights to Insurance Proceeds
46
15.6
 
Section 227 of NYRPL
46
 
 
 
 


- ii -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



ARTICLE 16.
 
CONDEMNATION
46
 
 
 
 
16.1
 
In General
47
16.2
 
Temporary Taking Awards
47
 
 
 
 
ARTICLE 17.
 
INSURANCE, WAIVER OF SUBROGATION AND FIRE PROTECTION
47
 
 
 
 
17.1
 
Casualty Policy
47
17.2
 
Liability Insurance
48
17.3
 
Rental Loss/Business Interruption Insurance
48
17.4
 
Workers' Compensation Insurance
49
17.5
 
Boiler and Machinery Insurance
49
17.6
 
Other Insurance
49
17.7
 
Release; Waiver of Subrogation
49
17.8
 
General
49
 
 
 
 
ARTICLE 18.
 
INDEMNIFICATION
50
 
 
 
 
18.1
 
Indemnification by Tenant
50
18.2
 
Indemnification by Landlord
51
 
 
 
 
ARTICLE 19.
 
LEASEHOLD MORTGAGES
51
 
 
 
 
19.1
 
Rights to Mortgage Lease
51
19.2
 
Leasehold Mortgagee Qualifications
52
19.3
 
Defaults
52
19.4
 
Landlord's Acknowledgement of Leasehold Mortgage
56
19.5
 
Modifications Requested by Leasehold Mortgagee
57
 
 
 
 
ARTICLE 20.
 
TENANT'S SIGNS
57
 
 
 
 
20.1
 
Location and Type
57
20.2
 
Design
57
20.3
 
Access to Tenant's Pylon
58
20.4
 
Protection of Signs visibility
58
 
 
 
 
ARTICLE 21.
 
ESTOPPEL CERTIFICATES; FEE MORTGAGES
58
 
 
 
 
21.1
 
Estoppel Certificates
58
21.2
 
Fee Mortgages
58
21.3
 
Modifications Requested by Fee Mortgagee
59
21.4
 
Attornment by Tenant
59
21.5
 
Fee Mortgagee Right to Cure Landlord Defaults
59
21.6
 
Form of Documents
60
 
 
 
 
ARTICLE 22.
 
DEFAULT
60
 
 
 
 
22.1
 
Tenant Default
60
22.2
 
Termination and Re-Entry
62
22.3
 
Damages
62
22.4
 
Self Help
65


- iii -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



22.5
 
Other Remedies
65
22.6
 
Remedies Cumulative
65
22.7
 
Certain Waivers
65
22.8
 
Limitation on Landlord's Liability
65
22.9
 
Interest on Past Due Obligations; Late Charges
65
22.10
 
Special Tenant Remedies
66
 
 
 
 
ARTICLE 23.
 
ACCESS TO PREMISES
67
 
 
 
 
23.1
 
Ongoing Access and Inspection Rights
68
23.2
 
Landlord's Construction Inspection Rights
68
 
 
 
 
ARTICLE 24.
 
SURRENDER OF PREMISES
68
 
 
 
 
24.1
 
Surrender of Leased Premises
68
 
 
 
 
ARTICLE 25.
 
FORCE MAJEURE
69
 
 
 
 
ARTICLE 26.
 
MISCELLANEOUS
69
 
 
 
 
26.1
 
Memorandum of Lease
69
26.2
 
Notices
70
26.3
 
Waiver of Performance and Disputes
71
26.4
 
Exculpation
71
26.5
 
Modification of Lease
72
26.6
 
Captions
72
26.7
 
Lease Binding on Successors and Assigns, ect
72
26.8
 
Brokers
72
26.9
 
Landlord's Status as a REIT
72
26.10
 
Governing Law
72
26.11
 
Joint Preparation
72
26.12
 
Interpretation
73
26.13
 
Severability
73
26.14
 
Landlord and Tenant
73
26.15
 
Authority
73
26.16
 
Consent
73
26.17
 
Attorneys' Fees
73
26.18
 
Further Assurances
73
26.19
 
Counterparts
73
26.20
 
Rules of Construction
74
26.21
 
Net Lease
74
26.22
 
Transfer Taxes
74
26.23
 
No Merger
75
26.24
 
Confidential Information
75
26.25
 
No Consequential Damages
75
 
 
 
 
ARTICLE 27.
 
WAIVER OF TRIAL BY JURY
76
 
 
 
 


- iv -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



ARTICLE 28.
 
OPTION TO PURCHASE
76
 
 
 
 
28.1
 
Option to Purchase
76
28.2
 
Obligation to Close
77
28.3
 
Terms
77




- v -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



LEASE
THIS LEASE, dated as of ________________, 20___ (the “Effective Date”), is made
by and between EPT CONCORD II LLC, a Delaware limited liability company
(“Landlord”), with an office at c/o Entertainment Properties Trust, 909 Walnut
Street, Suite 200, Kansas City, Missouri 64106, and [MONTICELLO RACEWAY
MANAGEMENT, INC., a New York corporation] (“Tenant”), with an office at c/o
Empire Resorts, Inc., 204 Route 17B, Monticello, New York 12701 prior to the
Opening Date, and thereafter Tenant’s address shall be that of the Project.


ARTICLE 1.
ATTACHMENTS TO LEASE; SCHEDULES AND EXHIBITS
Attached to this Lease and hereby made a part hereof are the following:
SCHEDULE A – a list of certain permitted title exceptions.
SCHEDULE B – Violations.
SCHEDULE C – Environmental Disclosure.
SCHEDULE D – Exclusive Uses.
SCHEDULE E – certain Agreements.
SCHEDULE F – Intentionally Omitted.
SCHEDULE G – Other Restrictive Agreements.
SCHEDULE H – Related Agreements.
SCHEDULE I – ***
EXHIBIT A – a description of the tract of land constituting the Leased Premises.
EXHIBIT B – a description of the Project and the Improvements to be constructed
on the Leased Premises.
EXHIBIT C – Reserved.
EXHIBIT D – Memorandum of Term Commencement.
EXHIBIT E – Additional Terms for Purchase Option.
EXHIBIT F – Form of Financial Report.
EXHIBIT G – a description of the tract of land constituting the Master
Development Site.

    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



EXHIBIT H – Form of Memorandum of Lease.
ARTICLE 2.
DEFINITIONS
2.1    Definitions. The following terms for purposes of this Lease shall have
the meanings hereinafter specified (additional terms may be defined elsewhere in
the Lease):
“ADA” means the Americans with Disabilities Act of 1990, as amended, 42 U.S.C.
12.101, et seq.
“Adjusted by CPI” means the adjustment of a particular dollar sum on (and as of)
the applicable January 1 during the Term to an amount equal to the sum of (I)
such stated dollar sum (as same may have been previously Adjusted by CPI) in
effect on the immediately preceding December 31 (such amount as so previously
adjusted, the “Base CPI Amount”), plus (II) an amount equal to the product of
(A) the Base CPI Amount, multiplied by (B) the greater of (i) a fraction (x) the
numerator of which is the Consumer Price Index for the December with respect to
which such adjustment is being made, and (y) the denominator of which is the
Consumer Price Index for the December prior to the year in which the relevant
sum was initially set or last Adjusted by CPI, or (ii) one (1).
“Affiliate” means as applied to a Person or Persons, any other Person or Persons
directly or indirectly controlling, controlled by, or under common control with,
that Person or Persons.
“Annual Fixed Rent” means the annual fixed rent payable hereunder under this
Lease, as set forth in Section 5.2.
“Authorized Institution” means a (1) a bank, savings and loan institution, trust
or insurance company, pension, welfare or retirement fund or system, credit
union, REIT (or an umbrella partnership or other entity of which a REIT is the
majority owner and which is controlled by such REIT), federal or state agency
regularly making or guaranteeing mortgage loans, investment bank, securitization
trust (whether structured as a grantor trust or a real estate mortgage
investment conduit), (2) any issuer of collateralized mortgage obligations or
similar investment entity (provided such entity is publicly traded or is
sponsored by an entity that is otherwise an Authorized Institution), (3) any
other Person that is actively engaged in (a) the origination or holding of
commercial real estate mortgage loans or mezzanine loans, or (b) the operation
of reputable hotel/casino properties, and in each case which is approved by the
applicable Gaming Authorities to originate or hold the applicable Leasehold
Mortgage (to the extent required by applicable Law), and in each case which
satisfies the Eligibility Requirements at the time of determination (or is
wholly owned by a Person that satisfies the Eligibility Requirements at the time
of the determination), (4) any Person that is (i) an Affiliate of, and (ii)
either owns 50% or more of, or is owned 50% or more by, or is under 50% or more
common ownership with, the Persons described in (1)-(3) above, in each case,
acting either in its own capacity or as a trustee (including, as an indenture
trustee, or (5) any investment fund, limited liability company, limited
partnership or general partnership where (a) a Permitted Fund Manager acts as
the general partner, managing member or fund manager and (b) at least 50%

- 2 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



of the equity interests in such investment vehicle are owned, directly or
indirectly, by one or more entities that are otherwise Authorized Institutions
under clauses (1)-(4) above (a Person described in this clause (5) being
hereinafter referred to as a “Permitted Investment Fund”). The fact a particular
Person (or Affiliate of that Person) is a direct or indirect partner,
shareholder, member, or other investor in Landlord or Tenant shall not preclude
such Person from being an Authorized Institution and a Fee Mortgagee or
Leasehold Mortgagee, as applicable; provided, that: (x) such entity has, in
fact, made a bona fide mortgage or mezzanine loan to Landlord or Tenant secured
by a Fee Mortgage or a Leasehold Mortgage, as applicable, or has acquired such
loan, (y) such entity otherwise qualifies as an Authorized Institution and (z)
in the case of a Leasehold Mortgagee, at the time such entity becomes a
Leasehold Mortgagee, no Event of Default exists, unless simultaneously cured.
“Casino” means that certain gaming facility to be located on the Leased Premises
and as more particularly described on Exhibit B.
“Code” means the Internal Revenue Code of 1986, as the same may be amended or
supplemented, and the rules and regulations promulgated thereunder.
“Commencement Date” is defined in Section 4.1.
“Common Facilities” includes, without limitation and as applicable, all parking
areas, streets, driveways, curb cuts, access facilities, aisles, sidewalks,
malls, landscaped areas, sanitary and storm sewer lines, water, gas, electric,
telephone and other utility lines, systems, conduits and facilities and other
common and service areas, whether located within or outside the Leased Premises
and serving the Leased Premises, all as more particularly defined in the REA and
the other Restrictive Agreements, and regardless of by whom owned.
“Common Facilities Deposits” is defined in Section 6.5.
“Common Facilities Expense” means, to the extent covered by or levied under the
REA or any other Restrictive Agreement, all expenses, contributions, fees,
assessments and costs in connection with operating, maintaining, repairing,
insuring, lighting, protecting and securing the Common Facilities, as computed
and to be paid in accordance with the REA or applicable Restrictive Agreement.
“Competitor” means a Person, the majority of whose business, or the majority of
the business of an Affiliate of such Person, consists of the ownership,
operation or management of a video lottery facility, casino or other facility
used to conduct Gaming Operations (without regard to the reference in the
definition thereof to the Leased Premises). Competitor shall not include,
however, any Affiliate that (a) is a financial institution, institutional
investor, or other financial or investment services, management or advisory
establishment or enterprise that invests generally in industries that may
include the gaming industry but is not limited solely to the gaming industry, or
(b) is Affiliated with a Person the majority of whose business consists of the
operation and management of a video lottery facility, casino or other facility
used to conduct Gaming Operations (as aforesaid) by reason of ownership and
control by, ownership and control of, or common control and ownership with, such

- 3 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Person through a Person described in the foregoing clause (a); provided, that
the Person who acquires Landlord’s interest in this Lease executes and delivers
to Tenant a nondisclosure agreement in customary form and providing, in effect,
that such Person will not disclose any Confidential Information relating to
Tenant or the operation of the Leased Premises to any Affiliate of such Person a
majority of whose business consists of the ownership, operation and management
of a video lottery facility, casino or other facility used to conduct Gaming
Operations (as aforesaid) and with respect to which there are no overlapping
executive officers or other employees with access to Confidential Information
(it being understood that overlapping directors shall be permitted, provided
that such overlapping directors shall not be entitled to receive any
Confidential Information hereunder). As used in this definition, “Affiliate”
means as applied to a Person or Persons, any other Person or Persons directly or
indirectly both (i) controlling, controlled by, or under common control with,
that Person or Persons, and (ii) owned 40% or more by, owning 40% or more of, or
under 40% or more common ownership with, such first Person.
“Competitor Transfer” is defined in Section 10.5.
“Competitor Transfer Notice” is defined in Section 10.5.
“Construction Term” is defined in Section 4.1.
“CPI” means the Consumer Price Index for all Urban Consumers, U.S. City Average,
published by the Bureau of Labor Statistics of the United States Department of
Labor (base year 1982-84=100), or any successor index thereto.
“Default Rate” means the lesser of (a) the per annum interest rate from time to
time publicly announced by Citibank, N.A., New York, New York as its base rate
(i.e., its Prime Rate) plus four percent (4%) and (b) the highest rate of
interest that may lawfully be charged to the party then required to pay interest
under this Lease at the Default Rate. If Citibank, N.A. should cease to publicly
announce its base rate, the Prime Rate hereunder shall be the prime, base or
reference rate of the largest bank (based on assets) in the United States which
announces such rate.
“Depository” is defined in Section 15.1.
“Deposits” is defined in Section 6.5.
“Effective Date” is the date first above written.
“Eligible Gaming Revenue” means ***.
“Eligibility Requirements” means, with respect to any Person, that such Person
has a capital/statutory surplus or shareholder’s equity, determined in
accordance with GAAP, of at least Two Hundred Fifty Million Dollars
($250,000,000.00), as such amount is Adjusted by CPI on each Option Date, if
applicable.
“Environmental Laws” is defined in Section 3.5.

- 4 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



“Environmental Report” means that certain environmental site assessment prepared
by [___________________], dated [_____________], respecting the Leased Premises.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
“Fee Mortgage” is defined in Section 21.2.
“Fee Mortgagee” is defined in Section 21.2.
“Final Plans” means the final plans, drawings and specifications for the Project
and any other improvements on the Leased Premises as built, as the same may be
modified from time to time in accordance with the terms hereof.
“Fiscal Tax Year” is defined in Section 6.2(a)(i).
“Fixed Term” is defined in Section 4.1.
“Force Majeure” is defined in Article 24.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession, including, without limitation, the
International Financial Reporting Standards, if applicable, consistently
applied.
“Gaming Authorities” means New York Lottery, New York State Racing and Wagering
Board, or any other governmental division, commission or agency that now or
hereafter has regulatory authority over Gaming Operations and/or over Persons
operating or engaged in Gaming Operations by reason of their operation thereof
or engagement therein, or over Persons receiving, directly or indirectly,
revenues derived from Gaming Operations.
“Gaming Equipment” means any and all gaming devices, gaming device parts and
inventory and other related gaming equipment and supplies used or usable in
present or future Gaming Operations, including, without limitation, slot
machines, gaming tables, cards, dice, chips, tokens, player tracking systems,
cashless wagering systems and associated equipment.
“Gaming Laws” means all Laws applicable to the ownership, operation or
management of casino facilities and video gaming facilities and to Gaming
Operations and/or to Persons operating or engaged in Gaming Operations,
including but not limited to all present and future requirements, administrative
and judicial orders, laws, statutes, codes, ordinances, rules and regulations of

- 5 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Government Authorities and all pronouncements and requirements now or hereafter
imposed by Governmental Authorities, whether or not having the force of Law.
“Gaming Licenses” means any permit, license, certificate or approval now or
hereafter required by any Governmental Authority in order to conduct Gaming
Operations on or from the Leased Premises in accordance with applicable Laws.
“Gaming Operations” means the operation within or from the Leased Premises of
video gaming machines (including video lottery terminals), live and electronic
table games (including, but not limited to, poker, blackjack, and internet
gaming), and other games of chance, and wagering of any kind (including, without
limitation, sports books), and of any and all types, which are now or hereafter
permitted by applicable Laws, whether such wagers are made by customers
physically located within the Leased Premises or from outside the Leased
Premises (including, without limitation, via the Internet), but specifically
excluding horse racing, pari-mutuel and simulcast wagering on horse racing;
provided, in the case of customers not physically located on or within the
Leased Premises, the revenue derived therefrom is reported (in whole or, to the
extent so reported, in part) by Tenant to the applicable Governmental
Authorities as revenue from Gaming Operations attributable to the Leased
Premises.
“Governmental Authorities” means all federal, state, county, municipal and local
departments, commissions, boards, bureaus, agencies, quasi-governmental entities
and offices thereof, having jurisdiction over all or any part of Leased Premises
or the Project or the use thereof, including Gaming Authorities.
“Guarantor” means [if Tenant is not the operating entity, then guaranty will
come from operator].
“Guaranty” means the Lease Guaranty by and between Landlord and Guarantor of
even date herewith.
“Hazardous Substances” is defined in Section 12.6.
“Improvements” means all buildings, structures and improvements now or hereafter
located on the Land (collectively, the “Building”) and all alterations,
additions, improvements, repairs, restorations and replacements thereof, and the
fixtures, equipment and machinery, in each case now or hereafter affixed
thereto; provided, that Tenant’s Property and Gaming Equipment shall not be
“Improvements” under the Lease.
“Indemnified Party” is defined in Section 12.5.
“Indemnifying Party” is defined in Section 12.5.
“Knowledge” means, with respect to Landlord or Tenant, the actual knowledge of
Landlord or Tenant, as applicable, without duty of inquiry or investigation.

- 6 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



“Land” means the tract of land constituting the Leased Premises described on
Exhibit A attached hereto and, subject to Section 3.6, all rights appurtenant
thereto, including but not limited to air rights and development rights
appurtenant thereto.
“Landlord Indemnified Party” is defined in Article 18.
“Landlord Licenses and Permits” is defined in Section 8.6.
“Landlord Property Interests” means the right, title and interest of Landlord in
(a) the Leased Premises, or (b) this Lease.
“Laws” means all present and future requirements, administrative and judicial
orders, laws, statutes, codes, ordinances, rules and regulations of any
Governmental Authority, including, but not limited to the ADA, including but not
limited to Gaming Laws.
“Lease Year” means a period of twelve (12) full calendar months. The first Lease
Year shall begin on the first day of the calendar month following the
Commencement Date, unless the Term commences on the first day of a calendar
month, in which case the first Lease Year shall begin on the Commencement Date.
Each succeeding Lease Year shall commence on the anniversary of the commencement
of the first Lease Year.
“Leased Premises” means the Land, and all rights, easements and privileges
thereunto belonging or in any way appertaining, and all other rights, easements
and privileges granted to Tenant in this Lease, excluding, however, the
Improvements and Tenant’s Property.
“Leasehold Estate” is defined in Section 3.1.
“Leasehold Mortgage” is defined in Section 19.1.
“Leasehold Mortgagee” is defined in Section 19.2.
“Licenses and Permits” is defined in Section 8.4(b).
“Master Development Agreement” means that certain Comprehensive Development Plan
dated as of [_____________], together with certain related written agreements
and documentation all as mutually agreed in writing between Landlord and Tenant
and/or certain of their respective Affiliates.
“Master Development Site” means those certain tracts or parcels of land more
particularly depicted on Exhibit G hereto, of which the Land is a part.
“Opening Date” is defined in Section 4.1.
“Operating Standard” is defined in Section 8.4(a).

- 7 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



“Option Date” means each of the twentieth (20th) anniversary of the Commencement
Date, the thirtieth (30th) anniversary of the Commencement Date, the fortieth
(40th) anniversary of the Commencement Date, the fiftieth (50th) anniversary of
the Commencement Date, and the sixtieth (60th) anniversary of the Commencement
Date.
“Percentage Rent” is defined in Section 5.3.
“Permitted Exceptions” is defined in Section 3.1.
“Permitted Fund Manager” means any Person that on the date of determination is
(i) a nationally-recognized manager of investment funds or an Authorized
Institution described in clause (1) of the definition thereof, in each case
investing in debt or equity interests relating to commercial real estate, (ii)
investing through a fund with committed capital of at least $250,000,000.00 and
(iii) not subject to any bankruptcy or other insolvency proceeding.
“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association or
Governmental Authority and any fiduciary acting in such capacity on behalf of
any of the foregoing.
“Project” means, collectively, one or more buildings that will include casino
gaming facilities and a harness racetrack (if, and to the extent, a harness
racetrack is required by applicable Law in order to maintain the Gaming Licenses
or the Landlord Licenses and Permits), and may include one or more hotels, food
and beverage outlets, a spa facility, retail venues, space for conferences,
meetings, entertainment and multi-function events, parking facilities
(including, without limitation, a parking garage and surface parking), and
ancillary facilities to be located on the Leased Premises as described on
Exhibit B and as more particularly described in the Restrictive Agreements.
“Racetrack” means that certain harness racetrack to be located on the Leased
Premises as described on Exhibit B and as more particularly described in the
Restrictive Agreements.
“REA” means that certain Master Declaration Of Covenants, Conditions, Easements
And Restrictions For Adelaar, dated as of December 6, 2013 made by EPT Concord
II, LLC as Declarant and Concord Resorts Master Association, LLC.
“Related Agreement” means, collectively, those certain agreements described on
Schedule H attached hereto and by this reference made a part hereof, all as
amended from time to time.
“Rent” means Annual Fixed Rent, Percentage Rent and any other charges, expenses
or amounts payable by Tenant under this Lease.
“Restricted Area” means the area that is within a twenty-five (25) mile radius
of the Leased Premises.

- 8 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



“Restrictive Agreements” means the Master Development Agreement, the REA and
those certain agreements described on Schedule G attached hereto and by this
reference made a part hereof, all as amended from time to time.
“Taxes” is defined in Section 6.2(a)(ii).
“Tax Deposits” is defined in Section 6.5.
“Tenant’s Operating Period” means the period beginning on the Opening Date and
ending on the expiration or earlier termination of the Term.
“Tenant’s Property” is defined in Article 11.
“Tenant’s Pylon” is defined in Section 20.1.
“Tenant’s Signs” is defined in Section 20.2.
“Term” and “Term of this Lease” means the Construction Term and Fixed Term.
“Termination Option Date” is defined in Section 4.2.
“Termination Option” is defined in Section 4.2.
“Transfer Taxes” is defined in Section 26.22.
“Uniform System of Accounts” means the Uniform System of Accounts for the
Lodging Industry, Tenth Revised Edition, 2006, as adopted by the American Hotel
& Motel Association, and all future amendments and supplements thereto that are
in general use within the United States as hotels similar to that of the hotels
operated on the Leased Premises.
“Violations” means any and all notes or notices of violations of Law whatsoever
noted in or issued by any Governmental Authority having jurisdiction over the
Leased Premises.
ARTICLE 3.
DEMISE OF LEASED PREMISES


3.1    Demise of Leased Premises. Landlord hereby demises and leases the Leased
Premises unto Tenant, and Tenant hereby leases the same from Landlord, for the
consideration and upon the terms and conditions set forth in this Lease. The
Leased Premises are demised and let hereunder subject only to (a) the matters
recorded in the land records of Sullivan County, New York affecting title
thereof as of the Effective Date as reflected on Schedule A hereto, (b) any
state of facts shown on that certain [will be updated to refer to current
survey], and any further state of facts which an accurate survey or physical
inspection thereof might show, provided that such further state of facts would
not adversely affect Tenant’s ability to construct or operate the Project or the
Leased Premises or the value thereof in any material respect, (c) all zoning
regulations, restrictions, rules and ordinances, building restrictions and other
Laws now in effect or hereafter adopted by

- 9 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



any Governmental Authority having jurisdiction, (d) Taxes which are a lien but
not yet due and payable, (e) all covenants, restrictions and utility company
rights, easements and franchises relating to electricity, water, steam, gas,
telephone, sewer or other service or the right to use and maintain poles, lines,
wires, cables, pipes, boxes and other fixtures and facilities in, over, under
and upon the Leased Premises which exist as of the Effective Date or which are
permitted to be placed thereon after the Effective Date pursuant to the express
provisions of this Lease or any of the Restrictive Agreements, (f) subject to
the further provisions of Section 21.2 below, all Fee Mortgages whether now or
hereafter existing, (g) all outstanding Violations issued or noted on the
Effective Date and listed on Schedule B attached hereto, (h) any matter which
from time to time may affect title to the Leased Premises which results from any
act or omission of Tenant or any Affiliate of Tenant or any Person claiming by,
through or under Tenant or any Affiliate of Tenant, or any director, officer,
employee, agent or contractor of, or other Person acting on behalf of or at the
direction of, Tenant or any Affiliate of Tenant or any Person claiming by,
through or under Tenant or any Affiliate of Tenant, and (i) any other matter
which from time to time may affect title to the Leased Premises which results
from any act or omission of any Person from and after the Effective Date (other
than from any act or omission of Landlord or any Affiliate of Landlord or any
Person claiming by, through or under Landlord or any Affiliate of Landlord, or
any director, officer, employee, agent or contractor of, or other Person acting
on behalf of or at the direction of, Landlord or any Affiliate of Landlord or
any Person claiming by, through or under Landlord or any Affiliate of Landlord,
which is not otherwise permitted to be done or not done, as applicable, under
this Lease) (collectively, the matters described in the foregoing clauses,
“Permitted Exceptions”). The right, title and interest of Tenant in its
leasehold estate in the Land and Improvements as created by this Lease is
sometimes referred to as the “Leasehold Estate”.
3.2    Development Matters. Development and construction of the Project on the
Leased Premises shall be governed by the Master Development Agreement.
3.3    Landlord’s Representations. . Landlord represents and warrants to Tenant
that: (a) Landlord owns and holds fee title in and to the Leased Premises; (b)
Landlord has full right and lawful authority to enter into and perform
Landlord’s obligations under this Lease; (c) Landlord has not leased, licensed
or otherwise agreed to permit the use of the Leased Premises to any third party
whose lease, license or occupancy right is still in effect; (d) Landlord has not
sold, assigned or otherwise transferred any of the development rights, air
rights or mineral rights appurtenant to the Leased Premises, nor has exploited
or is it currently exploiting or otherwise seeking to mine or extract any of the
minerals or other natural resources located beneath the surface of the Leased
Premises; and (e) no portion of the Leased Premises is part of a tax lot that
also includes any real property that is not part of the Leased Premises
[separate tax lot will be created prior to Effective Date].
3.4    Covenant of Quiet Enjoyment. Landlord covenants to Tenant that for so
long as no Event of Default shall exist and subject to the terms and conditions
of this Lease, Tenant shall have and enjoy, during the Term of this Lease, the
quiet and undisturbed possession of the Leased Premises as in this Lease
contemplated, free from interference by Landlord or any party claiming by,
through or under Landlord but none other, and free of any liens, encumbrances or
other claims

- 10 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



created by Landlord or any director, officer, employee or agent of Landlord or
any Affiliate of Landlord or any other Person acting at the direction of
Landlord or any Affiliate of Landlord, other than Permitted Exceptions, which
may adversely affect the value of the Land and Improvements in any material
respect (unless the same would be extinguished upon or in connection with a
transfer of Landlord’s interest in the Leased Premises) or Tenant’s use and
enjoyment of the Leased Premises or the Project in any material respect, in each
case whether or not superior to this Lease and the Leasehold Estate. If (a)
Landlord breaches its covenants set forth in this Section 3.4, (b) it is
determined by a final and non-appealable order of a court of competent
jurisdiction that Tenant has suffered damages recoverable hereunder as a result
of such breach and the amount of such damages actually suffered by Tenant, and
(c) Landlord fails to pay to Tenant the amount of such damages as so determined
within thirty (30) days after the date of such order, then Tenant shall have the
right, to offset the amount of such damages against the next succeeding
installment(s) of Annual Fixed Rent and Percentage Rent due under this Lease
until credited in full.
3.5    No Representations by Landlord. Tenant hereby accepts the Leased Premises
in its “as is, where is” condition as of the Commencement Date. Tenant
represents to Landlord that Tenant has examined the title to and the physical
condition of the Leased Premises prior to the execution and delivery of this
Lease and has found the same to be satisfactory for all purposes hereof. Tenant
acknowledges that, except as herein expressly set forth, Landlord has not made,
does not make, and specifically negates and disclaims any representations,
warranties, promises, covenants, agreements or guaranties of any kind or
character whatsoever, whether express or implied, oral or written, of, as to,
concerning, or with respect to, (a) the value, nature, quality or condition of
the Leased Premises, including, without limitation, the water, soil and geology;
(b) the suitability of the Leased Premises for any and all activities and uses
which may be conducted thereon; (c) the compliance of or by the Leased Premises
with any laws, rules, ordinances or regulations of any applicable governmental
authority or body; (d) the habitability, merchantability, marketability,
profitability or fitness for a particular purpose of the Leased Premises, or (e)
any other matter with respect to the Leased Premises, and specifically, Landlord
has not made, does not make and specifically negates and disclaims any
representations or warranties regarding compliance of the Leased Premises with
any environmental protection, pollution or land use laws, rules, regulations,
orders or requirements, including without limitation, those pertaining to solid
waste, as defined by the U.S. Environmental Protection Agency Regulations at 40
C.F.R., Part 261, or the disposal or existence, in or on the Leased Premises, of
any hazardous substances, as defined by The Comprehensive Environmental Response
Compensation and Liability Act of 1980, as amended, and the regulations
promulgated thereunder (collectively, “Environmental Laws”); provided, however,
that Landlord represents that it has not received any notice of violation under
any Environmental Law during the period of Landlord’s ownership of the Leased
Premises, except for those previously disclosed to Tenant in writing or as set
forth on Schedule C hereto. Tenant shall rely solely on its own investigation of
the Leased Premises and not on any information provided or to be provided by
Landlord, its directors, contractors, agents, employees or representatives.
Except as expressly set forth herein, Landlord shall not be liable or bound in
any manner by any verbal or written statements, representations or information
pertaining to the Leased Premises or the operation thereof, furnished by any
party purporting to act on behalf of Landlord.

- 11 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



3.6    Mutual Covenants Relating to Certain Appurtenant Rights. Neither Landlord
nor Tenant shall sell, assign or otherwise transfer any of the development, air,
or mineral rights appurtenant to the Leased Premises during the Term without the
express written consent of the other party, nor shall either party exploit or
otherwise seek to mine or extract any of the minerals or other natural resources
located beneath the surface of the Leased Premises during the Term.
ARTICLE 4.
TERM
4.1    Term. The construction term of this Lease (the “Construction Term”) shall
commence on the Effective Date and shall expire on the earlier of (a) the date
that Tenant opens the Casino for business to the public (as opposed to a “soft
opening”) in the Leased Premises (the “Opening Date”) and (b) the date that is
twelve (12) months after the Effective Date. The Fixed Term of this Lease (the
“Fixed Term”) shall commence upon the end of the Construction Term (the
“Commencement Date”), and shall expire at midnight on the earlier of (a) the
last day of the calendar month that is seventy (70) years after the Commencement
Date and (b) the Termination Option Date. After the Commencement Date, Landlord
and Tenant shall promptly execute and deliver a Memorandum of Term Commencement
in the form attached hereto as Exhibit D, and Tenant shall have the right, at
Tenant’s sole cost and expense, to cause the same to be recorded against the
Leased Premises in the land records of Sullivan County, New York; provided, that
the failure to execute and deliver such instrument shall not affect the
determination of such date in accordance with this Section 4.1 or give rise to
any liability on the part of Landlord or Tenant.
4.2    Early Termination Rights. Provided that no Event of Default exists,
Tenant shall have the option to terminate this Lease on five (5) separate
occasions (each, a “Termination Option”), effective as of the applicable Option
Date in accordance with this Section 4.2. If Tenant elects to exercise a
Termination Option, it shall do so by giving Landlord written notice of such
election at least twelve (12) months before the applicable Option Date on which
this Lease is to be terminated by the exercise of such option, time being of the
essence with respect to the giving of such notice. If Tenant fails to timely
give such notice, the applicable Termination Option shall lapse and be of no
further force and effect. If Tenant timely gives such notice, this Lease shall
be automatically terminated effective as of the applicable Option Date (such
date, the “Termination Option Date”, and Tenant shall be obligated to surrender
the Leased Premises to Landlord on the Termination Option Date in the condition
required by this Lease, and thereafter neither party shall owe any further
obligation to the other except to the extent of obligations under this Lease
which are intended to survive the expiration or earlier termination of this
Lease.
4.3    Continued Possession of Tenant; Holding Over. (a) The parties recognize
and agree that the damage to Landlord resulting from any failure by Tenant to
timely surrender the Leased Premises upon expiration or other earlier
termination of this Lease will be substantial, will exceed the amount of the
monthly installments of Annual Fixed Rent and Percentage Rent theretofore
payable hereunder, and will be impossible to accurately measure. Tenant
therefore agrees that if possession of the Leased Premises is not surrendered to
Landlord upon the expiration or earlier termination of this Lease, then Tenant
shall pay to Landlord for each month during which Tenant

- 12 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



holds over in the Leased Premises after the expiration or earlier termination of
this Lease, holdover rent equal to: (i) for the first and second months after
such expiration or termination, the sum of (A) ***% of (y) the Fixed Annual Rent
which Tenant was obligated to pay for the month immediately preceding the end of
the Term plus (z) the Percentage Rent which would be payable under this Lease
for such month if such period were included in the Term hereunder, plus (B) all
other Rent payable by Tenant pursuant to the terms of this Lease (including,
without limitation, Taxes and operating expenses); (ii) for the third and fourth
months after such expiration or termination, the sum of (A) ***% of (y) the
Fixed Annual Rent which Tenant was obligated to pay for the month immediately
preceding the end of the Term plus (z) the greater of (I) the Percentage Rent
which would be payable under this Lease for such month if such period were
included in the Term hereunder and (II) one twelfth (1/12) of the Percentage
Rent which Tenant was obligated to pay for the last full Lease Year of the Term,
plus (B) all other Rent payable by Tenant pursuant to the terms of this Lease
(including, without limitation, Taxes and operating expenses); (iii) for the
fifth and sixth months after such expiration or termination, the sum of (A) ***%
of (y) the Fixed Annual Rent which Tenant was obligated to pay for the month
immediately preceding the end of the Term plus (z) the greater of (I) the
Percentage Rent which would be payable under this Lease for such month if such
period were included in the Term hereunder and (II) one twelfth (1/12) of the
Percentage Rent which Tenant was obligated to pay for the last full Lease Year
of the Term, plus (B) all other Rent payable by Tenant pursuant to the terms of
this Lease (including, without limitation, Taxes and operating expenses); and
(iv) thereafter, the sum of (A) ***% of (y) the Fixed Annual Rent which Tenant
was obligated to pay for the month immediately preceding the end of the Term
plus (z) the greater of (I) the Percentage Rent which would be payable under
this Lease for such month if such period were included in the Term hereunder and
(II) one twelfth (1/12) of the Percentage Rent which Tenant was obligated to pay
for the last full Lease Year of the Term, plus (B) all other Rent payable by
Tenant pursuant to the terms of this Lease (including, without limitation, Taxes
and operating expenses).
(b)    Notwithstanding the foregoing provisions of Section 4.3(a), no holding
over by Tenant after the expiration or earlier termination of the Term shall
operate to extend the Term, and the acceptance of any rent paid by Tenant
pursuant to this Section 4.3 shall not preclude Landlord from commencing and
prosecuting a holdover or summary eviction proceeding. The provisions of this
Section 4.3 shall be deemed to be an “agreement expressly providing otherwise”
within the meaning of Section 232-c of the Real Property Law of the State of New
York. Tenant expressly waives, for itself and for any Person claiming through or
under Tenant, any rights which Tenant or any such Person may have under the
provisions of Section 2201 of the New York Civil Practice Law and Rules and of
any successor law of like import then in force, in connection with any holdover
summary proceedings which Landlord may institute to enforce the provisions of
this Lease.
4.4    Certain Landlord Rights.
(a)    Landlord or its agent shall have the right to enter the Leased Premises
at all reasonable times during normal business hours and upon reasonable advance
notice for the purpose of exhibiting the Leased Premises at any time during the
Term, provided that Landlord shall not be permitted to enter any restricted
areas such as count rooms, cages and surveillance rooms unless

- 13 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



accompanied by a representative of Tenant and subject to reasonable security
rules and applicable Law; and, provided further that Landlord shall not exhibit
the Leased Premises to prospective tenants until twelve (12) months prior to the
then-scheduled expiration date of the Term of this Lease. Landlord shall have no
right to place any “for sale” or “for rent” notices or signs on the Leased
Premises at any time during the Term of the Lease. Tenant hereby waives all
notice to vacate upon the expiration or other termination of this Lease.
(b)    Upon the expiration or earlier termination of this Lease, Tenant shall,
at the option and expense of Landlord, transfer to and relinquish to Landlord or
Landlord’s nominee and reasonably cooperate with Landlord or Landlord’s nominee
in connection with the processing by Landlord or such nominee of the Licenses
and Permits and all assignable service contracts, which may be necessary or
appropriate for the operation by Landlord or such nominee of the Leased
Premises; provided that the costs and expenses of any such transfer or the
processing of any such application shall be paid by Landlord or Landlord’s
nominee; and Landlord agrees to hold harmless, or to cause Landlord’s nominee to
hold harmless, Tenant from all claims, liabilities or expense arising from any
such transfer or processing. Landlord acknowledges that some or all of such
Licenses and Permits relating to the operation of the Casino and Racetrack,
including simulcast and liquor licenses, are or may not be assignable by Law.
ARTICLE 5.
RENT
5.1    Payment of Rent. Tenant shall timely pay all Rent due under this Lease to
Landlord by check (subject to collection) drawn on a bank that clears through
The Clearing House Payments Company L.L.C. or electronic transfer, at the times
and to the accounts provided herein without notice or demand and without setoff
or counterclaim payable to Landlord at Landlord’s address first written above
until Tenant receives other written instructions from Landlord. In the event (i)
Landlord provides notice to Tenant of any Fee Mortgage encumbering Landlord’s
fee interest in the Leased Premises and (ii) the Fee Mortgagee under such Fee
Mortgage delivers written notice to Tenant asserting that an event of default
exists under such Fee Mortgage, Tenant shall be permitted to rely on written
instructions from any such Fee Mortgagee and any payments made in accordance
therewith shall discharge Tenant’s obligations hereunder to the extent of such
payments as if such payments were made to Landlord.
5.2    Annual Fixed Rent; Escalation. Tenant shall pay to Landlord, commencing
on the Commencement Date and continuing throughout the Term of this Lease, the
Annual Fixed Rent for each Lease Year, payable in equal monthly installments on
or before the first day of each calendar month, in advance during such Lease
Year. If the Annual Fixed Rent is payable for a fraction of a month, the amount
payable shall be a pro rata share of a full month’s rent based on the number of
days elapsed in such month. The Annual Fixed Rent shall be prorated for any
partial Lease Year. Annual Fixed Rent under this Lease shall be as follows:
(a)    *** Dollars ($***), subject to the escalation provisions set forth in
Section 5.2(b).

- 14 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



(b)    On the first day of the sixth, eleventh and sixteenth Lease Years and the
first day after each Option Date, and the first day after the fifth anniversary
of each Option Date (each an “Escalation Date”), Annual Fixed Rent shall be
increased to an amount, per annum, equal to (i) the Annual Fixed Rent payable
during the immediately preceding Lease Year plus (ii) an amount equal to the
Annual Fixed Rent payable during the immediately preceding Lease Year multiplied
by *** percent (***%). The Annual Fixed Rent, as increased on each Escalation
Date, shall remain in effect for the following five (5) Lease Years until the
succeeding Escalation Date or expiration of the Term of this Lease, as
applicable. After each Escalation Date, Landlord and Tenant shall promptly
execute and deliver an instrument confirming the Annual Fixed Rent as increased
on such Escalation Date; provided, that the failure to execute and deliver such
instrument shall not affect the determination of Annual Fixed Rent in accordance
with this Section 5.2(b) or give rise to any liability on the part of Landlord
or Tenant.
5.3    Percentage Rent.
(a)    In addition to the Annual Fixed Rent, Tenant shall pay Landlord as
percentage rent (the “Percentage Rent”) an amount for each Lease Year equal to
*** percent (***%) of the Eligible Gaming Revenue in excess of the Base Eligible
Gaming Revenue Amount for such Lease Year. As used herein, “Base Eligible Gaming
Revenue Amount” shall mean an amount equal to the quotient obtained by dividing
the Annual Fixed Rent payable for such Lease Year by *** percent (***%) (for
example, if the Annual Fixed Rent for a particular Lease Year is $***, then the
Base Eligible Gaming Revenue Amount would equal $***, and Tenant would pay as
Percentage Rent for such Lease Year an amount equal to *** percent (***%) of the
excess of the Eligible Gaming Revenue for such Lease Year over $***). For the
purpose of computing the Percentage Rent for the first Lease Year, the Eligible
Gaming Revenue, if any, for the partial calendar month preceding the first Lease
Year shall be included in the Eligible Gaming Revenue for the first Lease Year.
Within thirty (30) days after the end of each calendar month of each Lease Year
during the Term, Tenant shall furnish to Landlord a statement certified to be
correct and complete by a corporate officer of Tenant, showing the total
revenues from Gaming Operations during the preceding calendar month and the
calculation of Eligible Gaming Revenue hereunder for such calendar month
(subject to customary adjustments), which statement shall be accompanied by
Tenant’s payment of Percentage Rent for such preceding calendar month, if any is
due. Tenant shall require its concessionaires, licensees or subtenants, if any,
managing any Gaming Operations, if any, to furnish similar statements. Within
thirty (30) days after the end of each Lease Year occurring during the Term,
Tenant shall furnish to Landlord a statement in writing, certified to be correct
and complete by a corporate officer of Tenant, showing the total revenues from
Gaming Operations during the preceding Lease Year and the calculation of
Eligible Gaming Revenue hereunder for such preceding Lease Year, which Statement
shall be accompanied by any deficiency between the full amount of Percentage
Rent for such Lease Year, less the amount previously paid as provided above. If
such statement shall show that Tenant has paid to Landlord an amount greater
than Tenant is required to pay under this Section 5.3, the amount of such
overpayment shall be, at Landlord’s option, either (A) credited against Tenant’s
next succeeding installment(s) of Annual Fixed Rent and Percentage Rent until
credited in full or (B) paid directly to Tenant within ten (10) days. Tenant
shall require its concessionaires, licensees or subtenants, if any, managing any
Gaming Operations, if any, to

- 15 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



furnish similar statements. Notwithstanding the foregoing, if there is a change
in Law applicable to Gaming Operations the effect of which is to require Tenant
to report revenues from Gaming Operations less frequently than monthly or which
results in remittances of revenues from Gaming Operations to Tenant less
frequently than monthly, then from and after the effectiveness of such change in
applicable Law: (i) Tenant shall be required to pay Percentage Rent under this
Lease on a quarterly basis (as opposed to monthly) and (ii) all references in
this Section 5.3(a) to calendar months shall be deemed instead to refer to
calendar quarters. The obligations of Tenant pursuant to this Section 5.3(a)
shall survive the expiration or earlier termination of this Lease.
(b)    Tenant shall submit to Landlord photocopies of Tenant’s federal, state or
local reports relating to revenues from Gaming Operations promptly after filing
the same with the appropriate Governmental Authority regulating Gaming
Operations or horse racing at the Leased Premises.
(c)    Without limiting Tenant’s other reporting obligations under this Lease,
Tenant shall keep at the Leased Premises or at Tenant’s executive offices
accurate and complete books and records of all revenue from Gaming Operations
and Eligible Gaming Revenue, in each Lease Year, for a period of three (3) years
after such Lease Year (or such longer period, if any, as may be required by
applicable Law). The books and records shall be kept in accordance with GAAP or
such other accounting method which Tenant may be required by applicable Law to
use in calculating revenue from Gaming Operations, and shall include without
limitation: (i) detailed original records of any exclusions or deductions from
Eligible Gaming Revenue, (ii) sales tax records, and (iii) such other records as
would customarily be maintained by an operator of comparable Gaming Operations
or facilities similar to the Project. Upon reasonable notice to Tenant, such
books and records shall be available during normal business hours to Landlord or
its representatives for the purpose of examining the same. A representative of
Tenant may be present at such examination. Examinations by Landlord shall be
limited to the Lease Year(s) in question, not more than two (2) times per Lease
Year (and, in addition, in connection with any potential financing or sale or
other disposition of Landlord’s interest in the Leased Premises) and upon
reasonable notice to Tenant, and shall be conducted so as to not unreasonably
interfere with the operation of Tenant’s business. In the event an examination
of the records of Tenant shall disclose that Eligible Gaming Revenue as reported
varies by *** percent (***%) or more from the actual Eligible Gaming Revenue for
the applicable period, Tenant agrees to pay to Landlord the reasonable cost of
any such examination. In the event an examination of records of Tenant shall
disclose that Tenant has overpaid Percentage Rent with respect to any particular
Lease Year, Landlord shall, at Landlord’s option, either (A) credit the amount
thereof against Tenant’s next succeeding installment(s) of Annual Fixed Rent and
Percentage Rent until credited in full or (B) pay such amount directly to Tenant
within ten (10) days.
(d)    For purposes of calculating Eligible Gaming Revenue, the term “Tenant”
shall include any and all of Tenant’s operators, managers, subtenants,
concessionaires, licensees or any other occupants or operators of or at the
Leased Premises who receive revenue from Gaming Operations (which, for the
avoidance of doubt, shall not include the suppliers of Gaming Equipment (in
their capacity as such), including any such suppliers that receive a
participation in gaming

- 16 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



revenues derived from the Gaming Equipment by such supplier in accordance with
customary industry practices).
(e)    During Tenant’s Operating Period, Tenant shall conduct its business in
the Leased Premises in good faith and in accordance with the Operating Standard.
It is understood and agreed by Landlord that Tenant has made no representation
of any kind whatsoever as to the minimum or maximum amount of Eligible Gaming
Revenue which will be made in the Leased Premises during any Lease Year of the
Term of this Lease.
(f)    Landlord hereby acknowledges that all information delivered or made
available to Landlord under this Section 5.3 shall be subject to the terms and
provisions set forth in Section 26.24 with respect to such information.
(g)    The expiration or termination of this Lease during any Lease Year for any
part or all of which there is Percentage Rent payable to Landlord under this
Section 5.3 shall not offset the rights or obligations of the parties hereto
respecting such Percentage Rent, including, without limitation, Tenant’s
obligation to prepare Percentage Rent statements as set forth above and to pay
the Percentage Rent, prorated as of any such expiration or termination. The
provisions of this Section 5.3(g) shall survive the expiration or earlier
termination of this Lease.
ARTICLE 6.
EXPENSES
6.1    Operating Expenses. Tenant shall be solely responsible for the payment of
all operating expenses for the Leased Premises, including without limitation
repair and maintenance charges, insurance charges, and all other charges
incurred in connection with the operation of the Leased Premises pursuant to
this Lease. Tenant shall pay its pro rata share of all Common Facilities
Expenses, and any other operating expenses, contributions, maintenance costs,
governmental charges, capital expenditures, and expenses related to the
ownership and operation of the Leased Premises, whether or not specifically
mentioned in this Lease, directly to the appropriate party prior to delinquency
of such payments.
6.2    Tenant’s Real Estate Taxes.
(a)    As used in this Article, the following terms shall have the following
meanings:
(i)    “Fiscal Tax Year” means the twelve (12) month period established as the
tax year by the taxing authority having jurisdiction over the Leased Premises.
(ii)    “Taxes” means all ad valorem taxes and assessments and governmental
charges (including sewer charges), general or special, ordinary or
extraordinary, foreseen or unforeseen, of any kind or nature whatsoever, imposed
by any Governmental Authorities, which are levied on or charged against the
Leased Premises, the Project, Tenant’s Property, personal property or rents, or
on the right or privilege of leasing real estate or collecting rents thereon,
and any other taxes and assessments attributable to

- 17 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



the Leased Premises or its operation or any tax or assessment or governmental
charge imposed or collected by a Governmental Authority in lieu of or in
substitution for any such tax, assessment or governmental charge, including
without limitation all special assessments, impact fees, development fees,
traffic generation fees, parking fees in respect of any Fiscal Tax Year falling
wholly within the Term of this Lease and the allocable portion of any real
estate taxes so imposed in respect of any Fiscal Tax Year falling partly within
and partly without the Term of this Lease, equal to the proportion which the
number of days of such Fiscal Tax Year falling within the Term of this Lease
bears to the total number of days of such Fiscal Tax Year; excluding, however,
any income, franchise, corporate, capital levy, capital stock, excess profits,
transfer, revenue, estate, inheritance, gift, devolution or succession tax
payable by Landlord or any other tax, assessment, charge or levy upon the Rent
payable hereunder by Tenant, except to the extent any such tax, assessment,
charge or levy is imposed in substitution for any ad valorem tax or assessment.
(b)    Landlord shall notify any applicable taxing authority of the identity and
address of Tenant and shall direct or request such taxing authority to deliver
to Tenant all bills and other notices with respect to Taxes from and after the
Effective Date. Tenant shall pay all Taxes directly to the appropriate taxing
authorities prior to their delinquency. Tenant shall have the right (but shall
not be obligated) to contest the Taxes or the validity thereof by appropriate
legal proceedings or in such other manner as it deems suitable, and Landlord
agrees that whenever Landlord’s cooperation is required in any of the
proceedings brought by Tenant as aforesaid, Landlord will reasonably cooperate
therein, provided the same shall not entail any cost, liability or expense to
Landlord and Tenant will pay, indemnify and save Landlord harmless of and from,
any and all liabilities, losses, judgments, decrees, costs and expenses
(including, without limitation, all reasonable attorneys’ fees, court costs and
disbursements) in connection with any such contest and will, promptly after the
final settlement, fully pay and discharge the amounts which shall be levied,
assessed, charged or imposed or be determined to be payable therein or in
connection therewith, and Tenant shall perform and observe all acts and
obligations, the performance of which shall be ordered or decreed as a result
thereof. No such contest shall subject Landlord or the holder of any Fee
Mortgage to the risk of any material civil liability or the risk of any criminal
liability. Landlord shall not, during the pendency of such legal or other
proceeding or contest, pay or discharge any Taxes, or tax lien or tax title
pertaining thereto, provided Landlord may do so in order to stay a sale of the
Leased Premises through foreclosure of a tax lien thereon. Any refund obtained
by Tenant in respect of Taxes shall be paid (i) first to Tenant to the extent of
its costs and expenses of such contest, (ii) second, to Landlord on account of
any portion of the Taxes so refunded which was previously paid by Landlord, if
any, and (iii) third, to Tenant on account of any portion of the Taxes so
refunded which was previously paid by Tenant.
(c)    Taxes for the Fiscal Tax Year in which the Effective Date occurs shall be
apportioned between Landlord and Tenant in that percentage which the number of
days in such Fiscal Tax Year from the Effective Date to the end of such Fiscal
Tax Year (with respect to the Fiscal Tax Year in which the Effective Date
occurs) bear to the total number of days in such Fiscal Tax Year, and Taxes for
the Fiscal Tax Year in which the Term expires shall be apportioned between
Tenant and Landlord in that percentage which the number of days in such Fiscal
Tax Year from the

- 18 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



first day of such Fiscal Tax Year to the expiration of the Term (with respect to
the Fiscal Tax Year in which the Term expires) bear to the total number of days
in such Fiscal Tax Year; provided, that no such apportionments shall occur
unless (i) the Taxes have actually been paid by the party responsible for such
period and (ii) with respect to Taxes for the last Fiscal Tax Year during the
Term, if Tenant shall become the fee owner of the Leased Premises.  The
apportionment for Taxes for the first Fiscal Tax Year during the Term shall be
made and paid simultaneously with the execution and delivery of this Lease, and
the apportionment for Taxes for the last Fiscal Tax Year during the Term shall
be made and paid within ten (10) Business Days of the expiration of the Term.
6.3    Restrictive Agreements. The Leased Premises are subject to the
Restrictive Agreements. Landlord and Tenant hereby agree as follows:
(a)    No amendment of the Restrictive Agreements after the Effective Date which
does or could reasonably be expected to adversely impact the rights enjoyed by
Tenant or the Leased Premises, the Project and the Improvements thereunder or
hereunder in any material respect, including any limitation on any Permitted Use
or any requirement to pay any amounts in excess of amounts payable under the
applicable Restrictive Agreement as in effect on the date hereof (except to the
extent the obligation to pay any such additional amounts is otherwise set forth
in the applicable Restrictive Agreement in effect on the date hereof), shall be
effective without Tenant’s prior written consent, which consent may be granted
or withheld in Tenant’s sole discretion, and Landlord shall not approve or agree
to any such amendment to the extent Landlord’s approval or agreement is required
thereto.
(b)    Landlord hereby agrees to use commercially reasonable efforts, at
Tenant’s expense, to enforce the cross-easement rights, operating covenants and
other rights contained in the Restrictive Agreements on Tenant’s behalf to the
extent fee simple ownership is required to enforce such rights, and if Landlord
fails to proceed with its reasonable efforts to enforce said rights on Tenant’s
behalf within thirty (30) days after notice thereof from Tenant, Landlord agrees
that Tenant shall have the right to enforce said rights under the Restrictive
Agreements directly and in the name of and on behalf of Landlord if required
(all at Tenant’s expense), Landlord hereby conferring such enforcement rights
unto Tenant. Without limiting the foregoing, Landlord agrees that the Tenant
under this Lease shall be named as a third party beneficiary under, or otherwise
be given a direct right to enforce, any such Restrictive Agreement, except to
the extent prohibited or not otherwise permitted under applicable Laws.
(c)    Tenant shall, during the Term of this Lease, comply with and promptly
perform in all material respects each and all of the terms and provisions of the
REA and all other Restrictive Agreements insofar as they relate to the Project
or the Leased Premises or any portion thereof or, subject to Section 6.3(a)
above, are otherwise imposed or binding upon any owner, tenant or occupant of
the Project, the Leased Premises or any portion thereof. Without limiting the
generality of the foregoing, Tenant agrees to pay any Common Facilities Expense
that Landlord, or the owner of the Leased Premises would otherwise be obligated
to pay under the REA or any other Restrictive Agreement with respect to the
Leased Premises or services provided thereto.

- 19 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



(d)    Landlord agrees to cooperate with Tenant, at Tenant’s expense, in the
exercise of any rights or remedies pursuant to the Restrictive Agreements the
exercise of which Tenant reasonably believes is desirable, necessary or prudent
with respect to the Leased Premises and the operation, financing, development,
use and maintenance thereof. Tenant hereby covenants and agrees to indemnify and
hold harmless Landlord from and against any and all claims, costs, demands,
losses or liabilities (including reasonable attorneys’ fees) which Landlord may
suffer or incur by reason of any failure by Tenant to pay and perform all of its
obligations pursuant to the terms of, or any violation of or noncompliance with
any of the covenants and agreements contained in, the Restrictive Agreements, or
any of them, with which Tenant is required hereunder to comply. If at any time
any claims, costs, demands, losses or liabilities are asserted against Landlord
by reason of any failure by Tenant to pay and perform all of the terms of, or
any violation of or noncompliance with any of the covenants and agreements
contained in, the Restrictive Agreements with which Tenant is required hereunder
to comply, Tenant will, upon notice from Landlord, defend any such claims,
costs, demands, losses or liabilities at Tenant’s sole cost and expense by
counsel reasonably acceptable to Landlord. Landlord will promptly provide to
Tenant a copy of any notice received by Landlord in connection with any
Restrictive Agreement.
6.4    Utility Payments. Tenant shall pay all charges for gas, electricity,
water, sewer service and any and all other utilities used in the Project and the
Leased Premises during the Term of this Lease, all such utilities to be obtained
by Tenant directly from the applicable utility company. Tenant also shall be
solely responsible for the payment of any connection, tap, hookup or other
fee(s) imposed by Governmental Authorities or by any utility company to extend,
connect or continue utility service to the Leased Premises, it being
acknowledged that such utilities shall be brought to the perimeter of the Leased
Premises as contemplated in the Master Development Agreement. Other than as may
be set forth in the Restrictive Agreements, Landlord shall have no obligation to
provide any utility services to the Leased Premises, or any part thereof, and
shall have no responsibility or liability to Tenant or any third party if any
such utility services are not provided to the Leased Premises or any part
thereof. Landlord does not warrant that any utilities will be free from any
shortages, failures, variations, or interruptions. None of the same shall be
deemed an eviction or disturbance of Tenant’s use and possession of the Leased
Premises or any part thereof, or render Landlord liable to Tenant for an
abatement of Rent, or relieve Tenant from performance of Tenant’s obligations
under this Lease. Landlord in no event shall be liable for damages by reason of
any such shortages, failures, variations, or interruptions, including without
limitation, loss of profits, business interruption or other incidental or
consequential damages.
6.5    Escrows for Taxes and Common Facilities Expenses. In the event Tenant
fails timely to pay any Taxes prior to their delinquency as required by Section
6.2 above, then unless waived by Landlord (or otherwise waived pursuant to the
further provisions of this Section 6.5), Tenant shall make monthly deposits for
Taxes (“Tax Deposits”) with Landlord equal to one-twelfth (1/12th) of the Taxes
for the applicable Fiscal Tax Year such that Tax Deposits sufficient to pay the
same when due are held by Landlord not less than thirty (30) days before they
are due (with appropriate adjustment to the initial Tax Deposit amount).  In the
event Tenant fails timely to pay any Common Facilities Expenses prior to their
delinquency as required by Section 6.1 above, then unless waived by Landlord (or
otherwise waived pursuant to the further provisions of this

- 20 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Section 6.5), Tenant shall make monthly deposits for Common Facilities Expenses
(“Common Facilities Deposits”; each of the Tax Deposits and Common Facilities
Deposits hereinafter being referred to as “Deposits”) with Landlord equal to
one-twelfth (1/12th) of the Common Facilities Expenses for the applicable annual
period such that Common Facilities Deposits sufficient to pay the same when due
are held by Landlord not less than thirty (30) days before they are due (with
appropriate adjustment to the initial Common Facilities Deposit amount).  To the
extent Taxes or Common Facilities Expenses for any Fiscal Tax Year or other
annual period are not yet ascertainable, Deposits shall be made based on the
Taxes or Common Facilities Expenses, as applicable, for the prior Fiscal Tax
Year or other annual period until ascertainable; and at such time as they are
ascertainable, Tenant shall promptly deposit any deficiency or receive a credit
against future Deposits for any excess, as applicable. Tenant shall not claim
any credit against the Annual Fixed Rent or the Percentage Rent or any other
Rent (other than the Rent consisting of Taxes and/or Common Facilities Expenses,
as applicable) due under this Lease for the Deposits. Tenant shall promptly
notify Landlord of any changes to the amounts, schedules and instructions for
payment of the Taxes or Common Facilities Expenses to the extent that Landlord
is not being regularly informed of the same from the applicable Governmental
Authorities.  The Deposits shall be held by Landlord at a bank that meets the
Eligibility Requirements without interest and shall not be commingled with other
funds and may be held by or on behalf of any Fee Mortgagee (but the same shall
not constitute collateral for or under any Fee Mortgage). Tenant agrees to make
the Deposits as directed in writing by such Fee Mortgagee, if applicable,
provided that such Fee Mortgagee shall agree in writing to be subject to the
terms of this Section 6.5. Landlord shall pay the Taxes and or Common Facilities
Expenses, as applicable, prior to their due date to the extent that the Deposits
are sufficient to pay the same or Tenant has deposited with Landlord the
necessary additional amount. Any Deposits remaining after payment of the Taxes
shall be paid to Tenant.  Upon the expiration or earlier termination of this
Lease or, at Landlord’s option, at any prior time, the balance of the Deposits
in Landlord’s possession shall be paid over to Tenant. Notwithstanding anything
to the contrary set forth in this Section 6.5, Tenant’s obligation to make
Deposits shall be deemed waived so long as any Leasehold Mortgage requires
Tenant to make monthly escrow deposits for Taxes and Common Facilities Expenses
and such monthly escrow deposits are in fact being maintained.
ARTICLE 7.
INTENTIONALLY OMITTED
ARTICLE 8.
USE OF PREMISES; TENANT’S COVENANT TO OPERATE
8.1    Permitted Uses. Tenant (and its permitted subtenants, licensees,
concessionaires and other occupants) shall be permitted to use the Leased
Premises solely as a regional destination casino resort, consisting of Gaming
Operations, horse racing (but only for so long as such activity is required in
order to conduct Gaming Operations at the Leased Premises pursuant to applicable
Law) and the management and operations of all functions as may be necessary or
appropriate to conduct the same (collectively, the “Primary Use”), and any and
all lawfully permitted uses ancillary thereto, including, without limitation,
lodging, food and beverage outlets, a spa facility, retail venues, space for
conferences, meetings, entertainment facilities, multi-function events and
parking facilities

- 21 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



(including, without limitation, a parking garage and surface parking) related
thereto (collectively, “Ancillary Uses”; the Primary Use and the Ancillary Uses,
collectively, the “Permitted Uses”), subject to and in compliance with the
provisions of this Lease, the applicable Operating Standards (as hereinafter
defined), applicable Laws (including, without limitation, in respect of all
Licenses and Permits), and the Certificate(s) of Occupancy for the Leased
Premises.
8.2    Prohibited Uses. Notwithstanding anything in this Lease to the contrary,
Tenant shall not have the right to use the Leased Premises, or any part thereof,
for the following uses: (a) any use or purpose which is not permitted by, or
which results in a violation of, the Restrictive Agreements binding upon Tenant
and/or the Leased Premises; (b) any use or purpose which is not permitted by, or
which results in a violation of, applicable Law; (c) any “pawn” shop; (d) any
fire, bankruptcy, auction, “closeout,” “going out of business” or similar sale;
(e) any use which would constitute a violation of any exclusive use set forth on
Schedule D attached hereto, or as may be subsequently granted under a
Restrictive Agreement to other tenants or occupants of the Master Development
Site; (f) any warehouse operation (an operation engaged in the retail sale of
merchandise to the general public, but utilizing a “rack style” or “wholesale”
concept of merchandising, shall not constitute a warehouse for this purpose);
(g) any assembling, manufacturing, distilling, refining, smelting, industrial,
agricultural, drilling or mining operation; (h) any permanent trailer court or
mobile home park (it being understood that the operation of any transient
trailer court or mobile home park serving guests or customers of the Project
will be subject to the provisions of the Restrictive Agreements); (i) any
automobile body work or other automotive repair work (other than machine and
repair shops incidental to the Permitted Uses) or any lot or showroom for the
sale of new or used motor vehicles; (j) any labor camp, junk yard, stockyard or
animal raising operation (other than in connection with and ancillary to the
Racetrack operations); (k) any dumping, disposal, incineration or reduction of
garbage or refuse, other than handling or reducing such waste if produced on the
Leased Premises from authorized uses and if handled in a clean and sanitary
manner and in accordance with applicable Law and the Restrictive Agreements; (l)
any commercial laundry or dry cleaning plant (but this shall not be deemed to
prohibit supportive facilities for on-site service-oriented pickup and delivery
by the ultimate consumer or laundry facilities ancillary to the business at the
Project, including any Casino, hotel, spa and/or lodging facility on the Leased
Premises that exclusively services such facilities and the guests of such
facility), or Laundromat open to the general public; (m) veterinary hospital
(but this shall not be deemed to prohibit customary supportive veterinary
facilities for the Racetrack); (n) car washing establishment; (o) mortuary,
funeral home, or similar service establishment; (p) any medical or dental clinic
or offices (but this shall not be deemed to prohibit the employment of ancillary
medical staff for operation of a “sick room” for employees); (q) any training or
educational facility, including beauty schools, barber colleges, places of
instruction or other operations catering primarily to students or trainees
rather than to customers or employees; provided that, this prohibition shall not
be applicable to on-site employee or customer training by Tenant incidental to
the conduct of its business at the Project nor shall this prohibition apply to
educational conferences held at any lodging, convention or other facilities at
the Leased Premises; (r) any flea market, thrift store, swap shop, liquidation
outlet, consignment store, or store that primarily sells used, damaged, or
discontinued merchandise; (s) any brothel or for any prostitution (whether or
not the same is permitted by applicable Law); (t) any agricultural use; and (u)
any “sex” or “head” shop, so-called “peep shows”

- 22 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



or other vulgar, lewd or pornographic uses (but this shall not be deemed to
prohibit adult entertainment and activities that are customarily associated with
the management and operation of reputable regional destination resort casinos
and consistent with the Operating Standard).
8.3    Uses in Violation of Laws, Etc. Tenant shall not use or occupy or permit
the Leased Premises to be used or occupied, nor do or permit anything to be done
in or on the Leased Premises or any part thereof, in a manner that would violate
in any material respect any Laws or Tenant’s insurance requirements set forth in
Section 17 or any certificate of occupancy issued with respect to the Leased
Premises, or make void or voidable any insurance then in force with respect
thereto, or that would make it impossible to obtain fire or other insurance
thereon required to be furnished hereunder by Tenant, or that will cause or be
likely to cause material structural damage to any of the Improvements. Nothing
contained in this Lease and no action or inaction by Landlord shall be deemed or
construed to mean that Landlord has granted to Tenant any right, power or
permission to do any act or to make any agreement that may create, give rise to,
or be the foundation for, any right, title, interest, lien, charge or other
encumbrance upon the estate of Landlord in the Leased Premises. Tenant shall not
seek to obtain a change in the zoning classification of the Leased Premises, in
each case, without ten (10) business days’ prior written notice to Landlord and
then subject to the terms and conditions of this Lease. If at any time during
the Term of this Lease, (a) any Law prohibits the use of the Project for the
Permitted Uses (the “Prohibition”), then immediately upon the earlier to occur
of (i) Tenant obtaining Knowledge of any proposed Prohibition, or (ii) Tenant’s
receipt of any written notice from any Governmental Authorities of any
Prohibition, Tenant shall promptly notify Landlord of such fact, and Tenant may
proceed, in its or Landlord’s name, and at Tenant’s sole cost and expense, to
take such action as Tenant determines to be necessary or desirable to contest or
challenge the Prohibition. Landlord will cooperate reasonably with Tenant in
connection therewith, at Tenant’s sole cost and expense and at no liability,
cost or expense to Landlord, and Tenant shall pay, indemnify and save harmless
Landlord of and from any and all liabilities, losses, judgments, decrees, costs
and expenses (including, without limitation, all reasonable attorneys’ fees,
court costs and disbursements) in connection with any such contest or challenge.
Landlord acknowledges that Tenant will be irreparably injured by Landlord’s
failure to so cooperate and agrees that, in addition to Tenant’s remedies
available at Law for Landlord’s failure to so cooperate, Tenant shall be
entitled to specific performance to enforce such cooperation obligation under
this Section 8.3. If a Prohibition should occur or be imposed, nothing in this
Lease shall be deemed to impair Tenant’s obligations to comply with all Laws and
with Article 12 of this Lease at any time during which Tenant is not prohibited
from using the Project for the purposes permitted in this Lease by the
Prohibition.
8.4    Operating Covenants.
(a)    As used in this Agreement, the term “Operating Standard” shall mean:
(i)    with respect to the Primary Use, compliance with the standards of use,
operation, management and maintenance that (A) are consistent with the standards
of operation adopted or evidenced by other reputable regional destination casino
resorts located outside of Las Vegas offering amenities and attractions similar
in size, setting, and character

- 23 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



to those at the Leased Premises and in markets similar to the market in which
the Project is located, and (B) are consistent with the overall use, operation,
management and maintenance of the Project on the whole as a reputable regional
destination casino resort located outside of Las Vegas deriving, as the source
of the majority of its income, revenue from Gaming Operations.
(ii)    with respect to Ancillary Uses consisting of hospitality uses,
compliance with the standards of use, operation, management and maintenance and
level of product, services and quality that (A) on the whole are consistent with
“four (4) star hotels” (as such designation is commonly understood in the
hospitality industry in the United States on the date hereof), including
maintenance, staffing, supplying, equipping and operation of the hospitality
uses, it being understood and agreed that Tenant’s failure to actually obtain a
“four (4) star hotel” designation from, or strictly comply with all of the
requirements therefor promulgated by, any particular rating agency shall not, in
and of itself, be deemed to constitute a failure to comply with the provisions
of this Section 8.4(a)(ii), and (B) are consistent with the overall use,
operation, management and maintenance of the Project on the whole as a reputable
regional destination casino resort located outside of Las Vegas deriving, as the
source of the majority of its income from Gaming Operations.
(iii)    with respect to other Ancillary Uses, compliance with the standards of
use, operation, management and maintenance that (A) are consistent with the
standards of operation for similar ancillary uses adopted or evidenced by other
reputable regional destination casino resorts located outside of Las Vegas
offering amenities and attractions similar in nature to those at the Leased
Premises and in markets similar to the market in which the Project is located
and operating in a manner consistent with the Operating Standards set forth in
clauses (i) and (ii) above, and (B) are consistent with the overall use,
operation, management and maintenance of the Project on the whole as a reputable
regional destination casino resort located outside of Las Vegas deriving, as the
source of the majority of its income from Gaming Operations.
Landlord and Tenant acknowledge and agree that subject to applicable Laws, as of
the date hereof, each of (I) Sands Casino Resort located in Bethlehem,
Pennsylvania, (II) Mount Airy located in Mount Pocono, Pennsylvania and (III)
Mohegan Sun at Pocono Downs located in Wilkes Barre, Pennsylvania constitute
reputable regional destination casino resorts located outside of Las Vegas
which, as of the date hereof, are used, managed and operated in a manner that is
consistent with, and reflective of, the Operating Standard in all material
respects.
(b)    During Tenant’s Operating Period:
(i)    Tenant shall occupy and use the Leased Premises (and permit the Leased
Premises to be occupied and used) only for the Permitted Uses and in accordance
with the applicable Operating Standard;
(ii)    Except to the extent permitted pursuant to Article 10, Tenant hereunder
or its Affiliates (and not any subtenant, licensee, concessionaire or
third-party

- 24 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



service provider) shall operate the Casino at the Leased Premises and shall not
be permitted to outsource the operation and management of Gaming Operations at
such facilities to non-Affiliate third-party operators;
(iii)    Except as otherwise required by applicable Laws, Tenant shall keep the
Project, and the various components thereof, open for the conduct of business to
the general public seven days per week and a minimum of 16 hours per day
(subject to Force Majeure and reasonable closures for routine maintenance and
capital improvements), or less if and to the extent generally consistent with
the minimum number of days per week and a minimum number of hours per day of
operation in effect in comparable reputable regional destination casino resorts
located outside of Las Vegas which comply with the Operating Standard;
(iv)    Tenant shall have and maintain all licenses, permits and approvals that
Tenant and its principals, constituents and other controlling parties are
required to maintain under applicable federal, state and local laws to own,
operate and manage the Leased Premises or any portion thereof for the Permitted
Uses, including but not limited to the Gaming Licenses and any liquor licenses
(collectively, the “Licenses and Permits”), except to the extent any such
failure would not have a material adverse effect on the ownership, operation or
management of the Leased Premises taken as a whole. Tenant shall require all
subtenants, licensees and concessionaries to have and maintain all Licenses and
Permits required in connection with the operation of such subtenants’
licensees’, concessionaires’ business. Notwithstanding the foregoing, Tenant
hereby agrees and acknowledges that the failure to maintain any License or
Permits required by applicable Laws for the lawful conduct of Gaming Operations,
horse racing, liquor sales and hotel operations shall have a “material adverse
effect” on the ownership, operation or management of the Leased Premises under
this Section;
(v)    Neither Tenant nor any Affiliate of Tenant shall own, lease, operate or
manage another gaming facility or harness racetrack within Sullivan County in
the State of New York, except that Tenant may operate the harness racetrack at
Monticello Raceway as a support facility for the Racetrack, provided that Tenant
shall not open the Monticello Raceway to the general public for harness racing
or gaming.
(c)    Tenant represents and warrrants to Landlord that Tenant currently holds
all Gaming Licenses that Tenant and its principals, constituents and other
controlling parties are required to maintain in order to lawfully own, operate
and manage the Leased Premises as tenant under, and in accordance with, this
Lease. Tenant shall promptly notify Landlord upon receiving any written
communication form any Governmental Authorities responsible for the issuance of
the Licenses and Permits stating, if effect, that the Licenses and Permits will
not be issued to Tenant, that the issuance thereof will be materially delayed or
that Tenant is not in compliance with applicable Laws such that Tenant is at
risk of losing the Licenses and Permits.

- 25 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



8.5    Landlord Assistance. Landlord shall execute, without cost to Landlord,
such customary applications, consents and other instruments as are required by
Governmental Authorities to permit the operation of the Project as permitted by
this Lease, so long as such applications, consents or other instruments do not
impose or subject Landlord to any liability or claim (collectively, the
“Landlord Assistance Obligations”), except for any liability as may be created
under the Landlord Licenses and Permits, and Tenant hereby covenants and agrees
to defend, indemnify and hold harmless Landlord from and against any and all
claims, costs, demands, losses or liabilities (including reasonable attorneys’
fees and disbursements) which Landlord suffers or incurs by reason of Landlord’s
execution of any such applications, consents or other instruments as Tenant
requests, except for claims, costs, demands, losses or liabilities that result
from the commission of fraud, gross negligence or the willful misconduct or
willful misrepresentation of Landlord or resulting from Landlord’s maintenance
of the Landlord Licenses and Permits (without regard to the conduct of any
Person, other than Landlord or Landlord’s Affiliates, or any directors,
officers, employees or agents of Landlord or any Affiliate of Landlord, or other
Persons acting on behalf of Landlord or any Affiliate of Landlord) or Landlord’s
violation of, or failure to maintain (without regard to the conduct of any
Person, other than Landlord or Landlord’s Affiliates), any of the Landlord
Licenses and Permits. If at any time any such indemnified claims, costs,
demands, losses or liabilities are asserted against Landlord by reason of
Landlord’s execution of any such applications, consents or other instruments as
Tenant requests other than the Landlord Licenses and Permits, Tenant will, upon
notice from Landlord, defend any such claims, costs, demands, losses or
liabilities at Tenant’s sole cost and expense by counsel reasonably acceptable
to Landlord. Landlord acknowledges that Tenant will be irreparably injured by
Landlord’s failure to perform the Landlord Assistance Obligations as required
under this Section 8.5, and agrees that, in addition to Tenant’s remedies
available at Law for Landlord’s failure to perform the Landlord Assistance
Obligations, Tenant shall be entitled to specific performance to enforce such
Landlord Assistance Obligations under this Section 8.5.
8.6    Landlord Licenses and Permits (Gaming).
(a)    Landlord acknowledges that Tenant operates its Gaming Operations under
privileged licenses in a highly regulated industry and maintains a regulatory
compliance program to protect and preserve its name, reputation, integrity,
goodwill and Gaming Licenses through a thorough review and determination of the
integrity and fitness, both initially and thereafter, of any Person with which
Tenant or its Affiliates conducts business.
(b)    Landlord acknowledges that it may be subject to compliance with
requirements of Gaming Authorities and, if applicable, other Governmental
Authorities, related to the Gaming Licenses, and represents that neither
Landlord, nor to Landlord’s Knowledge, any of Landlord’s or any of Landlord’s
Affiliate’s directors, executive officers, managers or members the fitness of
whom, to Landlord’s Knowledge as of the date hereof, may reasonably be expected
to be considered in the process of determining the suitability of Landlord to
hold Gaming Licenses in its capacity as Landlord under this Lease, has ever been
denied a Gaming License by any Governmental Authorities or had a Gaming License
revoked by any Governmental Authorities.

- 26 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



(c)    Landlord and Tenant shall cooperate with each other, their respective
regulatory compliance committees, if any, and Governmental Authorities
responsible for the issuance of the Gaming Licenses, as reasonably requested,
and shall (i) provide the regulatory compliance committee and Governmental
Authorities responsible for the issuance of the Gaming Licenses with such
information as they may reasonably request, (ii) promptly prepare and file all
documentation necessary to be filed by such party to effect all applications,
notices, petitions and filings, (iii) obtain as promptly as practicable and
maintain all Gaming Licenses required by this Lease to be obtained by such
party, and (iv) comply with the terms and conditions of all such party’s Gaming
Licenses.
(d)    At all times during the Term of this Lease, Landlord and, if and to the
extent required by the applicable Governmental Authorities, its applicable
Affiliates and its and their applicable executive officers, directors and
employees, shall have and maintain all licenses, permits and approvals required
under applicable Laws to be maintained by lessors of properties that are used
for Gaming Operations in the State of New York by reason of such use, including
for the receipt of Percentage Rent by reason of its derivation from revenues
from Gaming Operations or as otherwise required of Landlord as the owner of the
Land by reason of the conduct of Gaming Operating thereon in order to permit
Tenant to lawfully conduct Gaming Operations at the Leased Premises (including
any licenses, permits and approvals which may be required to be held by Landlord
under applicable Laws in order to permit Tenant to lawfully operate the
Racetrack, if and to the extent a harness racetrack is required by applicable
Laws to lawfully conduct Gaming Operations at the Leased Premises) (the
“Landlord Licenses and Permits”). Failure to maintain any such Landlord Licenses
and Permits shall not constitute a default by Landlord under this Lease but may
give rise to Special Tenant Remedies as provided in Section 22.10 below.
(e)    Landlord shall notify Tenant promptly of the receipt of comments or
requests from Governmental Authorities responsible for the issuance of the
Landlord Licenses and Permits, and shall supply Tenant with copies of all formal
correspondence between Landlord and Governmental Authorities responsible for the
issuance of Landlord Licenses and Permits; provided, that Landlord shall not be
required to supply Tenant with copies of any confidential or proprietary
information, including the personal applications of individual applicants, but
shall supply evidence of filing of such applications upon the written request
from Tenant for the same. Landlord shall promptly notify Tenant upon receiving
any written communication form any Governmental Authorities responsible for the
issuance of the Landlord Licenses and Permits stating, in effect, that the
Landlord Licenses and Permits will not be issued to Landlord, that the issuance
thereof will be materially delayed or that Landlord is not in compliance with
applicable Laws such that Landlord is at risk of losing the Landlord License and
Permits.
8.7    Landlord Licenses and Permits (Non-Gaming). Landlord and Tenant shall
cooperate with each other and with any applicable Governmental Authorities, in
all reasonable respects and at Tenant’s sole cost and expense, in connection
with obtaining and maintaining any licenses, permits and approvals other than
the Landlord Licenses and Permits which may be required to be held by Landlord
under applicable Laws in order to permit Tenant to lawfully operate (other than
Gaming Operations) the Leased Premises and the Project (such licenses, permits
and approvals,

- 27 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



which shall exclude the Landlord Licenses and Permits, are hereinafter referred
to as the “Landlord Non-Gaming Licenses and Permits”). For the avoidance of
doubt, at such time as a harness racetrack is no longer required by applicable
Law in order to lawfully conduct Gaming Operations, any licenses, permits and
approvals which may be required to be held by Landlord under applicable Laws in
order to permit Tenant to lawfully operate the Racetrack shall be deemed to be
Landlord Non-Gaming Licenses and Permits. The failure of Landlord to obtain or
maintain any Landlord Non-Gaming Licenses and Permits shall not constitute a
default by Landlord under this Lease and shall not give rise to any Special
Tenant Remedies as provided in Section 22.10 below.
8.8    Exclusive Right to Operate. Unless Tenant is failing to cause the Project
to be operated for the Primary Use in contravention of the applicable provisions
of this Lease, Landlord shall not permit the operation of a casino or other
gambling facility or a harness racetrack on any property owned or controlled by
Landlord or its Affiliates within Sullivan County in the State of New York,
except in connection with any of the agreements set forth on Schedule E hereto.
ARTICLE 9.
FINANCIAL REPORTING
9.1    General. Tenant shall, and shall cause Guarantor (if any) to, keep and
maintain proper and accurate books and records, in accordance with GAAP (or,
with respect to revenues from Gaming Operations, such accounting method as may
be required by applicable Laws), and, with respect to hotel operations, the
Uniform System of Accounts, reflecting the financial condition and results of
operations of Tenant, Guarantor (if any) and the Project. Subject to applicable
Law, Landlord shall have the right from time to time during normal business
hours upon reasonable notice (which may be given verbally) to Tenant to examine
such books and records at the office of Tenant or other Person maintaining such
books and records on behalf of Tenant or Guarantor and to make such copies or
extracts thereof as Landlord shall desire. Upon the occurrence and during the
continuance of an Event of Default, Tenant shall pay any costs actually incurred
by Landlord to examine such books, records and accounts, as Landlord shall
determine to be necessary or appropriate in the protection of Landlord’s
interests.
9.2    Furnished Reports. Tenant hereby covenants and agrees to deliver to
Landlord the following:
(a)    within ninety (90) days after the end of each fiscal year of Tenant and
Guarantor, audited financial statements of Tenant and Guarantor (if any) and the
Project, including statements of income, retained earnings and cash flows of
Tenant and Guarantor (if any) for such fiscal year and the related balance
sheets as at the end of such fiscal year, setting forth in each case in
comparative form the corresponding figures for the preceding fiscal year, and
accompanied by an opinion thereon of Tenant’s independent certified public
accountants of recognized national standing reasonably acceptable to Landlord,
which opinion shall state that such financial statements fairly present in all
material respects the financial condition and results of operations of Tenant,
Guarantor and the Project as at the end of, and for, such fiscal year in
accordance with GAAP (and, for so long as Tenant and/or Guarantor are, or are
wholly owned by a Person that is, listed on a

- 28 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



nationally recognized stock exchange and subject to the reporting requirements
of the Exchange Act, Landlord agrees that timely delivery to Landlord of the
annual audited financial statements of Tenant and Guarantor that are filed with
Tenant’s or Guarantor’s annual Form 10-K (as required under the Exchange Act),
or any successor form required under the Exchange Act containing not less than
all or substantially all of the same information, shall be deemed to satisfy
Tenant’s reporting requirements under this Section 9.2(a); provided, that the
Project constitutes all or substantially all of the business and results of
operations covered by such annual audited financial statements), and provided,
further, that if after the Effective Date Tenant and/or Guarantor are wholly
owned by a Person whose annual financial statements are audited by an
independent certified public accounting firm and Tenant and/or Guarantor are no
longer required by applicable Laws to have their own annual financial statements
audited by an independent certified public accounting firm, then Tenant may
satisfy Tenant’s reporting requirements under this Section 9.2(a) if Tenant
timely delivers to Landlord (i) audited annual financial statements of Tenant’s
and/or Guarantor’s, as applicable, parent company together with unaudited annual
financial statements of Tenant, Guarantor and the Project, including statements
of income, retained earnings and cash flows of Tenant and Guarantor for such
fiscal year and the related balance sheets as at the end of such fiscal year,
setting forth in each case in comparative form the corresponding figures for the
preceding fiscal year, and accompanied by a certificate of a financial officer
of Tenant which certificate shall state that such financial statements fairly
present in all material respects the financial condition and results of
operations of Tenant, Guarantor and the Project as at the end of, and for, such
fiscal year in accordance with GAAP, and (ii) if requested by Landlord, audited
annual financial statements of Tenant, Guarantor and the Project made in
accordance with the foregoing provisions of this Section 9.2(a) except that
Landlord shall be required to pay for Tenant’s actual out-of-pocket costs
incurred in connection with such audit which are in excess of Forty Thousand
Dollars ($40,000.00) (Adjusted by CPI) for any such fiscal year;
(b)    within forty-five (45) days after the end of each interim quarterly
fiscal period of each fiscal year of Tenant and Guarantor, unaudited financial
statements of Tenant and Guarantor and the Project, including statements of
income, retained earnings and cash flows of Tenant and Guarantor for such period
and for the period from the beginning of the respective fiscal year to the end
of such period, and the related balance sheets as at the end of such period,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods in the preceding fiscal year (except that, in the case of
balance sheets, such comparison shall be to the last day of the prior fiscal
year), accompanied by a certificate of a financial officer of Tenant and
Guarantor which certificate shall state that such financial statements fairly
present in all material respects the financial condition and results of
operations of Tenant, Guarantor and the Project in accordance with GAAP as at
the end of, and for, such period, subject to customary year-end adjustments
(and, for so long as Tenant and/or Guarantor are, or are wholly owned by a
Person that is, listed on a nationally recognized stock exchange and subject to
the reporting requirements of the Exchange Act, Landlord agrees that timely
delivery to Landlord of the quarterly financial statements of Tenant and
Guarantor that are filed with Tenant’s or Guarantor’s quarterly Form 10-Q (as
required under the Exchange Act), or any successor form required under the
Exchange Act containing not less than all or substantially all of the same
information, shall be deemed to satisfy Tenant’s reporting

- 29 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



requirements under this Section 9.2(b); provided, that the Project constitutes
all or substantially all of the business and results of operations covered by
such quarterly financial statements);
(c)    (i) within thirty (30) days after the end of each calendar month
occurring during the Term, a statement certified to be correct and complete by a
corporate officer of Tenant, showing the total revenues from Gaming Operations
during the preceding calendar month and the calculation of Eligible Gaming
Revenue hereunder for such preceding calendar month, and (ii) within thirty (30)
days after the end of each Lease Year occurring during the Term, a statement in
writing, certified to be correct and complete (subject to customary adjustments)
by a corporate officer of Tenant, showing the total revenues from Gaming
Operations for the preceding Lease Year and the calculation of Eligible Gaming
Revenue hereunder for such preceding Lease Year; in each case in form reasonably
satisfactory to Landlord (the form attached hereto as Exhibit F being deemed
satisfactory to Landlord);
(d)    promptly after filing the same with the appropriate Governmental
Authority, photocopies of Tenant’s federal, state or local reports reporting
revenues from Gaming Operations; and
(e)    within a reasonable time following Landlord’s request, such reasonable
additional information as may be reasonably requested with respect to Tenant,
Guarantor and/or the Project, in such manner and in such detail as may be
reasonably requested by Landlord.
(f)    Landlord acknowledges that all information delivered or made available to
Landlord under this Article 9 is subject to the terms and conditions set forth
in Section 26.24 hereof with respect to such information.
ARTICLE 10.
SUBLETTING AND ASSIGNING
10.1    Landlord’s Consent. Except as expressly provided herein, Tenant shall
not, directly or indirectly, whether voluntarily, involuntarily, or by operation
of law or otherwise, assign or otherwise transfer in whole or in part this Lease
or the term and estate hereby granted, or sublet the Leased Premises in whole or
in part without in each instance obtaining the prior written consent of
Landlord, which consent Landlord may grant or deny in Landlord’ sole discretion
except as otherwise provided herein. The consent of Landlord to a particular
assignment or sublease shall not in any way be considered a consent by Landlord
to any other or further assignment, mortgage or sublease. For purposes of this
Article 10, “subleases” shall include any licenses, concession arrangements,
management contracts or other arrangements relating to the possession or use of
all or any part of the Leased Premises and “subtenants” shall include any
licensees, concessionaires, managers or other third-party service providers. The
provisions of this Article 10 shall not apply to the granting of any Leasehold
Mortgage, any foreclosure or transfer-in-lieu of foreclosure thereunder
(including without limitation, any foreclosure of equity interests in Tenant by
a Leasehold Mezzanine Lender) or a transfer of the Leasehold Estate by a
Leasehold Mortgagee in connection with a foreclosure, all of which shall be
governed exclusively by the provisions of Article 19 hereof.

- 30 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



10.2    Permitted Assignment, Subletting and Licenses.
(a)    Notwithstanding Section 10.1, without the consent of Landlord, this Lease
may be assigned to (i) an entity created by merger, reorganization or
recapitalization of or with Tenant, Guarantor or their Affiliates or (ii) a
direct or indirect purchaser of all or substantially all of the business or
assets of Tenant and Guarantor however structured (whether by asset sale, stock
sale or otherwise) whether alone or together with other operations of Tenant’s
Affiliates; provided, in the case of both clause (i) and clause (ii), that (A)
Landlord shall have received a notice of such assignment from Tenant, (B) the
assignee, if a direct assignment hereof, assumes by customary written instrument
reasonably satisfactory to Landlord all of Tenant’s obligations under this
Lease, or, if an indirect assignment, Tenant confirms by customary written
instrument reasonably satisfactory to Landlord all of Tenant’s obligations under
this Lease, (C) such assignment is for a valid business purpose and not to avoid
any obligations under this Lease, and (D) the assignee is a reputable entity of
good character and either itself or together with a guarantor provided by
assignee, shall have, immediately after giving effect to such assignment, an
aggregate net worth (computed in accordance with GAAP) at least equal to the
aggregate net worth (as so computed) of Tenant and Guarantor immediately prior
to such assignment.
(b)    Notwithstanding Section 10.1, without the consent of Landlord, Tenant may
assign this Lease or sublet the Leased Premises in whole or in part without
Landlord’s consent to an Affiliate of Tenant, provided that Tenant gives
Landlord at least thirty (30) days advance written notice of such assignment.
Any party that is permitted to take assignment of this Lease shall execute an
assignment and assumption agreement in customary form reasonably acceptable to
Landlord whereby such assignee agrees to assume all obligations of Tenant under
this Lease.
(c)    Notwithstanding Section 10.1, Landlord consent shall not be required for
transfers resulting from transfers, sales or issuances of shares in Tenant or
any Affiliate of Tenant (including, without limitation, an IPO) that is or may
in the future be traded on any nationally recognized stock exchange, including
Empire Resorts, Inc.
(d)    Notwithstanding Section 10.1, without the consent of Landlord, Tenant may
license or sublease portions of the Leased Premises to subtenants,
concessionaires or licensees to conduct any Ancillary Uses (including
hospitality uses); provided, that (i) the subtenant, concessionaire or licensee
in question, and the applicable Ancillary Use to be engaged in by such Person,
satisfy and comply with the applicable Operating Standard and (ii) the
applicable provisions of Section 10.4 are complied with. Each sublease or
license or other occupancy agreement will be subject and subordinate to the
provisions of this Lease relating to the Leased Premises and will not affect or
reduce any of the obligations of Tenant, nor impose any additional obligations
on Landlord. Tenant shall, within thirty (30) days after the execution and
delivery of any such sublease, license or occupancy agreement, deliver a
duplicate original thereof to Landlord.

- 31 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



10.3    Assignment and Subletting Procedures.
(a)    If Tenant shall, at any time or from time to time, during the term
hereof, desire to assign this Lease or sublet all or any portion of the Leased
Premises (other than an assignment or sublease that is otherwise permitted
pursuant to Section 10.2 above), Tenant shall notify Landlord (a “Transfer
Notice”) of such desire, which notice shall be accompanied by (A) a copy of the
proposed assignment or sublease and all related agreements, the effective date
of which shall be at least thirty (30) days after the giving of the Transfer
Notice, (B) a statement setting forth in reasonable detail the identity of the
proposed assignee or subtenant, the nature of its business and its proposed use
of the Leased Premises, (C) current financial information with respect to the
proposed assignee or subtenant, including without limitation, its most recent
financial statements, and (D) such other information as Landlord may reasonably
request. Landlord’s consent to such proposed assignment or sublease shall not be
unreasonably withheld, conditioned or delayed, provided that:
(i)    the proposed assignee or subtenant will use the Leased Premises (or the
applicable portion thereof) in a manner that (x) satisfies the applicable
Operating Standard and (y) is limited to the use expressly permitted under this
Lease;
(ii)    the proposed assignee or subtenant is a reputable Person of good
business character and sufficient professional experience operating and managing
comparable reputable regional destination casino resorts located outside of Las
Vegas which comply with the Operating Standard, and has (itself or together with
a proposed replacement Guarantor) a net worth (computed in accordance with GAAP)
of not less than the aggregate net worth (computed in accordance with GAAP) of
Tenant and Guarantor immediately prior to such assignment or sublease)
(provided, that the net worth requirement set forth in this clause (ii) shall
not apply to any proposed subtenant consisting of a manager or other third party
service provider);
(iii)    the form of the proposed assignment or sublease shall be reasonably
satisfactory to Landlord and shall comply with the applicable provisions of this
Article10;
(iv)    the Licenses and Permits shall be assignable to the proposed assignee or
new Licenses and Permits shall have been obtained and are then in full force and
effect, or applications therefor made, in each case in order for the assignee or
subtenant to be permitted to lawfully operate the Project (including the conduct
of Gaming Operations in an uninterrupted manner) on or before the effective date
of such assignment or sublease; and
(v)    The applicable provisions of Section 10.4 are complied with.
(b)    If Landlord consents to a proposed assignment or sublease and Tenant
fails to execute and deliver the assignment or sublease to which Landlord
consented within ninety (90) days after the giving of such consent, then Tenant
shall again comply with this Article 10 before assigning this Lease or
subletting all or part of the Leased Premises.

- 32 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



10.4    General Provisions.
(a)    If this Lease is assigned, whether or not in violation of this Lease,
Landlord may collect rent from the assignee. If the Leased Premises, or any part
thereof, are sublet or occupied by anybody other than Tenant, whether or not in
violation of this Lease, Landlord may, during the existence of any Event of
Default, collect rent from the subtenant or occupant. In either event, Landlord
may apply the net amount collected against Rent, but no such assignment,
subletting, occupancy or collection shall be deemed a waiver of any of the
provisions of Section 10.1, or the acceptance of the assignee, subtenant or
occupant as tenant, or a release of Tenant from the performance of Tenant’s
obligations under this Lease.
(b)    No assignment or transfer shall be effective until the assignee delivers
to Landlord (i) evidence that the assignee, as Tenant hereunder, has complied
with the requirements of Article 17, (ii) an agreement in form and substance
reasonably satisfactory to Landlord whereby the assignee assumes Tenant’s
obligations under this Lease, (iii) proof reasonably satisfactory to Landlord
that the Licenses and Permits have been assigned to the assignee (or new
Licenses and Permits have been obtained and are then in full force and effect,
or applications therefor made, in each case in order for the assignee to be
permitted to lawfully operate the Project (including the conduct of Gaming
Operations in an uninterrupted manner) on or before the effective date of such
assignment), and (iv) if new Tenant does not itself satisfy the net worth
requirement, then a replacement Guaranty executed by a guarantor of assignee
with a net worth, taken together with the net worth of the proposed new Tenant,
equal to the collective net worth of the Tenant and Guarantor at the time of the
assignment; provided that if Tenant itself satisfies the net worth requirement
no such replacement guaranty shall be required.
(c)    Notwithstanding any assignment or transfer, whether or not in violation
of this Lease, and notwithstanding the acceptance of any Rent by Landlord from
an assignee, transferee, or any other party, the original named Tenant and each
successor Tenant shall remain fully liable for the payment of the Rent and the
performance of all of Tenant’s other obligations under this Lease; provided that
upon satisfaction of the provisions of Section 10.4(b) above, and provided, that
(i) upon the effective date of such assignment, the new Tenant (or the new
Tenant and the replacement guarantor, in the aggregate) have a capital/statutory
surplus, shareholder’s equity or net worth (computed in accordance with GAAP) of
One Hundred Million Dollars ($100,000,000.00) or more and (ii) all then current
and past due obligations of Tenant and Guarantor under this Lease have been paid
and performed in full, Tenant and Guarantor shall be released from all further
liability under the Lease and the Guaranty first accruing after the effective
date of the assignment and assumption in question. The joint and several
liability of Tenant and any immediate or remote successor in interest of Tenant
shall not be discharged, released or impaired in any respect by any agreement
made by Landlord extending the time to perform, or otherwise modifying, any of
the obligations of Tenant under this Lease, or by any waiver or failure of
Landlord to enforce any of the obligations of Tenant under this Lease; provided,
that (A) in the case of any modification of this Lease made after the date of an
assignment or other transfer of this Lease by Tenant, if such modification
increases or enlarges the obligations of Tenant or reduces the rights of Tenant,
then the Tenant named herein and each respective assignor prior to the
assignment in question that has

- 33 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



not consented to such modification shall not be liable under or bound by such
increase, enlargement or reduction (but shall continue to be liable under this
Lease as though such modification were never made) and (B) in the case of any
waiver by Landlord of a specific obligation of an assignee of Tenant, or an
extension of time to perform in connection therewith, such waiver and/or
extension shall also be deemed to apply to the immediate and remote assignors of
such assignee.
(d)    If this Lease shall have been assigned by the initially named Tenant
(other than to an Affiliate), Landlord shall give the initially named Tenant (or
any entity which directly or indirectly succeeds to the interest of the
initially named Tenant) (the “Initially Named Tenant”) a copy (at the last
effective address for notices hereunder) notice of each notice of default given
by Landlord to the then current Tenant. Except in the case of a release of
Tenant made in accordance with the provisions of Section 10.4(b) above or if
Landlord shall execute and deliver a written instrument releasing the Initially
Named Tenant from any further liability under this Lease, Landlord shall not
have any right to terminate this Lease or otherwise to exercise any of
Landlord’s rights and remedies hereunder (other than Landlord’s self-help remedy
in accordance with Section 22.4 and any indemnification obligations of Tenant)
after a default by such current Tenant unless and until (A) Landlord shall have
made a demand on the then current Tenant to cure the default in question, (B)
Landlord delivers a copy of the default notice in question to the Initially
Named Tenant as aforesaid, and (C) the Initially Named Tenant has an opportunity
to remedy such default within the time periods set forth in this Lease (such
time periods, with respect to the Initially Named Tenant, being deemed to run
from the date that Landlord delivers a copy of the default notice in question to
the Initially Named Tenant as aforesaid). Landlord shall accept timely
performance by the Initially Named Tenant of any term, covenant, provision or
agreement contained in this Lease on the then current Tenant’s part to be
observed and performed with the same force and effect as if performed by the
then current Tenant. If the Initially Named Tenant shall cure the default by
such current Tenant, or if the default shall be incurable (such as bankruptcy),
and Landlord or the current Tenant seeks to terminate this Lease, then the
Initially Named Tenant shall have the right to enter into a new lease with
Landlord upon all of the then executory terms of this Lease and to resume actual
possession of the Premises for the unexpired balance of the Term provided that
all past due and then current Rent is paid in full.
(e)    Each subletting by Tenant shall be subject to the following:
(i)    No subletting shall be for a term (including any renewal or extension
options contained in the sublease) ending later than one day prior to the
Expiration Date.
(ii)    In connection with any subletting of the Leased Premises or any part
thereof, Tenant shall deliver to the Landlord both (A) an executed counterpart
of such sublease in accordance with the terms of this Article 10, and (B) on or
prior to the sublessee taking possession, a certificate of insurance evidencing
that (x) Landlord is an additional insured under the insurance policies required
to be maintained by occupants of the Leased Premises pursuant to Article 17, and
(y) there is in full force and effect, the insurance otherwise required by
Article 17.

- 34 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



(iii)    Each sublease shall provide that it is subject and subordinate to this
Lease, and that in the event of termination, reentry or dispossess by Landlord
under this Lease Landlord may, at its option, take over all of the right, title
and interest of Tenant, as sublessor, under such sublease, and such subtenant
shall, at Landlord’s option, attorn to Landlord pursuant to the then executory
provisions of such sublease, except that Landlord shall not be (A) liable for
any previous act or omission of Tenant under such sublease, (B) subject to any
credit, offset, claim, counterclaim, demand or defense which such subtenant may
have against Tenant, (C) bound by any previous modification of such sublease
made without Landlord’s consent, if Landlord’s consent was required to such
sublease initially (or would have been if such the modification(s) in question
were part of the initial sublease), or by any previous prepayment of more than
one (1) month’s rent, (D) bound by any covenant of Tenant to undertake or
complete any construction of the Leased Premises or any portion thereof,
(E) required to account for any security deposit of the subtenant other than any
security deposit actually delivered to Landlord by Tenant, and (F) responsible
for any monies owing by Tenant to the credit of the subtenant.
(iv)    In connection with any permitted sublease for hotel use or other core
non-Gaming Ancillary Uses on the Leased Premises pursuant to which the proposed
subtenant (or an Affiliate thereof) is making a material financial investment in
the Project (whether by way of payment of construction costs, payment of “key”
money or otherwise), Landlord shall not unreasonably withhold its consent to
enter into a customary subordination, non-disturbance and attornment agreement
with such subtenant, in form and substance acceptable to Landlord and any Fee
Mortgagee, acting reasonably, (it being understood and agreed that Landlord may
take into account, without limitation, considerations such as location and size
of the subleased premises within the Project, the term of the proposed sublease,
the terms and conditions of the proposed sublease, the financial investment and
being made by and the creditworthiness of the proposed subtenant).
(f)    Each sublease shall provide that the subtenant may not assign its rights
thereunder or further sublet the space demised under the sublease, in whole or
in part, without complying with all of the terms and conditions of this Article
10, including, without limitation, Section 10.4, which for purposes of this
Section 10.4(f) shall be deemed to be appropriately modified to take into
account that the transaction in question is an assignment of the sublease or a
further subletting of the space demised under the sublease, as the case may be.
(g)    Tenant shall reimburse Landlord on demand for the reasonable,
out-of-pocket costs incurred by Landlord in connection with any actual or
proposed assignment or sublease, including, without limitation, the costs of
making customary investigations as to the acceptability of the proposed assignee
or subtenant, and reasonable legal costs incurred in connection with the
granting of any requested consent.
10.5    Landlord’s Assignment. Anything in this Lease to the contrary
notwithstanding, Landlord shall have the right, without Tenant’s consent, to
sell, transfer, or assign Landlord’s interest in the Leased Premises and/or this
Lease at any time; provided, that in the case of any such proposed

- 35 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



assignment or transfer, the Landlord Licenses and Permits shall be assignable to
the proposed assignee or new Landlord Licenses and Permits shall be obtained or
application therefor made, by the transferee, to the extent in each case, as
required by applicable Law in order for Tenant to be permitted to lawfully
conduct Gaming Operations at the Project in an uninterrupted manner. Landlord
shall be relieved of Landlord’s obligations under this Lease to the extent such
obligations arise after the date of such sale, transfer, or assignment, provided
that such transferee, or assignee agrees to assume all of the unaccrued
obligations under this Lease and agrees to perform to the full extent required
under the terms and conditions of this Lease. Notwithstanding the foregoing, in
the event Landlord desires to sell, transfer or assign Landlord’s interest in
the Leased Premises and/or this Lease during the Term to a Competitor, whether
directly or indirectly, voluntarily or involuntarily or by operation of law
(including a transfer in connection with a foreclosure sale by a Fee Mortgagee)
(subject to the further provisions of this Section 10.5, a “Competitor
Transfer”), then (a) Landlord shall deliver written notice to Tenant of such
proposed Competitor Transfer no less than thirty (30) days prior to the
consummation thereof (a “Competitor Transfer Notice”) and (b) notwithstanding
the time periods within which Tenant is permitted to exercise the Purchase
Option set forth in Section 28.1, Tenant shall be permitted to deliver Tenant’s
Purchase Notice and exercise the Purchase Option in accordance with the terms
and conditions of Article 28 at any time following the delivery of such
Competitor Transfer Notice and for so long as a Competitor is the Landlord under
this Lease. Provided Tenant shall deliver Tenant’s Purchase Notice on or before
the date that is fifteen (15) days after Landlord’s delivery of a Competitor
Transfer Notice, (i) Landlord shall be prohibited from consummating the
Competitor Transfer and Landlord and Tenant shall consummate the sale of the
Leased Premises to Tenant in accordance with the terms and conditions set forth
in Article 28, and (ii) the purchase price for the Landlord Property Interest
shall be an amount equal to the lesser of (A) the Purchase Price set forth in
Section 28.1(a) and (B) the purchase price to be paid by the Competitor in
connection with the proposed Competitor Transfer. In addition to the foregoing,
for so long as this Lease shall be in full force and effect, Landlord shall not
effectuate a Competitor Transfer with any Person set forth on ***. For purposes
hereof, a “Competitor Transfer” shall not include any (x) merger, reorganization
or recapitalization of or with any Person other than a Person or Persons the
majority of whose assets consist of its interest in the Leased Premises or this
Lease, (y) a direct or indirect sale or other conveyance of all or substantially
all of the business or assets of any Person however structured (whether by asset
sale, stock sale or otherwise) other than a Person or Persons the majority of
whose assets consist of its interest in the Leased Premises or this Lease (in
the case of each of (x) and (y) entered into for a valid business purpose and
not for the purpose of evading the restrictions contained in this Section 10.5),
or (z) transfers, sales or issuances of shares in any Person (including, without
limitation, an IPO) that is or may in the future be traded on any nationally or
internationally recognized stock exchange or stock quotation system (other than
an IPO or other similar issuance that is being undertaken for the purpose of
evading the restrictions contained in this Section 10.5).
10.6    REIT Limitations. At such time as the Landlord in this Lease is a real
estate investment trust, this Section 10.6 shall apply. Anything contained in
this Lease to the contrary notwithstanding, Tenant shall not: (a) sublet or
assign or enter into other arrangements such that the amounts to be paid by the
sublessee or assignee thereunder would be based, in whole or in part, (i) on the
income or profits derived by the business activities of the sublessee or
assignee as defined,

- 36 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



and subject to the exception provided, in section 856(d)(2)(A) of the Code or
(ii) any other formula such that any portion of the rent paid by Tenant to
Landlord would fail to qualify as “rents from real property” within the meaning
of Section 856(d) of the Code; (b) sublet or assign the Leased Premises or this
Lease to any Person of which Landlord has notified Tenant in writing that
Landlord owns, directly or indirectly (by applying constructive ownership rules
set forth in Section 856(d)(5) of the Code), a ten percent (10%) or greater
interest within the meaning of Section 856(d)(2)(B) of the Code; or (c) sublet
or assign the Leased Premises or this Lease in any manner that would result in
impermissible tenant service income (as defined in section 856(d)(7) of the
Code) which could cause any portion of the amounts received by Landlord pursuant
to this Lease or any sublease to fail to qualify as “rents from real property”
within the meaning of Section 856(d) of the Code, or which could cause any other
income received by Landlord to fail to qualify as income described in Section
856(c)(2) of the Code, provided that the requirement of this clause (c) shall be
deemed satisfied if (i) the obligations and right to payment in any sublease or
assignment that relate to impermissible tenant services to be provided by Tenant
may, pursuant to its terms, be assigned to an affiliate of or successor to
Landlord at Landlord’s option or (ii) impermissible tenant services to be
provided by Tenant in connection with any sublease or assignment are contained
in a separate contract for services which may, pursuant to its terms, at
Landlord’s option, be assigned to or performed by an affiliate or successor of
Landlord.
ARTICLE 11.
OWNERSHIP OF IMPROVEMENTS; TENANT’S PROPERTY
11.1    Ownership of Improvements. All Improvements shall be and remain a part
of the Leased Premises. All Improvements (including any Alterations but
excluding Tenant’s Property) shall be the property of Tenant for all purposes
during the Term and, upon expiration or earlier termination of this Lease, shall
become the property of Landlord.
11.2    Tenant’s Property. Any and all business and trade fixtures and
equipment, signs, appliances, furniture and other personal property of any
nature installed in the Leased Premises during the Term, including any of such
property leased from third parties and Gaming Equipment required to be owned by
the State of New York pursuant to applicable Law (collectively referred to in
this Lease as “Tenant’s Property”), may be removed by Tenant at any time during
the Term (but without limiting any of Tenant’s operating covenants and other
obligations under this Lease). Landlord hereby waives any and all rights at law
or in equity, including, but not limited to, any and all liens, claims, demands
or rights, including rights of levy, execution, sale and distraint for unpaid
rent, or any other right, interest or lien which Landlord has or may hereafter
acquire in any of Tenant’s Property. Tenant may grant to its lender(s) a
security interest or other lien in, or enter into, an equipment lease for,
Tenant’s Property and Landlord will permit Tenant’s lender(s) and lessor(s)
reasonable access to the Project to inspect Tenant’s Property or to remove
Tenant’s Property in connection with any action to enforce such security
interest, lease or other lien. Landlord will execute and deliver a standard form
of landlord’s waiver required of Tenant’s lender(s) or lessor(s) to confirm such
entity’s waiver of security interest in or ownership of Tenant’s Property.
ARTICLE 12.

- 37 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



GOVERNMENTAL COMPLIANCE
12.1    Tenant Responsibilities Generally. Tenant shall comply with the terms of
the Restrictive Agreements and all Laws which affect the Leased Premises and the
Project located thereon and the use and occupancy thereof. If Tenant receives
written notice of any violation of any governmental requirements applicable to
the Leased Premises, Tenant shall give prompt notice thereof to Landlord.
12.2    Parties; Environmental Knowledge. Except as disclosed in the
Environmental Report (hereinafter defined) or otherwise disclosed by Landlord in
writing to Tenant or as set forth in Schedule C attached hereto, Landlord
warrants and represents to Tenant that to Landlord’s Knowledge: no release leak,
discharge, spill, storage, disposal or emission of Hazardous Substances
(hereinafter defined) has occurred in, on or under the Leased Premises, and that
the Leased Premises are free of Hazardous Substances as of the date hereof,
there are no underground storage tanks under or adjacent to the Leased Premises,
there has not been any notice of intent to sue, notice of violation, citation,
warning or similar notification under any federal, state or local environmental
law or regulation regarding the Leased Premises or arising out of operations on
the Leased Premises; provided, that Tenant hereby acknowledges and agrees that
(a) it has received copies of the Environmental Report, Tenant is fully aware of
the contents of the Environmental Report, Tenant has performed such additional
diligence as to the environmental condition and historical uses of the Leased
Premises as Tenant has deemed necessary or desirable, and Tenant accepts the
Leased Premises subject to all matters and conditions disclosed in the
Environmental Report or otherwise existing on the Effective Date (subject to the
provisions of Section 12.5 below), (b) Landlord has not undertaken any
investigation or inquiry with respect to environmental aspects of the Leased
Premises other than the Environmental Report, and the warranties and
representations of Landlord set forth in this Section 12.2 are based solely upon
Landlord’s actual Knowledge (including the matters disclosed in the
Environmental Report), and (c) the representations and warranties contained in
this Section 12.2 are subject to the matters and conditions disclosed in the
Environmental Report, and Landlord shall not be deemed to be in breach of the
warranties and representations contained in this Section 12.2 to the extent the
matter or condition which would otherwise be a breach of such warranties and
representations is disclosed in the Environmental Report.
12.3    Landlord’s Environmental Responsibilities during the Term. During the
Term of this Lease, neither Landlord nor Landlord’s agents, employees or
contractors shall cause any Hazardous Substances to be used, stored, generated
or disposed of on, in or under the Leased Premises, except for those Hazardous
Substances which may be reasonably required in the performance by Landlord of
its obligations under this Lease, and then only to the extent no Laws in effect
at such time are violated by Landlord or such agent, employee or contractor, as
the case may be.
12.4    Tenant’s Environmental Responsibilities. During the Term of this Lease,
neither Tenant nor Tenant’s subtenants, licensees or concessionaires, nor the
agents, employees or contractors of Tenant or any of Tenant’s subtenants,
licensees or concessionaires, shall cause or permit any Hazardous Substances to
be used on, in or under the Leased Premises, except in the

- 38 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



ordinary course of business in the operation of such Person’s business as
permitted by Article 8 or as reasonably required in performing the obligations
of Tenant under this Lease, and then only to the extent no applicable Laws in
effect at such time are violated.
12.5    Environmental Indemnities. Each party (“Indemnifying Party”) shall
indemnify, defend and hold the other party (“Indemnified Party”) harmless from
any and all claims of third parties, and damages, costs and losses owing to
third parties or suffered by Indemnified Party, including court costs,
reasonable attorneys’ fees and consultants’ fees, arising during or after the
Term and reasonably incurred or suffered by the Indemnified Party as a result of
any default or breach of any representation, warranty or covenant made by
Indemnifying Party under this Article 12. It is a condition of this
indemnification and hold harmless obligation that the Indemnifying Party must
receive notice of any such claim against the Indemnified Party promptly after
Indemnified Party first has Knowledge thereof, but no failure by the Indemnified
Party to promptly notify the Indemnifying Party of any such claim shall
adversely affect the Indemnified Party’s right to indemnification except (and
only to the extent) that the Indemnifying Party can prove prejudice as a result
of the failure to receive prompt notice. This indemnification and hold harmless
obligation includes any and all costs reasonably incurred by the Indemnified
Party after notice to Indemnifying Party for any cleanup, removal or restoration
mandated by any public official acting lawfully under applicable Laws if
Indemnifying Party fails to timely perform such work.
12.6    Definition. As used herein, “Hazardous Substance” means (a) any
substance that is toxic radioactive, ignitable, flammable, explosive, reactive
or corrosive and that is, in the form, quantity, condition and location then
found upon or under the Leased Premises, regulated by any Governmental
Authority, (b) any and all materials and substances that are defined by Laws
relating to environmental matters as “hazardous waste,” “hazardous chemical,”
“pollutant,” “contaminant” or “hazardous substance,” in the form, quantity,
condition and location then found upon the Leased Premises and (c) asbestos,
polychlorinated biphenyls and petroleum-based substances.
12.7    Survival. The provisions of this Article 12 shall survive the expiration
or sooner termination of this Lease.
ARTICLE 13.
MAINTENANCE AND REPAIRS
13.1    Warranty. Landlord will, so long as no Event of Default has occurred and
is continuing, assign or otherwise make available to Tenant any and all rights
Landlord may have under any vendor’s or manufacturer’s warranties or
undertakings with respect to the Leased Premises, if any, but Landlord does not
warrant or represent that any such warranties or undertakings are or will be
available to Tenant, and Landlord shall have no further obligations or
responsibilities respecting such warranties or undertakings.
13.2    Tenant Waiver. TENANT HEREBY WAIVES ALL STATUTORY REPRESENTATIONS AND
WARRANTIES ON THE PART OF LANDLORD, INCLUDING, WITHOUT LIMITATION, ALL
WARRANTIES THAT THE LEASED PREMISES ARE FREE

- 39 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



FROM DEFECTS OR DEFICIENCIES, WHETHER HIDDEN OR APPARENT, AND ALL WARRANTIES
THAT THEY ARE SUITABLE FOR TENANT’S USE.
13.3    Maintenance and Repairs. Tenant shall, at Tenant’s sole cost and
expense, maintain the Leased Premises in good operating order, repair, condition
and appearance (ordinary wear and tear excepted) and in accordance with the
Operating Standard. Tenant shall promptly, at its cost and expense, make all
necessary replacements, restorations, renewals and repairs to the Leased
Premises and appurtenances thereto, whether interior or exterior repairs
(including all replacements of components, systems, connections, or parts which
are a part of, or are incorporated into, the Leased Premises or any part
thereof), whether structural or nonstructural, foreseen or unforeseen, ordinary
or extraordinary, ordinary wear and tear excepted, as Tenant deems necessary or
desirable in the operation of the Project and as required in accordance with the
terms and conditions of this Lease (including, without limitation, compliance
with the Operating Standard) and the Restrictive Agreements, and all common area
maintenance including, without limitation, removal of dirt, snow, ice, rubbish
and other obstructions and maintenance of sidewalks and landscaping as required
in accordance with the terms and conditions of the Restrictive Agreements. In
addition to the foregoing, Tenant shall, at Tenant’s expense, furnish, install
and maintain in good condition and repair, within the Leased Premises and to
points in the Project, all storm and sanitary sewers, and all gas, water,
telephone, electrical facilities and other utilities of such size and type as
may be required to provide adequate service for the Leased Premises as required
in accordance with the terms and conditions of the Restrictive Agreements.
Tenant shall not make any claim or demand upon or bring any action against the
Landlord for any loss, cost, injury, damage or other expense caused by any
failure or defect, structural or nonstructural, of the Leased Premises or any
part thereof. The obligations of Tenant set forth in this Section 13.3 shall be
subject to the provisions set forth in Article 15 and Article 16.
13.4    No Obligation to Make Improvements or Supply Utilities. During the Term,
except as expressly contemplated by the Restrictive Agreements, Landlord shall
not under any circumstances be required to supply any facilities, services or
utilities whatsoever to the Leased Premises or to build or rebuild any
improvements to the Leased Premises or the Project, or to make any repairs,
replacements, alterations, restorations or renewals thereto. Except as expressly
contemplated by the Restrictive Agreements, Tenant hereby waives the right to
make repairs, replacements, renewals or restorations at the expense of Landlord
pursuant to any Laws.
ARTICLE 14.
ALTERATIONS
14.1    Alterations. Tenant, at its sole cost and expense, shall have the right,
but not the obligation (subject to Tenant’s other obligations under this Lease,
including, without limitation, compliance with the Operating Standard and
Tenant’s maintenance obligations set forth in Article 13), at any time and from
time to time during the term of this Lease to make alterations, additions and
other changes to the Improvements as Tenant shall consider necessary or
appropriate (all of the foregoing are hereinafter collectively called
“Alterations” and any of the foregoing is called an “Alteration”), subject,
however, in all cases, to the following provisions:

- 40 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



(a)    The initial construction of the Project shall be governed by the Master
Development Agreement and, to the extent applicable, the other Restrictive
Agreements.
(b)    From and after final completion of the initial construction of the
Project, no Alterations shall be undertaken by Tenant unless the following
requirements are complied with:
(i)    The Alteration shall be made and performed in compliance with all
applicable Laws and the Restrictive Agreements (including, without limitation,
the Master Development Agreement and REA).
(ii)    The proposed Alteration shall be of a character consistent with the
applicable Operating Standard.
(iii)    To the extent required under any applicable Laws or pursuant to the
provisions of any Restrictive Agreement, the proposed Alteration shall be
approved by the applicable Master Association established pursuant to applicable
Law or any Restrictive Agreement prior to the commencement of the proposed
Alteration.
(iv)    Tenant shall obtain (and furnish copies to Landlord of) all necessary
governmental permits, licenses, approvals and certificates for the commencement
and prosecution of Alterations and for final approval thereof upon completion,
and shall cause Alterations to be performed in compliance therewith, and in the
case of any Alteration requiring the prior approval of the Master Association or
any applicable Governmental Authority, with the plans and specifications
approved by the Master Association.
(v)    All Alterations shall be diligently performed in a good and workmanlike
manner, using new materials and equipment at least equal in quality and class to
those at the Project, and shall be diligently prosecuted to final completion
(which shall include all final inspections and the closing out of all open
applications, permits and licenses).
(vi)    Throughout the performance of any Alteration, Tenant shall carry
worker’s compensation insurance in statutory limits, “all risk” Builders Risk
coverage and general liability insurance, with completed operation endorsement,
for any occurrence in or about the Project, under which Landlord and its agent
and any Fee Mortgagee whose name and address have been furnished to Tenant shall
be named as parties insured, in such limits as Landlord may reasonably require,
with insurers reasonably satisfactory to Landlord. Tenant shall furnish Landlord
with evidence that such insurance is in effect at or before the commencement of
Alterations and, on request, at reasonable intervals thereafter during the
continuance of Alterations.
(c)    At no expense to Landlord, Landlord shall join in the application for
such permits and authorizations whenever such action is necessary; provided,
that Tenant shall indemnify Landlord against any cost, liability damage or
expense in connection with such application or the Alteration contemplated
thereby. Landlord acknowledges that Tenant may be irreparably injured by
Landlord’s failure to so join in any such application if so required and agrees
that, in addition

- 41 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



to Tenant’s remedies available at Law for Landlord failure to so join, Tenant
shall be entitled to specific performance to enforce such obligation under this
Section 14.1(c).
(d)    Notwithstanding anything to the contrary contained herein but subject to
the Restrictive Agreements with respect to utilities, all storm and sanitary
sewers, and all gas, water, telephone, electrical facilities and other
utilities, in no event shall Tenant make any Alteration that ties in or connects
the Leased Premises or any Improvements thereon with any real property or
improvements located outside the Leased Premises without first obtaining
Landlord’s written consent thereto.
(e)    Within sixty (60) days after completion of any Alteration costing over
Five Hundred Thousand Dollars ($500,000.00), Tenant shall deliver to Landlord
(i) general releases and waivers of lien from all contractors, subcontractors
and materialmen involved in the performance of such Alteration and the materials
furnished in connection therewith, (ii) “as-built” plans and specifications
showing such Alterations but only if any plans and specifications were prepared
in connection with such Alteration, and (iii) a certificate from Tenant’s
independent architect or general contractor (but only if an independent
architect or general contractor was engaged in connection with such Alteration)
certifying that the Alteration has been completed substantially in accordance
with the final plans and specifications therefor, and Tenant shall provide true
and accurate copies of such final plans and specifications to Landlord.
14.2    No Liens. Should any mechanics’ or other liens be filed against any
portion of the Project by reason of the acts or omissions of, or because of a
claim against, Tenant or anyone claiming under or through Tenant, Tenant shall
cause the same to be canceled or discharged of record by bond or otherwise
within thirty (30) days after notice from Landlord or after Tenant is otherwise
notified thereof, and provided that Tenant has complied with the foregoing,
Tenant may contest any such lien in good faith. If Tenant shall fail to cancel,
discharge or bond over said lien or liens within said thirty (30) day period,
Landlord may cancel or discharge the same (including by bonding) and, upon
Landlord’s demand, Tenant shall reimburse Landlord for all costs incurred in
canceling or discharging or bonding such liens, together with interest thereon
at the Default Rate from the date incurred by Landlord to the date of payment by
Tenant, such reimbursement to be made within ten (10) days after receipt by
Tenant of a written statement from Landlord as to the amount of such costs.
14.3    Indemnification. Tenant shall indemnify and hold Landlord harmless from
and against all costs (including, without limitation, attorneys’ fees and
disbursements and costs of suit), losses, liabilities or causes of action
arising out of or relating to any Alteration, including, without limitation, any
mechanics’ or other liens asserted in connection with such Alteration.
ARTICLE 15.
DAMAGE CLAUSE
15.1    Damage. If the Project is damaged or destroyed by fire, casualty or any
cause whatsoever, either in whole or in part, subject to the exercise of
Tenant’s right to terminate this Lease pursuant to the provisions of Section
15.4 hereof, Tenant shall with due diligence remove

- 42 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



any resulting debris and repair or rebuild the damaged or destroyed structures
and other Improvements, including any modifications, improvements or betterments
made by Landlord or Tenant, in accordance with the then applicable Final Plans
(to the extent then permitted by Law) (irrespective of whether the insurance
proceeds are sufficient to pay the entire cost of such work). Tenant shall only
be required to obtain Landlord’s consent (which shall not be unreasonably
withheld, conditioned or delayed) to any material deviation from the Final Plans
to the extent such consent is required under and in accordance with the terms of
Article 14. Except in the case of a Minor Casualty, all insurance proceeds,
together with an amount equal to any deductibles provided under any of the
insurance policies, which deductible shall be paid by Tenant within thirty (30)
days of the casualty, shall be delivered to a Depository in trust and pursuant
to an express trust, and applied toward the repair and restoration required of
Tenant under this Article 15, in accordance with Section 15.2 and, to the extent
not provided therein, the customary procedures and requirements of the
Depository for construction loans of a size and nature comparable to the repair
and restoration obligations of Tenant under this Lease. In the case of any Minor
Casualty, the insurance proceeds may be delivered to Tenant to be applied toward
the repair and restoration required of Tenant under this Article 15. After
completion of such repair and restoration, and payment of the costs thereof, any
then remaining insurance proceeds shall be paid to Landlord to the extent of any
obligations of Tenant hereunder to Landlord then due and outstanding, the
balance to Tenant or, if required by a Leasehold Mortgage, to the Leasehold
Mortgagee. As used herein, the term “Depository” means, any savings bank,
insurance company, savings and loan association, commercial bank or trust
company: (a) with net assets or capital surplus and undivided profits of not
less than Two Hundred Fifty Million Dollars ($250,000,000.00), (b) that agrees
to perform the obligation of the “Depository” hereunder and apply any funds
received as the Depository hereunder in accordance with the provisions of this
Lease, and (c) which is selected as follows: (i) if there is a Leasehold
Mortgagee and such Leasehold Mortgagee is not an Affiliate of Tenant, then such
Leasehold Mortgagee may select the Depository, (ii) if there is no Leasehold
Mortgagee or the Leasehold Mortgagee is an Affiliate of Tenant, then if there is
a Fee Mortgagee and such Fee Mortgagee is not an Affiliate of Landlord, then
such Fee Mortgagee may select the Depository, and (iii) if there is no Leasehold
Mortgagee or the Leasehold Mortgagee is an Affiliate of Tenant, and there is no
Fee Mortgagee or the Fee Mortgagee is an Affiliate of Landlord, then the
Depository shall be mutually selected by Landlord and Tenant acting reasonably
and in good faith. If a Leasehold Mortgagee or Fee Mortgagee, as applicable, has
the right to select the Depository and such Leasehold Mortgagee or Fee
Mortgagee, as applicable, satisfies the criteria set forth above for serving as
a Depository, then such Leasehold Mortgagee or Fee Mortgagee, as applicable, may
select itself to serve as the Depository. As used herein, the term “Minor
Casualty” means a casualty to the Improvements where the total cost to repair
and restore does not exceed $2,500,000.00.
15.2    Release of Insurance Proceeds. Except as otherwise provided in Section
15.1, all insurance proceeds received by Tenant or any Leasehold Mortgagee, as
the case may be, on account of such damage or destruction less the actual,
out-of-pocket cost, if any, of such recovery, shall be deposited with a
Depository, in trust, as provided in Section 15.1 and applied to the payment of
the cost of repairing or restoring the Project as required under Section 15.1,
including expenditures made for temporary repairs or for the protection of
property pending the completion of permanent

- 43 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



repairs or restoration, and may be withdrawn from time to time as hereinafter
provided, as the work progresses. Receipt by the Depository of the following is
a condition to any withdrawal by Tenant:
(a)    A certificate of an independent architect, engineer or contractor that is
unrelated to the general contractor or construction manager performing the
restoration work (in either case, the “Construction Consultant”) selected by
Tenant, who shall be reasonably acceptable to Landlord, dated not more than
three (3) days prior to the application for such withdrawal, setting forth the
following:
(i)    the contract price for the work, the amounts, if any previously paid
thereon, the balance due, the amount necessary, in the Construction Consultant’s
reasonable professional judgment to complete the work, and that the sum then
requested to be withdrawn either has been paid by Tenant or is justly due to the
contractors, subcontractors, materialmen, engineers, architects or other persons
(whose names and addresses shall be stated), who have rendered or furnished
certain services or materials for the work and giving a brief description of
such services and materials and the principal subdivisions or categories thereof
and the several amounts so paid or due to each of said persons in respect
thereof, and stating the progress of the work up to date of said certificate;
(ii)    that the sum then requested to be withdrawn, plus all sums previously
withdrawn, does not exceed the cost of the work insofar as actually accomplished
up to the date of such certificate, and that the remainder of the insurance
proceeds and other funds on deposit with the Depository for such purpose will,
in the reasonable professional judgment of the Construction Consultant, be
sufficient to pay in full for the completion of the work; and
(iii)    that no part of the cost of the services and materials then being
requested to be withdrawn as described in the foregoing clause (i) has been or
is being made the basis of the withdrawal of any part of the deposited moneys in
any then pending or previous application.
(b)    A certificate signed by an officer of Tenant stating in substance: (i)
the contract price for the work, the amounts, if any, previously paid thereon,
the balance due, the amount necessary, in such officer’s reasonable judgment, to
complete the work, and that all materials and all property described in the
certificate furnished pursuant to this Subsection and every part thereof, are,
to such officer’s Knowledge, free and clear of all mortgages, liens, charges or
encumbrances, except encumbrances, if any, securing indebtedness due to Persons
(whose names and addresses and the several amounts due them shall be stated)
specified in said certificate pursuant to clause (i) of Section 15.2(a), which
encumbrances will be discharged upon payment of such indebtedness, other than
any Leasehold Mortgage; and (ii) that there is no default in the payment of Rent
or any other charge payable by Tenant under this Lease.
(c)    A certificate or title search from a nationally recognized title
insurance company showing that there has not been filed against the Leased
Premises or any part of the Project, or against any interest of Landlord or
Tenant therein, any vendor’s, mechanic’s, laborers’ or

- 44 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



materialman’s statutory or other similar lien which has not been bonded or
discharged of record, except such as will be discharged or appropriately bonded
upon payment of the amount then requested to be withdrawn.
(d)    Mechanic’s lien waivers or releases from the general contractor or
construction manager and all major subcontractors (of any tier) and suppliers
(i.e., those whose contract for the project is for at least Five Hundred
Thousand Dollars ($500,000)), acknowledging payment of all amounts due through
the immediately preceding draw paid to or on behalf of Tenant under this Section
15.2 (i.e., draw 2 does not get paid until lien releases relating to draw 1 have
been received, and thereafter, a conditional lien waiver is received as to the
current draw being requested).
Upon compliance with the foregoing provisions of this Section 15.2, upon the
request of Tenant the Depository shall pay or cause to be paid out of the
insurance money and other funds deposited with it, to the persons named in the
certificate, pursuant to the foregoing clause (i) of Section 15.2(a), the
respective amounts stated in said certificate to be due to each person or entity
named therein, and/or shall pay or cause to be paid to Tenant the amount stated
in said certificate to have been paid by Tenant. Tenant may direct the
Depository to make payments otherwise due to Tenant directly to the contractor
and vendors whose invoices are the subject of such payments.
If the insurance proceeds and other funds in the hands of the Depository shall
be insufficient to pay the entire cost of such work, Tenant shall pay the
deficiency, and the Depository shall not make any disbursement thereof until
(x) there is deposited with such Depository the amount necessary to pay such
deficiency or (y) if such deficiency is paid directly by Tenant for the cost of
construction, there is on deposit with the Depository sufficient funds to pay
the entire cost of such work after taking into account such direct payments by
Tenant.
At any time after the completion in full of the work, the whole balance of the
insurance proceeds not theretofore withdrawn pursuant to the foregoing
provisions of this Section shall be paid to Tenant or as may be required by any
Leasehold Mortgage. Completion of the repair or restoration as contemplated in
this Section 15.2 means receipt by Landlord, the Depository and, if applicable,
the Leasehold Mortgagee, of a certificate signed by Tenant and by the
Construction Consultant stating in substance as follows: (i) that the work has
been completed in full and a temporary or permanent certificate of occupancy for
the Improvements has been obtained, if required by law in connection with the
work performed; and (ii) that all amounts for whose payment Tenant is or may
become liable or that may be a lien on the Project in respect of the work have
been paid in full. The certificate by Tenant and the Construction Consultant
shall be accompanied by final releases of liens executed by the general
contractor and all major subcontractors (of any tier) and suppliers who, over
the course of the project, provided labor or materials to the project in excess
of a total of Five Hundred Thousand Dollars ($500,000.00).
15.3    Continuance of Tenant’s Obligations. Except as set forth in Section 15.4
below, Tenant’s obligation to pay Fixed Rent, Percentage Rent, Taxes and all
other charges on the part of Tenant to be paid and to perform all other
covenants and agreements on the part of Tenant to be

- 45 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



performed shall not be affected by any such destruction or damage of any of the
Improvements or the Leased Premises, whether by fire or otherwise, and to the
fullest extent permitted by law, Tenant hereby irrevocably waives the provisions
of any statute or law now or hereafter in effect contrary to such obligation of
Tenant as herein set forth, or which releases Tenant from the performance of any
of its obligations under the Lease.
15.4    Right to Terminate on Certain Damage. If at any time during the two (2)
years prior to any Option Date, the Project is damaged or destroyed by fire,
casualty or any cause whatsoever to such an extent that all or a portion thereof
is rendered unsuitable for use as a gaming facility and harness racetrack and
the cost of restoration would exceed fifty percent (50%) of the amount it would
cost to replace the Project in its entirety at the time such damage or
destruction occurred, and if Tenant has complied with its insurance obligations
under this Lease (including maintaining insurance against loss of rents by
Landlord), Tenant may terminate this Lease by notice to Landlord given within
sixty (60) days after such damage or destruction. If Tenant elects to terminate
this Lease as provided herein, Tenant shall pay (or cause the Depository to pay
or irrevocably assign its insurance claim) to Landlord, as a condition upon the
effectiveness of such termination, within sixty (60) days after receipt thereof,
an amount equal to (i) all insurance proceeds for such damage or destruction
(except for any proceeds for damage to Tenant’s Property, which shall be
delivered to Tenant net of all out-of-pocket costs of collection thereof) and
(ii) as and for liquidated and agreed final damages (it being agreed that it
would be impracticable or extremely difficult to fix the actual damage), a sum
equal to the amount by which the Rent reserved in this Lease for the period
which otherwise would have constituted the unexpired portion of the Term until
the next Option Date had this Lease not been terminated, discounted to present
worth (calculated using a discount rate equal to the then current Prime Rate
plus two percent (2%)). Upon the giving of such notice by Tenant to terminate,
and Tenant’s payment of all amounts provided for herein, this Lease shall
automatically terminate and the Annual Fixed Rent and other charges due
hereunder shall be pro-rated as of the effective date of such termination;
provided that Percentage Rent due hereunder, if any, shall be equitably adjusted
through the date of such termination.
15.5    Rights to Insurance Proceeds. If this Lease is terminated as provided in
this Article 15 following damage to or destruction of the Project, the proceeds
of all hazard insurance on the Project which is maintained by Tenant pursuant to
Article 17 shall belong to Landlord or Landlord’s lender except for any proceeds
for damage to Tenant’s Property and net of all out-of-pocket costs of Tenant for
collection thereof. Insurance proceeds with respect to Tenant’s Property shall
belong to Tenant or, if required by a Leasehold Mortgage, to such Leasehold
Mortgagee.
15.6    Section 227 of NYRPL. The provisions of this Article 15 shall be deemed
an express agreement governing any case of damage or destruction of the Leased
Premises by fire or other casualty, and Section 227 of the Real Property Law of
the State of New York, providing for such a contingency in the absence of an
express agreement, and any other law of like import, now or hereafter in force,
shall have no application in such case.
ARTICLE 16.

- 46 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



CONDEMNATION
16.1    In General. Subject to any Leasehold Mortgage, if any portion of the
Leased Premises is taken in any proceeding by any Governmental Authority by
condemnation or otherwise, or be acquired for public or quasi-public purposes,
or be conveyed under threat of such taking or acquiring (which Landlord shall
not do without Tenant’s prior written consent), and an independent third-party
expert in Gaming Operations reasonably selected by Landlord and Tenant
determines that the remaining portion will not permit Tenant to operate its
business on the Leased Premises in an economically viable manner, Tenant shall
have the option of terminating this Lease by notice to Landlord of its election
to do so given on or before the date which is thirty (30) days after Tenant is
deprived of possession of the condemned property, and upon the giving of such
notice, this Lease shall automatically terminate and the Annual Fixed Rent and
other charges hereunder shall be adjusted as of the date of such notice. If a
portion of the Leased Premises is so taken and Tenant elects not to terminate
this Lease, then Tenant shall, to the extent and making use of the condemnation
award, restore the Project to a complete unit as similar as reasonably possible
in design, character and quality to the buildings which existed before such
taking. In performing such restoration, Tenant shall be required to deposit any
condemnation award with the Depository in accordance with the terms of Section
15.2 above mutatis mutandis. If the Project is partially taken and this Lease is
not terminated, there shall be no reduction or adjustment in the Annual Fixed
Rent and other charges thereafter payable hereunder. Any restoration work to be
performed pursuant to this Article 16 shall be completed in accordance with
Article 14 hereof and the Restrictive Agreements. If all or part of the Leased
Premises is taken and Tenant elects to terminate this Lease in accordance with
this Article 16, each party shall be free to make claim against the condemning
authority for the amount of the actual provable damage done to each of them by
such taking. If the condemning authority refuses to permit separate claims to be
made, then Landlord shall prosecute with counsel reasonably satisfactory to
Tenant the claims of both Landlord and Tenant, and the proceeds of the award,
after payment of Landlord’s reasonable attorneys’ fees and other reasonable
out-of-pocket costs incurred, shall be divided between Landlord and Tenant in a
fair and equitable manner based upon their respective interests.
16.2    Temporary Taking Awards. If by reason of a taking Tenant is temporarily
deprived in whole or in part of the use of the Project or any part thereof, this
Lease shall continue in full force and effect, the entire award made as
compensation therefor shall belong to Tenant, and there shall be no abatement of
any Rent payable hereunder.
ARTICLE 17.
INSURANCE, WAIVER OF SUBROGATION
AND FIRE PROTECTION
17.1    Casualty Policy. During the Term of this Lease, Tenant shall at its
expense keep the Leased Premises (including, without limitation, all present and
future Tenant’s Property and Improvements) insured in the name of Landlord and
Tenant (as their interests may appear with each as named insured, additional
insured or loss payee, as applicable, to provide each with the best

- 47 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



position) against damage on an “all risk” basis, including the perils of flood
and earthquake, in an aggregate amount equal to the full replacement cost
thereof (without deduction for physical depreciation), and shall have
deductibles no greater than Two Hundred Fifty Thousand and No/100 Dollars
($250,000.00) (with higher deductibles for wind and earthquake coverage as the
applicable insurer may require). Such policy also shall cover floods if any
portion of the Leased Premises is at any time located in an area being located
in a “100 year flood plain” or as having special flood hazards (including Zones
A, B, C, V, X and shaded X areas), along with earthquake and other similar
hazards as may be customary for comparable properties in the general vicinity of
the Leased Premises and such other “additional coverage” insurance as any Fee
Mortgagee may reasonably require, which at the time is usual and commonly
obtained in connection with comparable properties. The proceeds of such
insurance in case of loss or damage shall be held in trust and applied on
account of the obligation of Tenant to repair and rebuild the Leased Premises
pursuant to Article 15 to the extent that such proceeds are required for such
purpose. The insurance required to be carried by Tenant under this Article 17
may be covered under a so-called “blanket” policy covering other operations of
Tenant and its Affiliates, so long as the amount of coverage available under
said “blanket” policy with respect to the Leased Premises, or Tenant’s liability
under this Lease, at all times meets the requirements set forth in this Lease,
and shall be evidenced by a certificate of insurance (issued on ACORD 27 or
equivalent form) from Tenant’s insurer, authorized agent or broker. Upon
request, Tenant shall name any Fee Mortgagee on the Leased Premises pursuant to
a standard mortgagee, additional insured or, subject to the rights of Leasehold
Mortgagees, loss payee clause, provided such Fee Mortgagee agrees with Tenant in
writing to disburse such insurance proceeds in accordance with the provisions of
Article 15 hereof for the repair and restoration of the Project as set forth in
this Lease. Any such insurance proceeds not required for the repair and
restoration of the Leased Premises, after the payment in full of any amounts
then due and owing by Tenant under this Lease, shall belong to Tenant.
17.2    Liability Insurance. During the Term, Tenant shall maintain commercial
general liability insurance, including a contractual liability endorsement and
liquor liability endorsement, personal injury liability coverage and
participants and horses liability coverage, in respect of the Leased Premises
and the conduct or operation of business therein with combined single limits of
not less than Fifty Million Dollars ($50,000,000.00) per occurrence and in the
annual aggregate. Tenant shall cause Landlord (and any Fee Mortgagee of which
Tenant has received written notice from Landlord) to be named as an additional
insured on all policies of liability insurance maintained by Tenant (including
excess liability and umbrella policies) with respect to the Leased Premises.
Such insurance shall be primary as respects the Landlord and, if Landlord has
other insurance applicable to the loss, such coverage will be on an excess or
contingent basis. The insurance required to be carried by Tenant under this
Section 17.2 shall be evidenced by a certificate of insurance (issued on ACORD
25 or equivalent form) from Tenant’s insurer, authorized agent or broker.
17.3    Rental Loss/Business Interruption Insurance. During the Term of this
Lease, Tenant shall, at its expense, keep and maintain for the benefit of
Landlord, coverage for the loss of Rent payable hereunder for a period of at
least the next succeeding eighteen (18) months. The insurance required to be
carried by Tenant under this Section 17.3 shall be evidenced by a certificate

- 48 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



of insurance (issued on ACORD 27 or equivalent form) from Tenant’s insurer,
authorized agent or broker.
17.4    Workers’ Compensation Insurance. Tenant shall maintain, with respect to
its operations and all of its employees at the Leased Premises, a policy or
policies of workers’ compensation insurance in accordance with and in the
amounts required by applicable Laws, protecting Tenant from and against any and
all claims from any persons employed directly or indirectly on or about the
Leased Premises for injury or death of such persons. The insurance required to
be carried by Tenant under this Section 17.4 shall be evidenced by a certificate
of insurance (issued on ACORD 25 or equivalent form) from Tenant’s insurer,
authorized agent or broker.
17.5    Boiler and Machinery Insurance. Boiler and Machinery Insurance, covering
all boilers, unfired pressure vessels, air conditioning equipment, elevators,
piping and wiring, located on any portion of the Leased Premises, all steam,
mechanical and electrical equipment, including, without limitation, in all its
applicable forms, including Broad Form, extra expense and loss of use in an
amount not less than the full replacement cost of such equipment, and which
shall designate Tenant as loss payee and Landlord (and any Fee Mortgagee) as an
additional insured. The insurance required to be carried by Tenant under this
Section 17.5 shall be evidenced by a certificate of insurance (issued on ACORD
27 or equivalent form) from Tenant’s insurer, authorized agent or broker.
17.6    Other Insurance. Such other insurance with respect to the Leased
Premises and in such amounts as Landlord or any Fee Mortgagee from time to time
may reasonably request against such other insurable hazards which at the time in
question are customarily insured against in the case of properties similar to
the Leased Premises.
17.7    Release; Waiver of Subrogation. Tenant shall include in the insurance
policies required to be maintained by Tenant under this Lease, and, to the
extent Landlord carries liability insurance that covers the Leased Premises,
Landlord shall include in such policies, a waiver of the insurer’s right of
subrogation against the other party during the Term or, if such waiver should be
unobtainable or unenforceable, (a) an express agreement that such policy shall
not be invalidated if the insured waives the right of recovery against any party
responsible for a casualty covered by the policy before the casualty or (b) any
other form of permission for the release of the other party with respect to any
claim (including a claim for negligence) which it might otherwise have against
the other party for loss, damage or destruction with respect to its property at
the Leased Premises occurring during the Term to the extent to which it is, or
is required to be, insured under a policy or policies containing a waiver of
subrogation or permission to release liability.
17.8    General.
(a)    All policies of insurance required pursuant to this Article 17 shall be
issued by companies reasonably approved by Landlord, and licensed to do business
in the State of New York. Tenant shall deliver to Landlord and any additional
insureds, at least 10 days prior to the Commencement Date, such fully paid-for
policies or certificates of insurance, in form reasonably

- 49 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



satisfactory to Landlord issued by the insurance company or its authorized
agent. Tenant shall procure and pay for renewals of such insurance from time to
time before the expiration thereof, and Tenant shall deliver to Landlord and any
additional insureds such renewal policy or a certificate thereof at least thirty
(30) days before the expiration of any existing policy. Furthermore, any such
insurance company shall have a claims paying ability rating of “AA” or better by
Standard & Poor’s and an A.M. Best Rating of XII or better, and shall issue
policies which include effective waivers by the insurer of all claims for
insurance premiums against all loss payees, additional loss payees, additional
insureds or named insureds; shall contain endorsements providing that neither
Tenant, Landlord nor any other party shall be a co-insurer under said policies
and that no modification, reduction, cancellation or termination in amount of,
or material change (other than an increase) in, coverage of any of the policies
required hereby shall be effective until at least thirty (30) days after receipt
by each named insured, additional insured and loss payee of written notice
thereof or ten (10) days after receipt of such notice with respect to nonpayment
of premium; provisions which permit Landlord to pay the premiums and continue
any insurance upon failure of Tenant to pay premiums when due; and provisions
stating that the insurance shall not be impaired or invalidated by virtue of (i)
any act, failure to act, negligence of, or violation of declarations, warranties
or conditions contained in such policy by Tenant, Landlord or any other named
insured, additional insured or loss payee, except for the willful misconduct of
Landlord knowingly in violation of the conditions of such policy or (ii) the
occupation, use, operation or maintenance of the Leased Premises for purposes
more hazardous than permitted by the terms of the policy.
(b)    Tenant shall not take out separate insurance concurrent in form or
contributing in the event of loss with that required to be furnished by Tenant
under this Article 17, unless Landlord and any Fee Mortgagees, are included
therein as insureds, with losses being payable as in this Article 17 provided.
Tenant shall promptly notify Landlord whenever any such separate insurance is
taken out and shall deliver to Landlord (and any Fee Mortgagees) duplicate
original(s) thereof, or original certificate(s) evidencing the same with true
copies thereof, as provided in this Lease.
ARTICLE 18.
INDEMNIFICATION
18.1    Indemnification by Tenant. Except as provided in Sections 8.5 and 12.5,
Tenant shall defend, indemnify and hold harmless Landlord, and Landlord’s direct
and indirect partners, members, principals, shareholders, trustees, directors,
officers, employees and agents (each, a “Landlord Indemnified Party”) from and
against all liabilities, costs and expenses (including reasonable attorney’s
fees and expenses) and all damages imposed upon or asserted against the
Landlord, as owner of the Leased Premises, including, without limitation, any
liabilities, costs and expenses and all damages imposed upon or asserted against
Landlord, on account of (a) any use, occupancy, operation, management, misuse,
condition, maintenance or repair by Tenant of the Leased Premises, (b) any
Taxes, Common Facilities Expense, and other impositions which are the obligation
of Tenant to pay pursuant to the applicable provisions of this Lease, (c) any
failure on the part of Tenant to timely perform or comply with any other of the
terms of this Lease or any sublease, (d) any liability Landlord may incur or
suffer as a result of the ADA

- 50 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



affecting the Leased Premises, (e) accident, injury to or death of any person or
damage to property on or about the Leased Premises, and (f) any act, omission or
negligence of Tenant or any Person claiming through or under Tenant or any of
their respective partners, directors, officers, agents, employees or
contractors; provided, that the foregoing indemnity shall not apply to the
extent such claim results from the gross negligence, willful misconduct or fraud
of any Landlord Indemnified Party. If at any time any claims, costs, demands,
losses or liabilities are asserted against a Landlord Indemnified Party by
reason of any of the matters as to which Tenant indemnifies a Landlord
Indemnified Party hereunder, Tenant will, upon notice from such Landlord
Indemnified Party, defend any such claims, costs, demands, losses or liabilities
at Tenant’s sole cost and expense by counsel reasonably acceptable to such
Landlord Indemnified Party.
18.2    Indemnification by Landlord. Landlord shall defend, indemnify and hold
harmless Tenant, and Tenant’s direct and indirect partners, members, principals,
shareholders, trustees, directors, officers, employees and agents (each, a
“Tenant Indemnified Party”) from and against all liabilities, costs and expenses
(including reasonable attorney’s fees and expenses) and all damages imposed upon
or asserted against Tenant, as lessee of the Leased Premises, on account of the
gross negligence, willful misconduct or fraud of any Landlord Indemnified Party.
If at any time any claims, costs, demands, losses or liabilities are asserted
against a Tenant Indemnified Party by reason of any of the matters as to which
Landlord indemnifies a Tenant Indemnified Party hereunder, Landlord will, upon
notice from such Tenant Indemnified Party, defend any such claims, costs,
demands, losses or liabilities at Landlord’s sole cost and expense by counsel
reasonably acceptable to such Tenant Indemnified Party.
ARTICLE 19.
LEASEHOLD MORTGAGES
19.1    Rights to Mortgage Lease. Tenant, and its permitted successors and
assigns shall have the right to mortgage and pledge its interest in this Lease
(and, except as otherwise provided in this Article 19, permit the pledge of the
direct and indirect equity interests in Tenant and Guarantor, if any, to a
mezzanine lender (a “Leasehold Mezzanine Lender”)) (collectively, “Leasehold
Mortgage”), only in accordance with and subject to the terms, conditions,
requirements and limitations of this Article 19. Notwithstanding any provision
to the contrary in any such Leasehold Mortgage, any Leasehold Mortgage shall be
subject and subordinate to the rights of Landlord hereunder and to Landlord’s
fee interest in the Leased Premises and shall not cover any interest in any
other real property of Landlord other than the Leasehold Estate created by this
Lease including any easements contained therein and the rights of Tenant under
the Restrictive Agreements benefitting the Leased Premises (but such Leasehold
Mortgage may encumber the Improvements and Tenant’s Property). Simultaneously
with or promptly after the entering into or recording of the Leasehold Mortgage,
Tenant shall, at its own expense, cause a copy of the Leasehold Mortgage to be
delivered to Landlord (together with recording information, if applicable).
Until such delivery, together with the information required by Section 19.3(a),
the applicable Leasehold Mortgagee shall not be entitled to the rights afforded
to Leasehold Mortgagees under this Lease. In the event of any conflict between
the terms of a

- 51 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Leasehold Mortgage and this Lease, the terms of this Lease (including, without
limitation, the provisions relating to the application of any proceeds from fire
and other casualty insurance and extended coverage insurance) shall prevail, and
Leasehold Mortgagee will confirm the same in writing to Landlord.
19.2    Leasehold Mortgagee Qualifications. No holder of a Leasehold Mortgage
shall have the rights or benefits set forth in this Article 19 or elsewhere in
this Lease, nor shall the provisions of this Article 19 be binding upon
Landlord, unless and until:
(a)    Either the mortgagee under such Leasehold Mortgage or a trustee of any
debt secured thereby, or each participant in the underlying loan secured by the
Leasehold Mortgage, is an Authorized Institution holding a Leasehold Mortgage (a
“Leasehold Mortgagee”);
(b)    The Leasehold Mortgage shall contain provisions requiring that copies of
all notices of default under said Leasehold Mortgage must be simultaneously sent
to Landlord; and
(c)    The Leasehold Mortgage shall secure a bona fide extension of credit to
Tenant or an Affiliate of Tenant and shall not be entered into for the purpose
of avoiding or extending any obligations of or restrictions on Tenant under this
Lease, including restrictions on transfer or periods for curing defaults.
19.3    Defaults. If Tenant, or Tenant’s successors or assigns, mortgages this
Lease in compliance with the provisions of this Article 19, then so long as any
such mortgage shall remain unsatisfied of record, the following provisions shall
apply:
(a)    Tenant shall promptly provide Landlord with written notice that a
Leasehold Mortgage has been filed, along with the name, facsimile, contact
person, email address, and address of each Leasehold Mortgagee. Tenant shall
promptly give Landlord written notice of any change in the identity or notice
address of any Leasehold Mortgagee. Landlord, upon serving any notice of default
on Tenant pursuant to Article 22, shall also serve a copy of such notice upon
Leasehold Mortgagee, at the address provided to Landlord in writing by Tenant
and no such notice of default shall be deemed to have been duly given as to the
Leasehold Mortgagee unless and until a copy thereof has been so served upon the
Leasehold Mortgagee at such address. Landlord’s furnishing a copy of such notice
to Leasehold Mortgagee shall not in any way affect or become a condition
precedent to the effectiveness of any notice given or served upon Tenant;
provided, that Landlord may not terminate this Lease or exercise any remedies
against Tenant without first giving Leasehold Mortgagee notice at such address
and opportunity to cure as herein provided. For the avoidance of doubt, if there
is at any time more than one (1) Leasehold Mortgagee, all cure periods and other
rights granted to a Leasehold Mortgagee hereunder shall run concurrently and not
serially and shall run to the acting Leasehold Mortgagee whose Leasehold
Mortgage is most senior (except to the extent that all Leasehold Mortgagees give
Landlord written notice setting forth a different order of priority, it being
understood that Landlord shall only be required to accept cure from and
otherwise deal with one (1) Leasehold Mortgagee at a time). Any notice or other
communication which Leasehold Mortgagee desires or is required to give to or
serve upon Landlord shall be deemed to have been duly given or served if sent in
accordance with Section 25.2.

- 52 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



(b)    If Tenant is in default under this Lease, any Leasehold Mortgagee shall
have the right to remedy such default (or cause the same to be remedied) within
the same period provided to Tenant hereunder and as otherwise provided in
Section 19.3(c) and, if applicable, Section 19.3(d), and Landlord shall accept
such performance by or on behalf of Leasehold Mortgagee as if the same had been
made by Tenant.
(c)    For the purposes of this Article 19 (and subject to the provisions of
Section 19.3(d) below), no default shall be deemed to exist whether pursuant to
Article 22 or any other provision of this Lease, in respect of the performance
of work required to be performed, or of acts to be done, or of conditions to be
remedied, if steps shall, in good faith, have been commenced by Leasehold
Mortgagee within the time permitted therefor to rectify the same and shall be
prosecuted to completion with diligence and continuity and within the time
periods provided therefor in Article 22.
(d)    Notwithstanding anything in this Lease to the contrary, (i) upon the
occurrence of an Event of Default that can be cured by the payment of money
(“Monetary Default”), Landlord shall take no action to effect a termination of
this Lease unless and until Landlord gives Leasehold Mortgagee at least ten (10)
days written notice of the occurrence of such Event of Default and Leasehold
Mortgagee fails to cure such Monetary Default within said ten (10) day period
and (ii) upon the occurrence of an Event of Default other than a Monetary
Default (a “Non-Monetary Default”), Landlord shall take no action to effect a
termination of this Lease unless and until Landlord gives Leasehold Mortgagee at
least thirty (30) days written notice of the occurrence of such Event of Default
and Leasehold Mortgagee fails to cure such Non-Monetary Default within said
thirty (30) day period. If such Non-Monetary Default cannot reasonably be cured
within said thirty (30) day period (or is such that possession of the Leased
Premises is necessary to remedy the Non-Monetary Default), the date after which
Landlord may terminate this Lease shall be extended for such period of time as
may be reasonably required to remedy such Non-Monetary Default, if and only if
(A) within thirty (30) days of Landlord’s notice of the occurrence of such
Non-Monetary Default, Leasehold Mortgagee irrevocably agrees in writing to
assume Tenant’s obligations under the Lease following Leasehold Mortgagee’s
obtaining possession of the Leased Premises, (B) Leasehold Mortgagee shall have
fully cured any default in the payment of any monetary obligations of Tenant
under this Lease within ten (10) days after its receipt of notice of the
occurrence of such Non-Monetary Default, and shall continue to pay currently
such monetary obligations as and when the same are due, subject to the
applicable notice and cure provisions provided in this Lease, and (C) Leasehold
Mortgagee continues its good faith and diligent efforts to remedy such
Non-Monetary Default (including its acquisition of possession of the Leased
Premises if necessary to cure such default); provided, that, that Leasehold
Mortgagee shall not be obligated to pursue the cure of any Non-Monetary Default
until it has obtained possession of the Leased Premises if, but only if, (x)
Leasehold Mortgagee fully complies with the obligation to cure any Monetary
Default of Tenant and to keep current all monetary obligations under this Lease
as provided in, and within the time set forth in, clause (B) above, and (y)
Leasehold Mortgagee is diligently and continuously pursuing such actions as are
necessary to enable it to obtain possession of the Leased Premises at the
earliest possible date. For the avoidance of doubt, if there is at any time more
than one (1) Leasehold Mortgagee, all cure periods and other rights granted to a
Leasehold Mortgagee under this Section

- 53 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



19.3(d) shall run concurrently and not serially and shall run to the acting
Leasehold Mortgagee whose Leasehold Mortgage is most senior (except to the
extent that all Leasehold Mortgagees give Landlord written notice setting forth
a different order of priority, it being understood that Landlord shall only be
required to accept cure from and otherwise deal with one (1) Leasehold Mortgagee
at a time).
(e)    The rights granted Leasehold Mortgagee in this Section 19.3 are
accommodations only to and for the benefit of Leasehold Mortgagee and shall not
be construed to grant Tenant any additional rights not specifically provided in
this Lease. Nothing in this Section 19.3 shall be construed to require a
Leasehold Mortgagee to continue any foreclosure proceeding it may have commenced
against Tenant after all defaults have been cured by Leasehold Mortgagee, and if
such defaults are cured and the Leasehold Mortgagee discontinues such
foreclosure proceedings, this Lease shall continue in full force and effect as
if Tenant had not defaulted under this Lease. Nothing in this Article 19 shall
require a Leasehold Mortgagee who has acquired Tenant’s leasehold interest and
has taken possession of the Leased Premises to cure any Non-Monetary Default
which is not capable of being cured by such Leasehold Mortgagee. Any such
uncurable Non-Monetary Default shall be deemed to be waived following Leasehold
Mortgagee’s acquisition of Tenant’s leasehold interest and such Leasehold
Mortgagee’s timely cure of all Monetary Defaults and all Non-Monetary Defaults
which are capable of cure by such Leasehold Mortgagee in accordance with this
Article 19. Notwithstanding the foregoing:
(i)    Leasehold Mortgagee shall not be obligated to continue such possession or
to continue such foreclosure proceedings after such defaults have been cured;
(ii)    Subject to the provisions of this Article 19, Landlord shall not be
precluded from exercising any rights or remedies under this Lease with respect
to any other default by Tenant during the pendency of such foreclosure
proceedings, provided that Leasehold Mortgagee shall be entitled to notice and
opportunity to cure as set forth herein with respect to any such additional
default;
(iii)    Such Leasehold Mortgagee shall agree with Landlord in writing to comply
with (or, in the case of a Leasehold Mezzanine Lender, cause compliance with)
such terms, covenants and conditions of this Lease as are reasonably susceptible
of being complied with by Leasehold Mortgagee during the period of forbearance
by Landlord in accordance with Section 19.3(d) above from taking action to
effect a termination of this Lease; and
(iv)    it is understood and agreed that Leasehold Mortgagee, or its designee,
or any purchaser in foreclosure proceedings (including, without limitation, an
entity formed by Leasehold Mortgagee or by the holder(s) of the bonds or
obligations secured by the Leasehold Mortgage) may, subject to the following
terms of this Section 19.3, become the legal owner and holder of this Lease (or,
in the case of a Leasehold Mezzanine Lender, of the applicable direct or
indirect ownership interests in Tenant) through such foreclosure proceedings or
by assignment of this Lease (or, in the case of a Leasehold Mezzanine Lender, of
the applicable direct or indirect ownership interests in Tenant) in lieu of
foreclosure.

- 54 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



(f)    Subject to the provisions of Section 19.3(g), it shall be a condition
precedent to any assignment or transfer of this Lease by foreclosure of any
Leasehold Mortgage, deed in lieu thereof or otherwise that Leasehold Mortgagee,
or its designee or any purchaser in any such foreclosure proceedings or any
purchaser from such Leasehold Mortgagee (any such transferee of the Lease, a
“Transferee”) (i) have and maintain (or have a guarantor with) a
capital/statutory surplus, shareholder’s equity or tangible net worth (which may
include available unfunded capital commitments so long as such Transferee is a
Permitted Investment Fund), determined in accordance with GAAP, of at least One
Hundred Million Dollars ($100,000,000.00) (the financial condition requirements
set forth in this clause (i), the “Transferee Financial Conditions”), (ii) upon
becoming the legal owner and holder of this Lease shall execute an agreement
with Landlord, reasonably acceptable to Landlord, pursuant to which such
Transferee agrees to assume all obligations of Tenant under this Lease, (iii)
either the Transferee or an entity engaged by such Transferee to operate and
manage the Leased Premises (pursuant to a management agreement in form and
substance reasonably acceptable to Landlord), is a reputable Person of good
business character and operates at least one (1) other reputable gaming
facility, (iv) complies with the requirements of Article 17, and (v) provides
proof reasonably satisfactory to Landlord that the Licenses and Permits have
been assigned to assignee (or that new Licenses and Permits have been obtained
and are being maintained).
(g)    Notwithstanding the foregoing, if a Leasehold Mortgagee forecloses or
takes a deed in lieu of foreclosure, but at the time of such foreclosure or
taking of a deed in lieu such Leasehold Mortgagee does not meet the financial or
other requirements specified in the immediately preceding paragraph, such
Leasehold Mortgagee shall have one hundred twenty (120) days from the date it
acquires the Leasehold Premises to either transfer the Leasehold Mortgagee’s
interest in this Lease to a Transferee who complies with such requirements (it
being agreed that a Transferee shall be deemed to satisfy the requirements set
forth in clause (i) of Section 19.3(f) above if it has a guarantor that
satisfies such net worth requirements), or otherwise come into compliance on its
own. Failure to comply with this paragraph shall constitute an Event of Default
under this Lease.
(h)    In the event of (x) the termination of this Lease prior to the expiration
of the Term, whether by summary proceedings to dispossess, service of notice to
terminate, or otherwise, due to an Event of Default or (y) rejection of this
Lease by Tenant in connection with a bankruptcy of Tenant, in each such case,
Landlord shall serve upon Leasehold Mortgagee written notice that the Lease has
been terminated together with a statement of any and all sums which would at
that time be due under this Lease but for such termination, and of all other
defaults, if any, under this Lease then known to Landlord. Leasehold Mortgagee
shall thereupon have the option to obtain a new lease in accordance with and
upon the following terms and conditions:
(i) Upon the written request of Leasehold Mortgagee, delivered to Landlord
within thirty (30) days after service of notice that the Lease has been
terminated to Leasehold Mortgagee, Landlord shall enter into a new lease of the
Leased Premises with Leasehold Mortgagee or its designee, satisfying (or having
a guarantor that satisfies) the Transferee Financial Conditions.

- 55 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



(ii)    Such new lease shall be entered into within thirty (30) days of such
Leasehold Mortgagee’s written request at the sole cost of Leasehold Mortgagee or
such designee, shall be effective as of the date of termination of this Lease,
shall require Leasehold Mortgagee, such designee, or an entity engaged to manage
the Leased Premises to operate, either alone or with its Affiliates, at least
one (1) other reputable gaming facility, shall be for the remainder of the Term
of this Lease, and at the Rent and upon all the terms, covenants and conditions
of this Lease, including any applicable Termination Options.
(iii)    Such new lease shall require the tenant thereunder to perform any
unfulfilled obligations of Tenant under this Lease which are reasonably
susceptible of being performed by such tenant.
(iv)    Upon the execution of such new lease, the tenant named therein shall pay
any and all Rent and other sums which would at the time of the execution thereof
be due under this Lease but for such termination and shall pay all expenses
(including, without limitation, counsel fees) incurred by Landlord in connection
with the preparation, execution and delivery of such new lease.
(v)    The tenant named therein or a permitted operator/manager shall procure
(or make application for) and maintain the Licenses and Permits, in each case so
as to enable the continued lawful operation of the Project at all times.
(i)    Nothing in this Section 19.3 shall impose any obligation on the part of
Landlord to deliver physical possession of the Leased Premises to the Leasehold
Mortgagee, Transferee, or any designee unless Landlord at the time of the
execution and delivery of such new lease has obtained physical possession
thereof. Notwithstanding the foregoing, if a Leasehold Mortgagee shall have the
option hereunder to enter into a new lease with Landlord, but at the time of the
exercise of such option Leasehold Mortgagee does not meet the financial or other
requirements specified in clause (i) or (v) of Section 19.3(h), such Leasehold
Mortgagee shall have one hundred twenty (120) days from the date it acquires the
Leasehold Premises to either transfer its interest in such new lease to a Person
who complies with such requirements, or otherwise come into compliance on its
own. Failure to comply with this paragraph shall constitute and Event of Default
under such new lease.
(j)    Notwithstanding anything to the contrary contained in this Section 19.3,
the foregoing provisions of this Section 19.3 shall not apply with respect to
any Leasehold Mortgagee that is an Affiliate of Tenant and which owns, directly
or indirectly, 75% or more of Tenant or Guarantor or which is under 75% or more
common ownership with Tenant or Guarantor (except for any Leasehold Mezzanine
Lender that becomes an Affiliate of Tenant by virtue of a foreclosure on a
pledge securing its mezzanine loan).
19.4    Landlord’s Acknowledgement of Leasehold Mortgage. Landlord shall, upon
written request, acknowledge receipt of the name and address of any Leasehold
Mortgagee and confirm to such party whether, based solely on written evidence
submitted by Tenant to Landlord and assuming the truth and accuracy thereof,
such party is or would be upon closing of its

- 56 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



financing or its acquisition of an existing Leasehold Mortgage, (a) a Leasehold
Mortgagee as defined herein and (b) an Authorized Institution, provided Landlord
receives reasonable proof of the foregoing.
19.5    Modifications Requested by Leasehold Mortgagee. Landlord shall not
unreasonably withhold its consent or agreement to any modifications to this
Lease that are reasonably requested by and for the benefit of a Leasehold
Mortgagee, provided that any such modification (a) is (i) not contrary to
customary requirements of other leasehold mortgagees or mezzanine lenders at the
time in the State of New York, including those imposed by rating agency
guidelines, or (ii) due to banking, insurance or similar laws and regulations in
order, and (b) does not adversely affect any of Landlord’s rights or remedies in
any material respect, decrease any of the Rents payable under this Lease or
increase (other than to a de minimis extent) any of Landlord’s obligations under
this Lease.
ARTICLE 20.
TENANT’S SIGNS
20.1    Location and Type. Tenant shall have the right to erect and maintain the
any and all signs subject to any applicable provisions of this Lease, the
Restrictive Agreements and applicable Laws:
(a)    illuminated signs on the exterior walls of the Improvements;
(b)    signs on the interior or exterior of any windows of the Improvements;
(c)    easel or placard signs within the lobby entrance or on sidewalks
immediately in front of the Improvements, provided the same do not unreasonably
interfere with pedestrian traffic;
(d)    poster cases within the lobby of the Improvements and on the exterior
walls of the Improvements;
(e)    illuminated roadside sign(s) and attraction board (“Tenant’s Pylon”);
(f)    electronic displays and billboards (“Display Signs”) on the exterior
walls of the Improvements;
(g)    directional signage on the Leased Premises; and
(h)    all other signage Tenant deems desirable in the ordinary course of the
operation of its business at the Leased Premises in accordance with the
Operating Standard.
20.2    Design. The design of all signage which Tenant elects to construct
pursuant to Section 20.1 (such present and future signs referred to as “Tenant’s
Signs”) shall be in compliance with the applicable provisions of this Lease, the
Restrictive Agreements and

- 57 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



applicable Laws. Tenant’s Signs shall be constructed and maintained in good
repair at Tenant’s expense. Tenant shall pay the cost of electricity consumed in
illuminating Tenant’s Signs.
20.3    Access to Tenant’s Pylon. If Tenant’s Pylon is located outside the
Leased Premises, Landlord hereby grants to Tenant all easement rights as
Landlord has under the REA or other Restrictive Agreement, which shall be
appurtenant to the Leased Premises, for the purpose of enabling Tenant to have
access to Tenant’s Pylon, to maintain and service same and to insure the
continued availability of power thereto.
20.4    Protection of Signs Visibility. Landlord shall not erect or permit to be
erected any sign or advertising device on the roof or exterior walls of the
Improvements, nor any landscaping, signs or other obstructions on the Leased
Premises except as permitted pursuant to the provisions of the Master
Development Agreement, the REA or other Restrictive Agreement.
ARTICLE 21.
ESTOPPEL CERTIFICATES; FEE MORTGAGES
21.1    Estoppel Certificates. Each party agrees, within ten (10) days after
request by the other party, to execute, acknowledge and deliver to and in favor
of the other party (and/or a party designated by such other party, including,
without limitation, the proposed holder of any Fee Mortgage or purchaser of the
Leased Premises, any Leasehold Mortgagee, or any proposed sublessee or assignee
of Tenant, an estoppel certificate in such form as the requesting party may
reasonably request, but stating no less than: (a) whether this Lease is in full
force and effect; (b) whether this Lease has been modified or amended and, if
so, identifying and describing any such modification or amendment; (c) the date
to which rent and any other charges have been paid; and (d) whether such has
Knowledge of any default on the part of the other party or has Knowledge of any
claim against the other party and, if so, specifying the nature of such default
or claim.
21.2    Fee Mortgages. Nothing contained herein shall in any way limit or
restrict Landlord’s right to encumber its fee interest in the Leased Premises
with one or more mortgages and/or assignments of leases and rents and to
encumber any direct or indirect equity interests in Landlord (each, together
with any and all amendments, modifications, extensions and replacements thereof,
a “Fee Mortgage”). The beneficiary of any Fee Mortgage, together with its
successors and assigns, is referred to herein as a “Fee Mortgagee”. No Fee
Mortgagee shall have the rights or benefits set forth in this Article 21 or
elsewhere in this Lease unless such Fee Mortgagee (or a trustee of any debt
secured by Fee Mortgage) is an Authorized Institution. Notwithstanding any
provision to the contrary in any such Fee Mortgage, any Fee Mortgage now or
hereafter encumbering Landlord’s interest in the Leased Premises shall be
subject and subordinate to this Lease (and any new Lease that is entered into in
accordance with the applicable provisions of Section 19.3), the Leasehold Estate
created hereby (or by such new Lease that is entered into in accordance with the
applicable provisions of Section 19.3) and the rights of Tenant and Leasehold
Mortgagees under this Lease (or under such new Lease that is entered into in
accordance with the applicable provisions of Section 19.3) for so long as this
Lease (or such new Lease that is entered into in accordance with the applicable
provisions of

- 58 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Section 19.3) remains in full force and effect. For the avoidance of doubt,
except as expressly provided in this Article 21, Tenant shall have no
obligations under this Lease in respect of any Fee Mortgage. At the request of
Leasehold Mortgagee or Tenant, and at Tenant’s sole cost and expense, Fee
Mortgage shall confirm such subordination in a writing mutually acceptable to
Tenant and Fee Mortgagee acting reasonably. In the event of any conflict between
the terms of a Fee Mortgage and this Lease, the terms of this Lease shall
prevail.
21.3    Modifications Requested by Fee Mortgagee. Tenant shall not unreasonably
withhold its consent or agreement to any modifications to this Lease that are
reasonably requested by and for the benefit of a Fee Mortgagee, provided that
any such modification (a) is (i) not contrary to customary requirements of other
mortgagees at the time in the State of New York, including those imposed by
rating agency guidelines, or (ii) due to banking, insurance or similar laws and
regulations in order, and (b) does not adversely affect any of Tenant’s rights
in any material respect, increase any of the Rents payable under this Lease or
increase (other than to a de minimis extent) any of Tenant’s other obligations
under this Lease.
21.4    Attornment by Tenant. Tenant shall, in the event any proceedings are
brought for the foreclosure of, or in the event of the exercise of the power of
sale under, any Fee Mortgage, attorn to the purchaser upon any such foreclosure
or sale and recognize such purchaser as Landlord under this Lease (a “Successor
Landlord”), provided such Successor Landlord assumes in writing Landlord’s
obligations under this Lease (it being understood that Tenant shall, if
requested, enter into a new lease on terms identical to those in this Lease);
provided, that any such Successor Landlord shall not be (a) liable for any act,
omission or default of any prior landlord (including, without limitation,
Landlord); (b) liable for the return of any moneys paid to or on deposit with
any prior landlord (including, without limitation, Landlord), except to the
extent such moneys or deposits are delivered to such Successor Landlord;
(c) subject to any offset, claims or defense that Tenant might have against any
prior landlord (including, without limitation, Landlord); (d) bound by any Rent
which Tenant might have paid for more than the current month to any prior
landlord (including, without limitation, Landlord) unless actually received by
such Successor Landlord; (e) bound by any covenant to perform or complete any
construction in connection with the Project or the Leased Premises or to pay any
sums to Tenant in connection therewith; or (f) bound by any waiver or
forbearance under, or any amendment, modification, abridgment, cancellation or
surrender of, this Lease made without the consent of such Successor Landlord.
Upon request by such Successor Landlord, Tenant shall execute and deliver an
instrument or instruments, reasonably requested by such Successor Landlord,
confirming the attornment provided for herein, but no such instrument shall be
necessary to make such attornment effective but in no event shall such
attornment require Tenant to otherwise increase or modify in any respect its
obligations hereunder.
21.5    Fee Mortgagee Right to Cure Landlord Defaults.
(a)    Landlord shall promptly provide Tenant and any Leasehold Mortgage of
which Tenant has given Landlord written notice with written notice that a Fee
Mortgage has been filed, along with the name, facsimile, contact person, email
address, and address of the Fee Mortgagee. Landlord shall promptly give Tenant
written notice of any change in the identity or

- 59 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



address of any Fee Mortgagee. Tenant, upon serving any notice of default on
Landlord shall also serve a copy of such notice upon Fee Leasehold Mortgagee, at
the address provided to Tenant in writing by Landlord and no such notice of
default shall be deemed to have been duly given as to the Fee Mortgagee unless
and until a copy thereof has been so served upon the Fee Mortgagee at such
address.
(b)    If Landlord is in default of any of its obligations under this Lease, any
Fee Mortgagee shall have the right to remedy such default (or cause the same to
be remedied) within the same period provided to Landlord hereunder and as
otherwise provided in this Section 21.5, and Tenant shall accept such
performance by or on behalf of Fee Mortgagee as if the same had been made by
Landlord. For the avoidance of doubt, if there is at any time more than one (1)
Fee Mortgagee, all cure periods and other rights granted to a Fee Mortgagee
hereunder shall run concurrently and not serially and shall run to the acting
Fee Mortgagee whose Fee Mortgage is most senior (except to the extent that all
Fee Mortgagees give Tenant written notice setting forth a different order of
priority, it being understood that Tenant shall only be required to accept cure
from and otherwise deal with one (1) Fee Mortgagee at a time).
21.6    Form of Documents. Landlord and Tenant, upon request of any party in
interest, shall execute promptly such commercially reasonable instruments or
certificates to carry out the provisions of this Article 21; provided, that,
neither party shall be required to execute any such instruments or certificates
that would in any way modify the terms and provisions of this Lease or increase
the obligations of any party beyond those set forth herein.
ARTICLE 22.
DEFAULT
22.1    Tenant Default. An event of default (“Event of Default”) shall exist
under this Lease if:
(a)    Tenant fails to pay any installment of Rent, including Annual Fixed Rent,
Percentage Rent and any other charge under this Lease within ten (10) days after
notice of default (but Landlord is not required to give more than four (4) such
default notices during any one Lease Year);
(b)    Tenant breaches or fails to perform or observe any obligations set forth
in (i) Sections 8.4(b)(ii) or 8.4(b)(iii) and such breach or failure continues
for thirty (30) days after written notice by Landlord of such default, or (ii)
Section 8.4(b)(v);
(c)    upon the occurrence of any default under a Related Agreement or any
guaranty of a Related Agreement, in each case that remains uncured after the
expiration of the applicable cure period thereunder;
(d)    Tenant (i) commences any case, proceeding or other action seeking to have
an order for relief entered on its behalf as debtor or to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
liquidation, dissolution or composition of it or its

- 60 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



debts under any federal, state or local law relating to bankruptcy, insolvency,
reorganization or relief of debtors, (ii) makes an assignment for the benefit of
its creditors, (iii) is generally unable to pay its debts as they mature, (iv)
seeks or consents to the appointment of a receiver of itself or of the whole or
any substantial part of its property, or (v) files a petition or answer seeking
reorganization or arrangement under an order or decree appointing, without the
consent of Tenant, a receiver of Tenant of the whole or substantially all of its
property, and such case, proceeding or other action is not dismissed within
ninety (90) days after the commencement thereof;
(e)    the estate or interest of Tenant in the Leased Premises or any part
thereof is levied upon or attached in any proceeding and the same is not vacated
or discharged within the later of ninety (90) days after commencement thereof or
thirty (30) days after receipt by Tenant of notice thereof from Landlord (unless
Tenant is contesting such lien or attachment in accordance with this Lease);
(f)    Tenant breaches or fails to perform and observe any of its obligations
set forth in Section 14.2 within the time frames set forth therein;
(g)    Tenant abandons all or substantially all of the Leased Premises during
the Term of this Lease for a period of thirty (30) consecutive days;
(h)    Tenant fails to perform or observe any of the other covenants, terms,
provisions or conditions on its part to be performed or observed under this
Lease in all material respects, within thirty (30) days after written notice of
default (or if more than thirty (30) days shall be reasonably required for such
cure because of the nature of the default, if Tenant fails to proceed diligently
and continuously to cure such default after such notice to completion);
(i)    with respect to the Guaranty and Guarantor, if any, if:
(i)    the Guaranty shall cease to be in full force and effect for any reason,
or
(ii)    (A) Guarantor fails to comply with any covenant made by it in the
Guaranty and such failure continues beyond any applicable notice and grace
period, or (B) Guarantor attempts to revoke or disavow, or contests or raises
any defense against its obligations under, the Guaranty, except as may be
expressly permitted under the Guaranty or contests or defenses brought or raised
in good faith, or
(iii)    if Guarantor shall (A) make a general assignment for the benefit of
creditors, (B) file a voluntary petition in bankruptcy, (C) file any petition or
answer seeking for itself any reorganization, arrangement, composition,
readjustment of debt, liquidation or dissolution or similar relief under any
present or future statute, law or regulation of any jurisdiction, (F) petition
or apply for any receiver, custodian or any trustee for any substantial part of
its property, or (G) take any formal action for the purpose of effecting any of
the foregoing or looking to its liquidation or winding up, or

- 61 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



(iv)    if an order for relief is entered under any bankruptcy or similar law or
any other decree or order is entered by a court of competent jurisdiction
(A) adjudicating Guarantor bankrupt or insolvent, (B) approving as properly
filed a petition seeking reorganization, arrangement, adjustment or composition
of or in respect of Guarantor, (C) appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) of Guarantor or of
any substantial part of its property or (D) ordering the winding up or
liquidation of the affairs of Guarantor, and any such decree or order continues
unstayed and in effect for a period of 90 days.
22.2    Termination and Re-Entry.
(a)    This Lease and the estate hereby granted are subject to the limitation
that if an Event of Default shall occur, then, in any such case, Landlord may
give to Tenant a notice of intention to terminate this Lease and the term hereof
as of the tenth (10th) day after the giving of such notice, in which event, as
of such tenth (10th) day, this Lease and the term hereof shall terminate with
the same effect as if such day was the Expiration Date, but Tenant shall remain
liable for damages as hereinafter provided or pursuant to law.
(b)    If Tenant defaults in the payment of any Rent and such default continues
for ten (10) days after notice from Landlord of such default and Landlord has
elected to terminate this Lease in accordance with Section 22.2(a) or if this
Lease shall otherwise terminate as in Section 22.2(a) provided, Landlord or
Landlord’s agents and servants may immediately or at any time thereafter
re-enter into or upon the Leased Premises, or any part thereof, either by
summary dispossess proceedings or by any suitable action or proceeding at law,
without being liable to indictment, prosecution or damages therefor, and may
repossess the same, and may remove any persons therefrom, to the end that
Landlord may have, hold and enjoy the Leased Premises. The words “re-enter” and
“re-entering” as used in this Lease are not restricted to their technical legal
meanings. Upon such termination or re-entry, Tenant shall pay to Landlord any
Rent then due and owing (in addition to any damages payable under
Section 22.3(a) below).
22.3    Damages.
(a)    If this Lease shall terminate pursuant to the provisions of Section
22.2(a) hereof, or if Landlord shall otherwise reenter the Leased Premises
pursuant to Section 22.2(b) or in the event of the termination of this Lease, or
of reentry, by or under any summary dispossess or other proceedings or action or
any provision of law by reason of default hereunder on the part of Tenant, then
the following provisions shall apply:
(i)    Tenant shall pay to Landlord the Rent payable up to the time of such
termination of this Lease, or of any such reentry by Landlord, as the case may
be and
(ii)    Tenant shall pay to Landlord as damages, at the election of Landlord,
either of the following amounts:

- 62 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



(A)    A sum which, at the time of such termination of this Lease or at the time
of any such re-entry by Landlord, as the case may be, represents the then
present value (calculated at the then current Prime Rate plus two percent (2%))
of the excess, if any, of (1) the aggregate amount of the Annual Fixed Rent and
Percentage Rent and other Rent payable by Tenant pursuant to this Lease which
would have been payable by Tenant for the period commencing with such earlier
termination of this Lease or the date of any such reentry, as the case may be,
and ending with the date contemplated as the next Option Date hereof if this
Lease had not so terminated or if Landlord had not so reentered the Leased
Premises, over (2) the aggregate rental value of the Leased Premises for the
same period (for the purposes of this clause (A) the amount of Percentage Rent,
Taxes and all other Rent other than Annual Fixed Rent which would have been
payable by Tenant under this Lease shall, for each calendar year ending after
such termination or re-entry, be deemed to be an amount equal to the amount of
such Percentage Rent, Taxes and all other Rent other than Annual Fixed Rent
payable by Tenant for the calendar year immediately preceding the calendar year
in which such termination or re-entry shall occur), or
(B)    Sums equal to the Rent payable by Tenant pursuant to this Lease which
would have been payable by Tenant had this Lease not so terminated, or had
Landlord not so reentered the Leased Premises, payable upon the due dates
therefor specified herein following such termination or such reentry and until
the date contemplated as the next Option Date hereof if this Lease had not so
terminated or if Landlord had not so reentered the Leased Premises; provided,
that, that if Landlord shall relet the Leased Premises during said period,
Landlord shall credit Tenant with the net rents received by Landlord from such
reletting (including any net rents from subtenants), such net rents to be
determined by first deducting from the gross rents as and when received by
Landlord from such reletting the expenses incurred or paid by Landlord in
terminating this Lease or in reentering the Leased Premises and in securing
possession thereof, as well as the out-of-pocket expenses of reletting,
including altering and preparing the Leased Premises for new tenants, customary
brokers’ commissions, and legal fees and expenses, it being understood that any
such reletting may be for a period shorter or longer than the remaining term of
this Lease; but in no event shall Tenant be entitled to receive any excess of
such net rents over the sums payable by Tenant to Landlord hereunder, nor shall
Tenant be entitled in any suit for the collection of damages pursuant to this
subdivision to a credit in respect of any net rents from a reletting, except to
the extent that such net rents are actually received by Landlord; provided, that
the cost of alteration and preparation of the Leased Premises for new tenants
shall not include material capital renovations. If the Leased Premises or any
part thereof should be relet in combination with other space, then proper
apportionment on a square foot basis shall be made of the rent received from
such reletting and of the expenses of reletting.

- 63 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



If the Leased Premises or any part thereof are relet by Landlord for the
unexpired portion of the term of this Lease, or any part thereof, before
presentation of proof of such damages to any court, commission or tribunal, the
amount of rent reserved upon such reletting shall, prima facie, be the fair and
reasonable rental value for the Leased Premises, or part thereof, so relet
during the term of the reletting. Landlord shall not be liable in any way
whatsoever for its failure or refusal to relet the Leased Premises or any part
thereof, or if the Leased Premises or any part thereof are relet, for its
failure to collect the rent under such reletting, and no such refusal or failure
to relet or failure to collect rent shall release or affect Tenant’s liability
for damages or otherwise under this Lease.
(b)    If, as of the date of termination or reentry, the Leased Premises shall
not be in the condition in which Tenant has agreed to surrender the same to
Landlord at the expiration or earlier termination of this lease, then, without
notice or other action by Landlord, Tenant shall pay, as and for liquidated
damages therefor, the cost (as estimated by an independent contractor selected
by Landlord) of placing the Leased Premises in the condition in which Tenant has
agreed to surrender the same.
(c)    Landlord shall be entitled to retain all monies, if any, paid by Tenant
to Landlord, whether as advance rent, security or otherwise, but such monies
shall be credited by Landlord against any Rent due from Tenant at the time of
such termination or reentry or, at Landlord’s option, against any other damages
payable by Tenant pursuant to this Section 22.3 or pursuant to Law.
(d)    Suit or suits for the recovery of such damages, or any installments
thereof, may be brought by Landlord from time to time at its election after the
termination of this Lease in accordance with its terms, and nothing contained
herein shall be deemed to require Landlord to postpone suit until the date when
the term of this Lease would have expired if it had not been so terminated under
the provisions of this Section 22.3, or had Landlord not reentered the Leased
Premises. Except as otherwise expressly provided in this Article 22, nothing
herein contained shall be construed to limit or prejudice the right of Landlord
to prove for and obtain as damages by reason of the termination of this Lease or
reentry on the Leased Premises for the default of Tenant under this Lease an
amount equal to the maximum allowed by any statute or rule of law in effect at
the time when, and governing the proceedings in which, such damages are to be
proved whether or not such amount be greater than any of the sums referred to in
Section 22.3(a).
(e)    Landlord may, in its sole discretion, relet the whole or any part of
Premises for the whole or any part of the unexpired term of this Lease, or
longer, or from time to time for shorter periods, for any rental it wishes and
giving such concessions of rent and making such special repairs, alterations,
decorations and paintings for any new tenant as it may in its sole and absolute
discretion deem advisable, and Landlord may collect and receive the rents
thereunder. In no event shall Landlord ever be obligated to relet or to attempt
to relet the Premises or any part thereof.
(f)    Following an Event of Default, all amounts due from Tenant to Landlord
pursuant to this Lease shall bear interest at the Default Rate.

- 64 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



22.4    Self Help. If Tenant fails to perform any agreement or obligation on its
part to be performed under this Lease, Landlord or any Fee Mortgagee, without
thereby waiving such default (or any covenant, term or condition herein
contained or the performance thereof), may perform the same for the account and
at the expense of Tenant, (a) immediately and without notice in the case of
emergency or in case such failure may result in a violation of any Law or in a
cancellation of any insurance policy maintained by Landlord and (b) in any other
case if such failure continues beyond any applicable grace period. Landlord or
any Fee Mortgagee shall have the right to enter the Leased Premises to rectify a
default of Tenant as aforesaid. Tenant shall on demand reimburse Landlord or
such Fee Mortgagee, as applicable, for the actual costs and expenses incurred by
such party in rectifying defaults as aforesaid, including reasonable attorneys’
fees and disbursements, together with interest thereon at the Default Rate, but
nothing herein shall be deemed to permit Tenant to set off any costs of cure or
other amounts against the amounts owing to Landlord hereunder.
22.5    Other Remedies. Anything in this Lease to the contrary notwithstanding,
during the continuation of any Event of Default, Tenant shall not be entitled to
exercise any rights or options, under or pursuant to this Lease.
22.6    Remedies Cumulative. The various rights and remedies given to or
reserved to Landlord and Tenant by this Lease or allowed by law shall be
cumulative, irrespective of whether so expressly stated. In the event of a
breach or threatened breach by Tenant of any of its obligations under this
Lease, Landlord shall also have the right to enforce by injunction any of the
terms and covenants hereof.
22.7    Certain Waivers. Tenant waives and surrenders all right and privilege
that Tenant might have under or by reason of any present or future law to redeem
the Leased Premises or to have a continuance of this Lease after Tenant is
dispossessed or ejected therefrom by process of law or under the terms of this
Lease or after any termination of this Lease.
22.8    Limitation on Landlord’s Liability. Notwithstanding anything to the
contrary in this Lease, Tenant will look solely to the interest of Landlord (or
its successor as Landlord hereunder) in the Leased Premises for the satisfaction
of any judgment or other judicial process requiring the payment of money as a
result of (a) any negligence (including gross negligence) or (b) any breach of
this Lease by Landlord or its successor (including any beneficial owners,
partners, shareholders, trustees or others affiliated or related to Landlord or
such successor) and Landlord shall have no personal liability hereunder of any
kind.
22.9    Interest on Past Due Obligations; Late Charges. Except where another
rate of interest is specifically provided for in this Lease, any amount due from
either party to the other under this Lease which is not paid when due shall bear
interest at the Default Rate from the date that is five (5) days after the date
such payment was due to and including the date of payment. In addition, Tenant
acknowledges that the late payment of any installment of Annual Fixed Rent or
Percentage Rent will cause Landlord to incur certain costs and expenses, the
exact amount of which are extremely difficult or impractical to fix. These costs
and expenses may include, without

- 65 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



limitation, administrative and collection costs and processing and accounting
expenses. Therefore, if any installment of Annual Fixed Rent or Percentage Rent
is not received by Landlord from Tenant when due on more than two (2) occasions
in any twelve (12) month period, then Tenant shall immediately pay to Landlord a
late charge equal to the greater of (i) four percent (4%) of such delinquent
amount, and (ii) One Thousand Dollars ($1,000.00). Landlord and Tenant agree
that this late charge represents a reasonable estimate of the costs and expenses
Landlord will incur and is fair compensation to Landlord for its loss suffered
by reason of late payment by Tenant. Upon accrual, all such late charges shall
be deemed Additional Rent.
22.10    Special Tenant Remedies.
(a)    Subject to the limitations set forth herein, in the event that Landlord
shall fail to maintain any of the Landlord Licenses and Permits necessary for
Tenant to lawfully conduct Gaming Operations (other than by reason of the
conduct of any Person other than Landlord or Landlord’s Affiliates or any
director, executive officer, manager or member of Landlord or Landlord’s
Affiliates) (a “Landlord License and Permit Breach”), Landlord shall indemnify
Tenant for any actual damages suffered by Tenant as a result of such Landlord
License and Permit Breach; provided, that Landlord’s liability therefor shall be
limited in amount to the Rent otherwise payable to Landlord (including both
Annual Fixed Rent and Percentage Rent but not including any Rent payable to
third parties (such as Taxes and Common Facilities Expenses) for the unexpired
balance of the Term (calculated without giving effect to the exercise of any
Termination Option). Calculation of the amount of Percentage Rent for purposes
of determining the limitation on liability will be calculated based upon the
average revenues from Gaming Operations for the twelve full calendar months
preceding the event giving rise to such damages (e.g., the cessation of Gaming
Operations).  If Landlord shall fail to pay such damages within thirty (30) days
of notice thereof (either as agreed to by the parties or as determined by a
final, non-appealable order of a court of competent jurisdiction), then Tenant
shall have the right to offset such damage amount against the next succeeding
installment(s) of Percentage Rent due under this Lease, but not against Annual
Fixed Rent, or, if Tenant elects to purchase the Property as set forth below,
against the Purchase Price for the Landlord Property Interests. For the
avoidance of doubt, Landlord shall have no liability to Tenant for any Landlord
License and Permit Breach unless Tenant suffers or incurs any actual damages by
reason thereof.
(b)    All fines and penalties imposed on Tenant by applicable Governmental
Authorities as a direct result of a Landlord License and Permit Breach shall be
promptly paid by Landlord.
(c)    In connection with any potential adverse impact (beyond a de minimis
amount) on Gaming Operations as a result of a Landlord License and Permit
Breach, Landlord and Tenant shall work together to expeditiously resolve any
such issues in accordance with applicable Laws and subject to any required
approval of the relevant Governmental Authorities.  Landlord and Tenant
acknowledge that there may be an array of actions which may resolve any adverse
impacts on Gaming Operations imposed by Governmental Authorities as a result of
a Landlord License and Permit Breach and agree that, to the extent there is more
than one course of action that will achieve

- 66 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



resolution of the Landlord License and Permit Breach and such course of action
does not otherwise adversely affect Tenant or its operation of the Project or
the Leased Premises (in each case, other than to a de minimis extent), Landlord
shall have the right, in its sole and absolute discretion, to choose a course of
action or manner of resolution, and Tenant shall cooperate with Landlord in
connection with Landlord’s selected resolution.  Such resolutions may include,
without limitation, Landlord foregoing Percentage Rent and/or Annual Fixed Rent,
forming a trust to receive such Annual Fixed Rent and/or Percentage Rent pending
a resolution, forming a trust to receive title to the Leased Premises, or other
solutions.
(d)    In any event, the primary objective of Landlord and Tenant is to agree
upon a resolution that minimizes the cessation, interruption or prohibition of
Gaming Operations.  In furtherance thereof, if Landlord and Tenant are unable to
reasonably agree upon a resolution of a Landlord License and Permit Breach that
would end the cessation or material curtailment of Gaming Operations imposed by
any applicable Governmental Authority within five (5) business days after the
effective imposition thereof, and Tenant has either (A) actually curtailed in
any material respect (including an assumption of the conduct of Gaming
Operations by any Governmental Authority) or ceased the conduct of Gaming
Operations or (B) a Governmental Authority has advised Tenant in writing that
Gaming Operations will be curtailed in any material respect or forced to shut
down in the absence of curative action and Landlord fails to resolve the
applicable Landlord License and Permit Breach in a manner that would otherwise
prevent such material curtailment or cessation from occurring, then Tenant shall
have the right to take the following actions, in the following order, subject in
each case to applicable Laws and except as otherwise required by any applicable
Governmental Authority (“Tenant Actions”): (i) first, pay Annual Fixed Rent and
Percentage Rent into a trust pending cure of the applicable Landlord License and
Permit Breach; (ii) if the resolution set forth in clause (i) above shall not
resolve the applicable Landlord License and Permit Breach in a manner that
enables Tenant to resume the conduct of Gaming Operations without material
curtailment or cessation, then require Landlord to transfer its title to the
Leased Premises into a trust pending resolution of the applicable Landlord
License and Permit Breach in a manner that enables Tenant to resume the conduct
of Gaming Operations without material curtailment or cessation; and (iii) if the
resolutions set forth in clauses (i) and (ii) above shall not resolve the
applicable Landlord License and Permit Breach in a manner that enables Tenant to
resume the conduct of Gaming Operations without material curtailment or
cessation, then exercise Tenant’s Purchase Option, notwithstanding the fact that
such Landlord License and Permit Breach occurs outside of a Purchase Option
Closing Period, in which case Landlord will be required to provide a first
priority secured mortgage loan for the entire Purchase Price at an annual fixed
rate of interest that would equate to monthly interest payments equal to
one-twelfth (1/12) of the Annual Fixed Rent and Percentage Rent payable for the
12 calendar month period ending with the month immediately prior to the month in
which the applicable Landlord License and Permit Breach occurred with a ten (10)
year term, prepayable at any time without premium or penalty and otherwise on
customary and arms’-length terms and conditions for such a financing, taking
into account all relevant factors, in connection with such purchase in
accordance with applicable Laws.
ARTICLE 23.
ACCESS TO PREMISES

- 67 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



23.1    Ongoing Access and Inspection Rights. Tenant shall permit Landlord and
its authorized representatives to enter the Leased Premises during normal
business hours (upon 48 hours prior notice, except in the event of an emergency,
in event which no prior notice is required prior to entry) for the purposes of
(a) conducting periodic inspections, (b) performing any work thereon required or
permitted to be performed by Landlord pursuant to this Lease or the Restrictive
Agreements, (c) showing the Leased Premises to prospective purchasers or
lenders, and (d) during the twelve (12) months following the exercise by Tenant
of a Termination Option in accordance with Section 4.2, showing the Leased
Premises to prospective lessees. In entering the Leased Premises, Landlord and
its designees shall not unreasonably interfere with operations on the Leased
Premises and shall comply with Tenant’s reasonable instructions and security
protocol. In no event shall Landlord be permitted to enter any “cage” or other
secure, restricted access or money handling areas without a Tenant
representative and otherwise in accordance with applicable Law.
23.2    Landlord’s Construction Inspection Rights. During the Construction Term
and any other period of Tenant’s material construction in the Leased Premises,
Landlord shall have the right to physically inspect, and to cause one or more
engineers or other representatives of Landlord to physically inspect, the Leased
Premises, as long as the same does not substantially interfere with Tenant’s
operation of or construction activities on the Leased Premises. Such inspections
shall include (without limitation) such tests, inspections and audits of
environmental and soil conditions as Landlord deems necessary. Landlord shall
make such inspections in good faith and with due diligence. All inspection fees,
appraisal fees, engineering fees, environmental fees and other expenses of any
kind incurred by Landlord relating to the inspection of the Leased Premises will
be solely Landlord’s expense. Tenant shall cooperate with Landlord in all
reasonable respects in making such inspections; provided, that such inspections
shall not interfere with any such construction, or cause delay in the completion
thereof, in any material respect. Tenant reserves the right to have a
representative present at the time Landlord conducts any such inspection of the
Leased Premises. Landlord shall notify Tenant not less than two (2) business
days in advance of making any such inspection and such inspection shall be made
during normal business hours. In making any inspection, Landlord will treat, and
will cause any representative of Landlord to treat, all information obtained by
Landlord pursuant to the terms of this Section 23.2 as strictly confidential in
accordance with Section 26.24 hereof. Landlord shall indemnify Tenant against
any claims arising from Landlord’s or Landlord’s designees’ inspection and
testing conducted on the Leased Premises under this Section 23.2.
ARTICLE 24.
SURRENDER OF PREMISES
24.1    Surrender of Leased Premises. At the expiration or sooner termination of
the term of this Lease in accordance with the terms hereof, Tenant shall
surrender the Leased Premises to Landlord, in vacant and broom clean condition,
with all structural elements and systems in working order and repair (reasonable
wear and tear excepted and without warranty as to future performance of such
systems), and shall surrender all keys for the Leased Premises to Landlord at
the place then fixed for the payment of Rent and shall inform Landlord of all
combinations on locks, safes and vaults, if any, in the Leased Premises. At the
expiration or

- 68 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



sooner termination of the term of this Lease, the Leased Premises shall be
surrendered free and clear of any space leases and other rights of occupancy,
unless Landlord otherwise elects, in which case Tenant shall assign to Landlord
all of Tenant’s right, title and interest in such space leases and rights of
occupancy as Landlord shall elect to acquire (together with all security
deposits, guarantees, and other rights or benefits relating thereto but without
representation or warranty of any kind) and Landlord shall assume the
obligations thereunder accruing following such assignment, pursuant to an
assignment and assumption agreement reasonably satisfactory to Landlord and
Tenant. Tenant shall remove all Tenant’s Property within thirty (30) days after
the expiration or sooner termination of the Term (such entry onto the Leased
Premises for such purpose shall not be deemed a holdover, provided such removal
is accomplished within such thirty (30) day period), and shall repair any damage
to the structural elements or systems of the Leased Premises caused thereby, and
any or all of such Tenant’s Property not so removed by Tenant shall, at
Landlord’s option, become the exclusive property of Landlord or be disposed of
by Landlord, at Tenant’s cost and expense, without further notice to or demand
upon Tenant. Except as set forth herein, Tenant shall have no obligation to
repair damage resulting from the removal of its equipment and the Leased
Premises shall be surrendered to Landlord in “as is, where is” condition at the
end of the Term. The provisions of this Article 24 shall survive the expiration
or other termination of the term of this Lease.
ARTICLE 25.
FORCE MAJEURE
If either party is delayed or hindered in or prevented from the performance of
any act required under this Lease by reason of strikes, lockouts, labor
troubles, inability to procure materials, failure of power, restrictive Laws
(except as otherwise specifically provided herein), riots, insurrection,
terrorist acts, war or other reason beyond the reasonable control of and not the
fault of the party delayed in performing the work or doing the acts required
under the terms of this Lease (collectively, “Force Majeure”), then performance
of such act shall be excused for the period of the delay, and the period for the
performance of any such act shall be extended for a period equivalent to the
period of such delay. The provisions of this Article shall not (a) operate to
excuse Tenant from prompt payment of Rent or any other payment required by
Tenant under the terms of this Lease, or (b) be applicable to delays resulting
from the inability of a party to obtain financing or to proceed with its
obligations under this Lease because of a lack of funds.
ARTICLE 26.
MISCELLANEOUS
26.1    Memorandum of Lease. Upon request of Landlord or Tenant, the parties
hereto shall promptly execute and deliver a memorandum of this Lease for
recording purposes substantially in the form attached hereto as Exhibit H. Any
such recording shall be at Tenant’s expense. If the parties amend the Lease,
they shall have the right to record a memorandum of such amendment at Tenant’s
expense.

- 69 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



26.2    Notices. All notices, consents, requests, approvals and authorizations
(collectively, “Notices”) required or permitted under this Lease shall only be
effective if in writing. All Notices (except Notices of default, which may only
be sent pursuant to the methods described in clauses (a) and (b) below) shall be
sent (a) by registered or certified mail (return receipt requested), postage
prepaid, or (b) by Federal Express, U.S. Post Office Express Mail, Airborne or
similar nationally recognized overnight courier which delivers only upon signed
receipt of the addressee, or (c) by facsimile transmission with original sent
via a method set forth in clause (a) or (b) above and addressed as follows or at
such other address, and to the attention of such other person, as the parties
shall give notice as herein provided:
If intended for Landlord:
EPT Concord II, LLC
c/o Entertainment Properties Trust
Attention: Asset Management
909 Walnut Street, Suite 200
Kansas City, Missouri 64106
Telephone:    (816) 472-1700
Facsimile:    (816) 472-5794

With a copy to:
Entertainment Properties Trust
Attention: General Counsel
909 Walnut Street, Suite 200
Kansas City, Missouri 64106
Telephone:    (816) 472-1700
Facsimile:    (816) 472-5794

If intended for Tenant prior to the Opening Date
:
[Monticello Raceway Management, Inc.]
c/o Empire Resorts, Inc.
204 Route 17B
Monticello, New York 12701
Attention: Joseph A. D’Amato
Telephone:     (845) 807-0001
Facsimile:     (845) 807-0000

If intended for Tenant after the Opening Date:
[Monticello Raceway Management, Inc.]
c/o Empire Resorts, Inc.
[_________________]
[__________], New York [_____]
Attention: Joseph A. D’Amato
Telephone:     [___________]
Facsimile:     [___________]

- 70 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



With a copy to:
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006
Attention: Steven L. Wilner, Esq.
Telephone:    (212) 225-2672
Facsimile:    (212) 225-3999

A notice, request and other communication shall be deemed to be duly received if
delivered by a nationally recognized overnight delivery service, when delivered
to the address of the recipient, if sent by mail, on the date of receipt by the
recipient as shown on the return receipt card, or if sent by facsimile, upon
receipt by the sender of an acknowledgment or transmission report generated by
the machine from which the facsimile was sent indicating that the facsimile was
sent in its entirety to the recipient’s facsimile number; provided that if a
notice, request or other communication is served by hand or is received by
facsimile on a day which is not a Business Day, or after 5:00 p.m. local time on
any Business Day at the addressee’s location, such notice or communication shall
be deemed to be duly received by the recipient at 9:00 a.m. local time of the
addressee on the first Business Day thereafter. Rejection or other refusal to
accept or the inability to delivery because of changed address of which no
Notice was given shall be deemed to be receipt of the Notice as of the date of
such rejection, refusal or inability to deliver.
26.3    Waiver of Performance and Disputes. One or more waivers of any covenant,
term or condition of this Lease by either party shall not be construed as a
waiver of a subsequent breach of the same or any other covenant, term or
condition, nor shall any delay or omission by either party to seek a remedy for
any breach of this Lease or to exercise a right accruing to such party by reason
of such breach be deemed a waiver by such party of its remedies or rights with
respect to such breach. The consent or approval by either party to or of any act
by the other party requiring such consent or approval shall not be deemed to
waive or render unnecessary consent to or approval of any similar act. Any
amounts paid by Tenant to Landlord may be applied by Landlord, in Landlord’s
discretion, to any items then owing by Tenant to Landlord under this Lease.
Receipt by Landlord of a partial payment shall not be deemed to be an accord and
satisfaction (notwithstanding any endorsement or statement on any check or any
letter accompanying any check or payment) nor shall such receipt constitute a
waiver by Landlord of Tenant’s obligation to make full payment. No act or thing
done by Landlord or its agents shall be deemed an acceptance of a surrender of
the Leased Premises, and no agreement to accept such surrender shall be valid
unless in writing and signed by Landlord.
26.4    Exculpation. No disclosed or undisclosed shareholder, partner, member or
other constituent owner of Tenant or Guarantor or of any Affiliate of Tenant or
Guarantor, and none of their respective officers, directors, trustees, employees
or agents, shall have any liability for the obligations of Tenant under this
Lease. No disclosed or undisclosed shareholder, partner, member or other
constituent owner of Landlord or of any Affiliate of Landlord, and none of their
respective officers, directors, trustees, employees or agents, shall have any
liability for the obligations of Landlord under this Lease.

- 71 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



26.5    Modification of Lease. The terms, covenants and conditions hereof may
not be changed orally, but only by an instrument in writing signed by the party
against whom enforcement of the change, modification or discharge is sought, or
by such party’s agent.
26.6    Captions. Captions throughout this instrument are for convenience and
reference only and the words contained therein shall in no way be deemed to
explain, modify, amplify or aid in the interpretation or construction of the
provisions of this Lease.
26.7    Lease Binding on Successors and Assigns, etc. Except as herein otherwise
expressly provided, all covenants, agreements, provisions and conditions of this
Lease shall be binding upon and inure to the benefit of the parties hereto and
their heirs, devisees, executors, administrators, successors in interest and
permitted assigns as well as permitted grantees of Landlord, and shall run with
the land. Without limiting the generality of the foregoing, all rights of Tenant
under this Lease may be granted by Tenant to any permitted sublessee of Tenant,
subject to the terms of this Lease.
26.8    Brokers. Landlord represents and warrants to Tenant that it has not
incurred or caused to be incurred any liability for real estate brokerage
commissions or finder’s fees in connection with the execution or consummation of
this Lease for which Tenant may be liable. Tenant represents and warrants to
Landlord that it has not incurred or caused to be incurred any liability for
real estate brokerage commissions or finder’s fees in connection with the
execution or consummation of this Lease for which Landlord may be liable. Each
of the parties agrees to indemnify and hold the other harmless from and against
any and all claims, liabilities or expense (including reasonable attorneys’
fees) in connection with any breach of the foregoing representations and
warranties.
26.9    Landlord’s Status as a REIT. The following clause shall be applicable if
the Landlord is a real estate investment trust: Tenant acknowledges that
Landlord intends to elect to be taxed as a real estate investment trust (“REIT”)
under the Code. Tenant shall exercise commercially reasonable efforts to
cooperate in good faith with Landlord to ensure that Landlord’s status as a REIT
is not adversely affected in any material respect. Tenant agrees to enter into
reasonable modifications of this Lease which do not adversely affect Tenant’s
rights and liabilities if such modifications are required to retain or clarify
Landlord’s status as a REIT.
26.10    Governing Law. This Lease shall be governed by and construed in
accordance with the laws of the State of New York without regard to its conflict
of law provisions, except that it is the intent and purpose of the parties
hereto that the provisions of Section 5-1401 of the General Obligations Law of
the State of New York shall apply to this Lease.
26.11    Joint Preparation. This Lease (and all exhibits thereto) is deemed to
have been jointly prepared by the parties hereto, and any uncertainty or
ambiguity existing herein, if any, shall not be interpreted against any party,
but shall be interpreted according to the application of the rules of
interpretation for arm’s-length agreements.

- 72 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



26.12    Interpretation. It is hereby mutually acknowledged and agreed that the
provisions of this Lease have been fully negotiated between parties of
comparable bargaining power with the assistance of counsel and shall be applied
according to the normal meaning and tenor thereof without regard to the general
rule that contractual provisions are to be construed narrowly against the party
that drafted the same or any similar rule of construction.
26.13    Severability. If any provisions of this Lease are determined to be
invalid by a court of competent jurisdiction, the balance of this Lease shall
remain in full force and effect, and such invalid provision shall be construed
or reformed by such court in order to give the maximum permissible effect to the
intention of the parties as expressed therein.
26.14    Landlord and Tenant. Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent or of partnership or of joint venture or of any
association whatsoever between Landlord and Tenant, it being expressly
understood and agreed that neither the computation of rent nor any other
provision contained in this Lease nor any act or acts of the parties hereto
shall be deemed to create any relationship between Landlord and Tenant other
than the relationship of landlord and tenant.
26.15    Authority. The Persons executing this Lease on behalf of Tenant and
Landlord covenant and warrant to the other party that (a) they are duly
authorized to execute this Lease on behalf of the party for whom they are
acting, and (b) the execution of this Lease has been duly authorized by the
party for whom they are acting.
26.16    Consent. Tenant’s sole right and remedy in any action concerning
Landlord’s reasonableness in withholding or denying its consent or approval
under this Lease (where reasonableness is required hereunder) will be an action
for declaratory judgment or specific performance, and in no event shall Tenant
be entitled to claim or recover any damages in any such action, unless Landlord
has acted in bad faith in withholding such consent or approval.
26.17    Attorneys’ Fees. In case suit is brought because of the breach of any
agreement or obligation contained in this Lease on the part of Tenant or
Landlord to be kept or performed, and a breach is established, the prevailing
party shall be entitled to recover all out-of-pocket expenses incurred in
connection with such suit, including reasonable attorneys’ fees.
26.18    Further Assurances. Each of the parties hereto shall execute and
provide all additional documents and other assurances that are reasonably
necessary to carry out and give effect to the intent of the parties reflected in
this Lease.
26.19    Counterparts. This Lease may be executed at different times and in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this Lease
by facsimile, .PDF or other means of electronic transmission shall be as
effective as delivery of a manually executed counterpart of this Lease. In
proving this Lease, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom enforcement is
sought.

- 73 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



26.20    Rules of Construction. The following rules of construction shall be
applicable for all purposes of this Lease, unless the context otherwise
requires:
(a)    The terms “hereby,” “hereof,” “hereto,” “herein,” “hereunder” and any
similar terms shall refer to this Lease, and the term “hereafter” shall mean
after, and the term “heretofore” shall mean before, the date of this Lease.
(b)    Words of the masculine, feminine or neuter gender shall mean and include
the correlative words of the other genders and words importing the singular
number shall mean and include the plural number and vice versa.
(c)    The terms “include,” “including” and similar terms shall be construed as
if followed by the phrase “without being limited to.”
26.21    Net Lease. This is an absolutely net lease and it is the intention of
Landlord and Tenant that the Rent payable under this Lease and other costs
related to Tenant’s use and operation of the Leased Premises shall be absolutely
net to Landlord, and that Tenant shall pay during the Term, without any offset
or deduction whatsoever, all such costs. Except as otherwise specifically
provided in Articles 15 and 16 hereof, this Lease shall not terminate nor shall
Tenant have any right to terminate this Lease; nor shall Tenant be entitled to
any abatement, deduction, deferment, suspension or reduction of, or setoff,
defense or counterclaim against, any Rent, charges, or other sums payable by
Tenant under this Lease; nor shall the respective obligations of Landlord and
Tenant be otherwise affected by reason of damage to or destruction of the Leased
Premises from whatever cause, any taking by condemnation, eminent domain or by
agreement between Landlord and those authorized to exercise such rights, the
lawful or unlawful prohibition of Tenant’s use of the Leased Premises, the
interference with such use by any Person other than Landlord, or, except as
expressly provided otherwise in this Lease, by reason of any default or breach
of any warranty or covenant by Landlord under this Lease, or for any other cause
whether similar or dissimilar to the foregoing, any Laws to the contrary
notwithstanding; it being the intention that the obligations of Landlord and
Tenant hereunder shall be separate and independent covenants and agreements and
that the Rent and all other charges and sums payable by Tenant hereunder shall
continue to be payable in all events except to the extent otherwise provided
pursuant to the express provisions of this Lease; and Tenant covenants and
agrees that it will remain obligated under this Lease in accordance with its
terms, and that it will not take any action to terminate, cancel, rescind or
void this Lease in connection with the bankruptcy, insolvency, reorganization,
composition, readjustment, liquidation, dissolution, winding up or other
proceedings affecting Landlord or any assignee of, or successor to, Landlord,
and notwithstanding any action with respect to this Lease that may be taken by a
trustee or receiver of Landlord or any assignee of, or successor to, Landlord or
by any court in any such proceeding. Nothing contained herein shall limit
Tenant’s rights to pursue its own independent action against Landlord.
26.22    Transfer Taxes. Landlord and Tenant shall join in completing,
executing, delivering and verifying the returns, affidavits and other documents
required in connection with the taxes imposed under Article 31 of the Tax Law of
the State of New York and any other tax payable by

- 74 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



reason of the execution and delivery of this Lease (collectively, “Transfer
Taxes”). The Transfer Taxes shall be paid by Tenant, subject to Tenant’s right
to a credit against the Purchase Price set forth in Exhibit E. Tenant hereby
agrees to indemnify, defend and hold Landlord free and harmless from and against
any and all liability, claims, counterclaims, actions, damages, judgments,
penalties, costs and expenses (including, without limitation, reasonable
attorneys’ fees and disbursements including in connection with enforcing this
indemnity) in connection with any liability arising under or in any way relating
to the Transfer Taxes due and payable in connection with this Lease. The
provisions of this Section 26.22 shall survive the expiration or earlier
termination of this Lease.
26.23    No Merger. Without the written consent of Landlord, Tenant, all Fee
Mortgagee and all Leasehold Mortgagees, Landlord’s fee interest in the Leased
Premises shall not merge with the Leasehold Estate, notwithstanding any
acquisition by any means of both Landlord’s interest in the Leased Premises and
the Leasehold Estate by Landlord, Tenant, any Transferee, any Fee Mortgagee,
Leasehold Mortgagee or a third party.
26.24    Confidential Information. Landlord agrees not to disclose to any Person
(including, without limitation, any Competitor) (a) the amount of revenues from
Gaming Operations or the amount of Eligible Gaming Revenue made by Tenant in the
Leased Premises, (b) any other financial information with respect to Tenant,
Guarantor or the Project required to be delivered or made available to Landlord
hereunder, or (c) any confidential information obtained by Landlord in
connection with an inspection by Landlord of the Leased Premises in accordance
with Section 23.2 (collectively, the “Confidential Information”), except (i) to
the extent such information is otherwise publicly known or available, (ii) to
the taxing authorities with authority to inquire therein, and then only to the
extent required under applicable Law, (iii) if requested by the Securities and
Exchange Commission, or other foreign or domestic, state or local Governmental
Authority, (iv) to Landlord’s accountants, attorneys, advisors, consultants,
employees and agents, (v) an existing or prospective lender, investor, or
prospective purchaser of the Leased Premises, Landlord’s interest therein, or
any portion thereof, or Landlord or any of its Affiliates who has agreed to keep
such information confidential, provided, that this clause (v) shall not apply to
a Competitor of Tenant, (vi) to the extent required by applicable Law, (vii) to
the extent legally compelled (by deposition, interrogatory, request for
documents, subpoena, civil investigative demand or similar process) to disclose
such provisions, (viii) to the extent required by any federal, state, local or
foreign laws, or by any rules or regulations of any domestic or foreign public
stock exchange or stock quotation system, that may be applicable to Landlord or
any of Landlord’s direct or indirect constituent owners or Affiliates, or (ix)
in connection with any action to collect any Rent or otherwise enforce any of
the provisions of this Lease. The provisions of this Section 26.24 shall survive
the expiration or earlier termination of this Lease for a period of one (1)
year.
26.25    No Consequential Damages. Notwithstanding anything to the contrary
contained in this Lease, Landlord and Tenant each hereby agrees that, whenever
either party to this Lease shall be entitled to seek or claim damages against
the other party (whether by reason of a breach of this Lease by such party, in
enforcement of any indemnity obligation, for misrepresentation or breach of
warranty, or otherwise), neither Landlord nor Tenant shall seek, nor shall there
be awarded or granted by any court, arbitrator, or other adjudicator, any
consequential, speculative, or punitive

- 75 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



damages, whether such breach shall be willful, knowing, intentional, deliberate,
or otherwise. Except as set forth in Section 22.10, neither party shall be
liable for any loss of profits suffered or claimed to have been suffered by the
other (including, without limitation, by reason of any holdover by Tenant).
ARTICLE 27.
WAIVER OF TRIAL BY JURY
TO THE FULLEST EXTENT PERMITTED BY LAW, TENANT AND LANDLORD HEREBY WAIVE TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE
PARTIES HERETO AGAINST THE OTHER IN ANY MATTERS ARISING OUT OF OR IN CONNECTION
WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE AND
OCCUPANCY OF THE FACILITY OR THE CENTER, AND ANY CLAIM OF INJURY OR DAMAGE.
ARTICLE 28.
OPTION TO PURCHASE
28.1    Option to Purchase. (a) Provided that this Lease has not sooner
terminated, the Purchase Option has not otherwise terminated as provided herein
and no Event of Default shall then exist, Tenant may elect to purchase all, but
not less than all of, the Landlord Property Interests on a closing date which
occurs during any of the following time periods (each, a “Purchase Option
Closing Window”): (i) the first five (5) Lease Years; provided, that, in no
event shall Tenant have a right to elect to purchase or purchase the Landlord
Property Interest prior to June 30, 2013, (ii) thereafter, throughout the
remainder of the Term of this Lease, the Purchase Option Closing Windows shall
close (i.e., Tenant shall not have the right to close the purchase following the
exercise of the Purchase Option) for a period of five and one-half (5½) Lease
Years (i.e., sixty-six (66) consecutive calendar months) and shall thereafter
open (i.e., Tenant shall have the right to close the purchase following the
exercise of the Purchase Option) for a period of six (6) consecutive calendar
months, and the Purchase Option Closing Windows shall continue to open and close
in similar intervals throughout the remainder of the Term of this Lease (the
date during a Purchase Option Election Window on which the Landlord Property
Interests are purchased, subject to adjustment as provided below, a “Purchase
Date”). In order to exercise this purchase option (the “Purchase Option”),
Tenant must (i) deliver written notice of the unconditional exercise of the
Purchase Option not more than six (6) months prior to the applicable Purchase
Option Closing Window and not less than 90 days prior to any applicable Purchase
Date (“Tenant’s Purchase Notice”) and (ii) Tenant’s Purchase Notice must be
accompanied by a non-refundable deposit (the “Purchase Option Deposit”) equal to
five percent (5%) of the Purchase Price, which Purchase Option Deposit must be
deposited with Escrow Agent (as such term is defined in Exhibit E attached
hereto, which is incorporated herein and made a part hereof by this reference)
simultaneously with Tenant’s giving of Tenant’s Purchase Notice in accordance
with the terms of Section 3 of Exhibit E. Tenant’s Purchase Notice shall be
irrevocable once given.

- 76 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



(b)    The purchase price for the acquisition of the Landlord Property Interests
(the “Purchase Price”), and the other terms of the purchase, shall be as set
forth herein and in Exhibit E attached hereto. The rights of Tenant set forth in
this Article 28 may not be transferred or assigned other than in connection with
a permitted assignment of the Leasehold Estate and shall only be available to
the then existing Tenant at the time of exercise.
(c)    As used herein, the term “Scheduled Closing Date” shall mean the Purchase
Date, as the same may be extended as expressly provided in this Section 28.1 or
in Exhibit E attached hereto or by written agreement of Landlord and Tenant.
28.2    Obligation to Close. (a) Time shall be of the essence with respect to
Landlord’s and Tenant’s obligation to close on the acquisition of the Landlord
Property Interests pursuant to the Purchase Option on the Scheduled Closing
Date, subject to a one-time, thirty (30) day adjournment right exercisable by
each of Landlord and Tenant upon written notice given to the other party at
least one (1) business day prior to the then Scheduled Closing Date to the other
party (the “Adjournment Option”). The party exercising an Adjournment Option
shall pay all out of pocket costs and expenses incurred by the other party as a
result of such adjournment of the Scheduled Closing Date. Subject to any
exercise of the Adjournment Option by either Landlord or Tenant, if the Closing
of the acquisition of title to the Landlord Property Interests shall fail to
occur on the Scheduled Closing Date (as may be extended by the exercise of the
Adjournment Option) in accordance with the terms of this Article 28 and Exhibit
E by reason of any default by Tenant, then the Purchase Option, all of Tenant’s
rights to exercise the same or to otherwise acquire title to the Landlord
Property Interests, and the provisions of this Article 28 and Exhibit E with
respect thereto shall all terminate and be void and of no force and effect for
the balance of the Term, all as if the same had never been set forth in this
Lease and Landlord shall be entitled to retain the Purchase Option Deposit.
(b)    If the rights of the Tenant under this Article 28 shall terminate solely
as provided in Section 28.2(a), then, upon request of Landlord, Tenant shall
execute and deliver an instrument in recordable form and otherwise in form
reasonably satisfactory to Landlord and Tenant, acknowledging the termination of
all Purchase Option rights; provided, that a failure of the Tenant to execute
any such instrument shall not in any manner limit the effectiveness of the
termination of the Purchase Option and the right to acquire the Landlord
Property Interests which has occurred in accordance with the terms of this
Section 28.2.
(c)    If this Lease shall terminate for any reason after the giving of Tenant’s
Purchase Notice but before the closing pursuant to the Purchase Option, the
parties shall continue to such closing in accordance with the terms of this
Article 28 and Exhibit E.
28.3    Terms. The terms for the purchase and sale of the Landlord Property
Interests under Section 28.1 are as follows:
(a)    If Tenant shall have elected to exercise the Purchase Option, Tenant
shall pay the Purchase Price to Landlord in the manner set forth in Section 5.1
of Exhibit E on the Scheduled Closing Date. The immediately preceding sentence
notwithstanding, Tenant may also

- 77 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



pay the Purchase Price at any time within the sixty (60) days preceding the
Scheduled Closing Date, provided that Tenant satisfies any prepayment premium,
defeasance cost or similar charge pursuant to any Fee Mortgages or related loan
documents resulting from such acceleration, if the mortgage is not being assumed
by Tenant, and further provided that Tenant’s obligations under this Lease
through the Scheduled Closing Date (including the payment of Rent) and the
calculation of the Purchase Price shall not be affected thereby. After payment
by the Tenant of the Purchase Price and any unpaid Rent due and payable on or
before the Scheduled Closing Date, Landlord shall transfer the Landlord Property
Interests to Tenant or its designee in accordance with the terms of this Article
28 and Exhibit E attached hereto, free and clear of any and all liens and
encumbrances (including any Fee Mortgages, except as provided in Exhibit E)
other than Option Permitted Encumbrances (as defined in Exhibit E), and
otherwise on an “as is, where is” basis, without recourse or warranty. Except as
otherwise provided to the contrary in Section 10.5 hereto in connection with a
Competitor Transfer, the Purchase Price for the Landlord Property Interests
shall be an amount equal to the lesser of the following: (a) the quotient of (i)
the total Annual Fixed Rent and Percentage Rent payable under the Lease in
respect of the twelve (12) month period ending on the last day of the last month
immediately preceding the Closing Date divided by (ii) the Applicable
Capitalization Rate (as defined below); or (b) *** Dollars ($***), as such
amount may be Adjusted by CPI on each Escalation Date in the same manner and in
the same percentage as Annual Fixed Rent. As used herein, the term “Applicable
Capitalization Rate” shall mean: (i) *** percent (***%) if Tenant exercises the
Purchase Option during the first five (5) Lease Years and (ii) *** percent
(***%) if Tenant exercises the Purchase Option anytime thereafter.


[signature page follows]

- 78 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be duly
executed as of the day and year first above written.
LANDLORD:
EPT CONCORD II LLC, a Delaware limited liability company
By:        
Name:        
Title:        
TENANT:
[MONTICELLO RACEWAY MANAGEMENT, INC., a New York corporation]
By:        
Name:        
Title:        



- 79 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



SCHEDULE A
Certain Permitted Title Exceptions



    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



SCHEDULE B
Violations



    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



SCHEDULE C
Environmental Disclosure



    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



SCHEDULE D
Exclusive Uses



    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



SCHEDULE E
Agreements Relating to Sullivan Country Use Restrictions

    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



SCHEDULE F
Intentionally Omitted



    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



SCHEDULE G
Other Restrictive Agreements
[NB: this Exhibit to be updated prior to Lease execution; all of such documents
to require, in substance, Tenant’s consent to any modification thereof that
would adversely affect the rights of Tenant under this Lease]



    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



SCHEDULE H
Related Agreements



    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



SCHEDULE I
***



    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



EXHIBIT A
Description of the Leased Premises
[INSERT]








--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



EXHIBIT B
Project Description





    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



EXHIBIT C
Reserved








--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



EXHIBIT D
Memorandum of Term Commencement
THIS MEMORANDUM OF TERM COMMENCEMENT (the “Memorandum”) is made as of the_____
day of ________________, 20__, by and between EPT CONCORD II, LLC, a Delaware
limited liability company, with an office at c/o Entertainment Properties Trust,
909 Walnut Street, Suite 200, Kansas City, Missouri 64106 (“Landlord”) and
[MONTICELLO RACEWAY MANAGEMENT, INC.], a [New York corporation], with an office
at c/o Empire Resorts, Inc., 204 Route 17B, Monticello, New York 12701
(“Tenant”).
AGREEMENT
1.    Pursuant to that certain Lease dated as of ________________, 20___ (the
“Lease”), between Landlord and Tenant, Landlord leased to Tenant and Tenant
leased from Landlord certain premises located on certain real property in the
City of _______, ________, as more particularly described in the Lease (the
“Premises”).
2.    The Lease is for an initial term of _____ years commencing on ________,
20____ and expiring on ___________________, 20_____ (the “Expiration Date”),
unless earlier terminated in accordance with the Lease.
3.    All of the other terms and conditions of the Lease are more fully set
forth in the Lease and are incorporated herein by this reference.
4.    This Memorandum shall inure to the benefit of and be binding upon Landlord
and Tenant and their respective representatives, successors and assigns.
IN WITNESS WHEREOF, Landlord and Tenant have caused this Memorandum of Term
Commencement to be duly executed as of the day and year first above written.
LANDLORD:
EPT CONCORD II, LLC,
a Delaware limited liability company
By:    
Name:    
Title:    
TENANT:
MONTICELLO RACEWAY MANAGEMENT, INC.,
a ______________________
By:    
Name:    
Title:    




    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



EXHIBIT E
ADDITIONAL TERMS FOR PURCHASE AND SALE OF THE LANDLORD PROPERTY INTERESTS
PURSUANT TO PURCHASE OPTION
1.    Integration with Lease; Definitions. This Exhibit E contains additional
terms for the purchase and sale of the Landlord Property Interests pursuant to
the Purchase Option. Capitalized terms not otherwise defined herein shall have
their respective meanings set forth in the Lease to which this Exhibit E is
attached. In the event of any inconsistency between the provisions of this
Exhibit E and Article 28 of the Lease, the provisions of Article 28 of the Lease
shall govern.
2.    Purchase and Sale of Landlord Property Interests. Subject to the terms and
conditions set forth in Article 28 of the Lease and this Exhibit E, if the
Purchase Option is timely and effectively exercised in accordance with said
Article 28, Landlord agrees to sell, assign and convey to Tenant and Tenant
shall purchase and assume from Landlord all of Landlord’s right, title and
interest in the Landlord Property Interests. Landlord and Tenant hereto
acknowledge and agree that the value of any fixtures, furnishings, equipment,
machinery, inventory, appliances and all other tangible and intangible personal
property, if any, included in the Landlord Property Interests (the “Landlord
Personalty”) is de minimis and no part of the Purchase Price is allocable
thereto. Following Tenant’s exercise of the Purchase Option, Landlord and Tenant
shall execute and deliver a written confirmation thereof and the terms and
conditions of Article 28 of the Lease and this Exhibit E; provided, that the
failure to execute and deliver such instrument shall not affect Tenant’s
exercise of the Purchase Option or the rights and obligations of the parties
under Article 28 of the Lease and this Exhibit E or give rise to any liability
on the part of Landlord or Tenant.
3.    Purchase Price and Purchase Option Deposit. The Purchase Price to be paid
by Tenant for the Landlord Property Interests shall be determined in accordance
with Section 28.3(a) of the Lease, subject, in the case of a Competitor
Transfer, to the provisions of Section 10.5 of the Lease. The Purchase Price,
subject to adjustment as provided herein, shall be payable as follows:
(i)    The Purchase Option Deposit shall be deposited with the Title Company (as
hereinafter defined) who shall serve as escrow agent (hereunder the Title
Company in its capacity as escrow agent, the “Escrow Agent”) in accordance with
the further terms of Section 3 of this Exhibit E:
(a)    The Purchase Option Deposit shall be held in an interest bearing account
in a bank that is an Eligible Institution as selected by the Escrow Agent (it
being agreed that the Escrow Agent shall not be liable for the amount of
interest which accrues thereon or for the solvency of such bank) and shall be
applied in accordance with Section 3 of this Exhibit E. Any interest accruing on
the Purchase Option Deposit shall be distributed to the party that receives the
Purchase Option Deposit in accordance with the terms of this Exhibit E; provided
that if the Landlord receives the Purchase Option Deposit, any interest accrued
thereon shall be credited against the Purchase Price. The party receiving such
interest shall pay any income taxes thereon.




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



(b)    If the Closing does not occur and either party makes a written demand
upon the Escrow Agent for payment of the Purchase Option Deposit (including any
interest that shall have accrued thereon), the Escrow Agent shall promptly give
written notice to the other party of such demand. If the Escrow Agent does not
receive a written objection from the other party to the proposed payment or
delivery, which objection shall state the reasons the party objects to the
proposed payment or delivery (and a copy of which shall be sent to the other
party), within ten (10) business days after the giving of such notice, the
Escrow Agent is hereby irrevocably authorized and directed to make such payment
or delivery. If the Escrow Agent does receive such written objection within such
ten (10) business day period or if for any other reason the Escrow Agent in good
faith shall elect not to make such payment or delivery, the Escrow Agent shall
continue to hold the Purchase Option Deposit (together with all interest that
shall have accrued thereon), until directed by joint written instructions from
the Landlord and Tenant or as directed pursuant to a final judgment of a court
of competent jurisdiction.
(c)    The Escrow Agent shall act as escrow agent without charge as an
accommodation to the parties, it being understood and agreed that the Escrow
Agent shall not be liable for any error in judgment or for any act done or
omitted by it in good faith or pursuant to a court order, or for any mistake of
fact or law unless caused or created as the result of the Escrow Agent’s gross
negligence or willful misconduct. The Escrow Agent shall not incur any liability
in acting upon any signature, notice, request, waiver, consent, receipt or other
paper or document reasonably believed by the Escrow Agent to be genuine, and it
shall be released and exculpated from all liability by Landlord and Tenant,
except in the case of Escrow Agent’s gross negligence or willful misconduct. The
Escrow Agent may assume that any person purporting to give it notice on behalf
of any party in accordance with the provisions of Section 26.2 of the Lease is
such person. The sole responsibility of the Escrow Agent hereunder shall be to
hold and disburse the Purchase Option Deposit, together with all interest that
shall have accrued thereon in accordance with the provisions of this Section 3.
(d)    The Escrow Agent shall not be liable for and Landlord and Tenant shall
agree to indemnify, jointly and severally, the Escrow Agent for, and to hold the
Escrow Agent harmless against any loss, liability or expense, including without
limitation reasonable attorneys’ fees and disbursements, arising out of any
dispute hereunder, including the cost and expense of defending itself against
any claim arising hereunder, unless the same are caused by the gross negligence
or willful misconduct of the Escrow Agent. Each of Landlord and Tenant shall be
responsible for fifty percent (50%) of any such costs.
(e)    The Escrow Agent may, on notice to the Landlord and Tenant, take such
affirmative steps as it may, at its option, elect in order to terminate its
duties as the Escrow Agent, including, without limitation, the delivery of the
Purchase Option Deposit, together with all interest that shall have accrued
thereon, to a court of competent jurisdiction and the commencement of an action
for interpleader. Each of Landlord and Tenant shall be responsible for fifty
percent (50%) of any such costs. Upon the taking by the Escrow Agent of such
action, the Escrow Agent shall be released from all duties and responsibilities
hereunder.




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



(f)    Any notices to the Landlord or Tenant shall be delivered in accordance
with the provisions of Section 26.2 of the Lease. Notices to the Escrow Agent
shall be delivered to the address provided by Escrow Agent in accordance with
the provisions of Section 26.2 of the Lease.
(ii)    At the closing of the Purchase Option (the “Closing”), (a) the Purchase
Option Deposit (together with any interest accrued thereon) shall be paid by
Escrow Agent to Landlord by wire transfer of immediately available federal funds
to an account or accounts designated no later than the business day prior to
Closing by Landlord to the Escrow Agent (or if no such designation is made, in
the manner set forth in Section 5.1 of the Lease for the payment of Rent), and
(b) Tenant shall pay by wire transfer of immediately available federal funds to
an account or accounts designated no later than the business day prior to
Closing by Landlord to the Tenant (or if no such designation is made, in the
manner set forth in Section 5.1 of the Lease for the payment of Rent), the
balance of the Purchase Price (i.e., the Purchase Price less (x) the Purchase
Option Deposit plus interest and (y) any other adjustments expressly required to
be made in accordance with Article 28 of the Lease and this Exhibit E) (such
amount, the “Balance”).
4.    Status of Title. Subject to the terms and provisions of Article 28 of the
Lease and this Exhibit E, Landlord’s interest in the Landlord Property Interests
shall be sold, assigned and conveyed by Landlord to Tenant, and Tenant shall
accept the same free and clear of any and all liens and encumbrances, other than
Option Permitted Encumbrances, the standard printed exclusions from coverage
contained in the ALTA 2006 Standard Form title policy or such other form of
owners title policy then in use in the State of New York, and otherwise on an
“as is, where is” basis, without recourse or warranty. “Option Permitted
Encumbrance” means:
(i)    all Permitted Exceptions (as defined in the Lease), other than Fee
Mortgages (unless Tenant’s elects to assume any of the same);
(ii)    any assessments imposed after the date hereof and affecting the Leased
Premises or any portion thereof;
(iii)    the rights and interests held by subtenants, licensees, concessionaires
or other occupants under any subleases, licenses, or other occupancy agreements
(collectively, the “Subleases”) with respect to the Leased Premises (except to
the extent the same are claiming by, through or under Landlord) and others
claiming by, through or under such Subleases;
(iv)    all Violations issued or noted against the Leased Premises or any
portion thereof;
(v)     all covenants, restrictions and utility company rights, easements and
franchises relating to electricity, water, steam, gas, telephone, sewer or other
service or the right to use and maintain poles, lines, wires, cables, pipes,
boxes and other fixtures and facilities in, over, under and upon the Leased
Premises;




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



(vi)    possible encroachments and/or projections of stoop areas, roof cornices,
window trims, vent pipes, cellar doors, steps, columns and column bases, flue
pipes, signs, piers, lintels, window sills, fire escapes, satellite dishes,
protective netting, sidewalk sheds, ledges, fences, coping walls (including
retaining walls and yard walls), air conditioners and the like, if any, on,
under, or above any street or highway, the Leased Premises or any adjoining
property;
(vii)    any lien, encumbrance or other matter (including, without limitation,
any mechanics’ lien or materialmen’s lien), caused by any act or omission of
Tenant or any Person claiming by, through or under Tenant, or relating to the
conduct of business or any other activity on or from the Leased Premises by
Tenant or any Person claiming by, through or under Tenant, or the removal of
which is the obligation of Tenant under the Lease or any other occupants under
any Subleases; and
(viii)    any other matter which, pursuant to the terms of Section 5(ii),
Section 5(iii) or Section 5(vii)(a) of this Exhibit E, are or are deemed to be
Option Permitted Exceptions.
5.    Title Insurance and Title Objections.
(i)    At least seventy-five (75) days prior to the Scheduled Closing Date,
Tenant shall obtain, at Tenant’s expense, a title commitment (the “Title
Commitment”) with respect to the Landlord Property Interests from a reputable
title insurance company licensed to do business in the State of New York
selected by Tenant (the “Title Company”) that shall be willing to insure the
Landlord Property Interests to Tenant at regular rates subject to the Option
Permitted Exceptions and the standard printed exclusions from coverage contained
in the form of owners title policy then in use in the State of New York but
including such modifications and/or endorsements as would then customarily
constitute “extended coverage.” Tenant shall instruct the Title Company to
deliver a copy of the Title Commitment and all updates to the Title Commitment
(each, a “Title Update”) to Landlord simultaneously with its delivery of the
same to the Tenant.
(ii)    No later than forty-five (45) days prior to the Scheduled Closing Date,
time being of the essence, Tenant may furnish to Landlord a written statement
setting forth any exceptions to title appearing in the Title Commitment (each, a
“Commitment Exception”) to which Tenant objects and which are not Option
Permitted Encumbrances (the “Title Objections”). In addition, if prior to the
Scheduled Closing Date, any Title Update discloses any additional exceptions to
title that are not Option Permitted Exceptions (each, an “Update Exception”),
then Tenant shall have until the earlier of (x) ten (10) business days after
delivery by the Title Company of the Title Update or (y) the business day
immediately prior to the Scheduled Closing Date, time being of the essence, to
deliver to Landlord a Title Objection with respect to any Update Exceptions. If
Tenant fails to timely deliver any Title Objection as set forth herein, Tenant
shall be deemed to have irrevocably waived its right to object to the Commitment
Exceptions and/or the applicable Update Exceptions and the same shall be deemed
Option Permitted Exceptions.
(iii)    Notwithstanding the foregoing, Tenant shall not be entitled to object
to, and shall be deemed to have approved, any Commitment Exceptions or Update
Exceptions (and the same shall be deemed Option Permitted Exceptions) (w) over
which the Title Company or another




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



reputable title insurance company licensed to do business in the state of New
York is willing to insure (without additional cost to Tenant); (x) against which
the Title Company or another reputable title insurance company licensed to do
business in the State of New York is willing to provide affirmative insurance
reasonably satisfactory to Tenant (without additional cost to Tenant); or (y)
which will be extinguished upon the sale of the Landlord Property Interests.
(iv)    Landlord, at its election, may eliminate any Commitment Exception or
Update Exception on or prior to the Closing Date (as hereinafter defined) by
using all or a portion of the Purchase Price to satisfy the same, and in
furtherance thereof (a) Tenant agrees to pay a portion of the Purchase Price to
such Persons as Landlord may direct and (b) Landlord shall deliver to Tenant or
the Title Company at or prior to the Closing Date, such affidavits, indemnities
or other instruments in recordable form and sufficient, as reasonably determined
by the Title Company, to eliminate such Commitment Exceptions or Update
Exceptions. If Landlord shall comply with the foregoing requirements, such
Commitment Exceptions and Update Exceptions shall be deemed satisfied.
(v)    Unless Tenant elects to assume any Fee Mortgages and the same are
assumable, Landlord will obtain a pay-off letter to Landlord no later than five
(5) Business Days prior to the Closing Date indicating the amount required to
satisfy and discharge any Fee Mortgage held by such Fee Mortgagee (a “Pay-Off
Letter”), (a) Landlord shall promptly deliver a copy of such Pay-Off Letter to
Tenant and (b) Landlord may direct Tenant in writing to pay a portion of the
Purchase Price at Closing directly to such Fee Mortgagee in the amount specified
in the most recent Pay-Off Letter received at or prior to the Closing so long as
such amount is less than the Balance and Landlord shall pay the balance of the
amounts required to obtain the pay-off at the Closing. Tenant and the Title
Company shall be entitled to rely on any Pay-Off Letter without any obligation
of further inquiry of Landlord and notwithstanding any dispute by Landlord of
the amount set forth therein, provided that nothing herein shall limit the right
of Landlord to dispute any such amount payable to any Fee Mortgagee in a
separate action with the applicable Fee Mortgagee so long as Landlord
indemnifies Tenant for any losses, costs or liabilities of Tenant resulting
therefrom.
(vi)    If Landlord is unable to eliminate any lien or encumbrance that is a
Commitment Exception or Update Exception (other than a Mandatory Removal
Exception (as defined below)) by the Scheduled Closing, unless the same is
waived by Tenant in writing, Landlord may, upon at least two (2) business days’
prior notice (a “Title Cure Notice”) to Tenant (except with respect to matters
first disclosed during such two (2) business day period, as to which matters
notice may be given at any time through and including the Scheduled Closing
Date) adjourn the Scheduled Closing Date for a period not to exceed thirty (30)
days but without duplication of any adjournment under the Adjournment Option
(the “Title Cure Period”) in order to attempt to eliminate such exception.
(vii)    If Landlord is unable to eliminate any lien or encumbrance that is a
Commitment Exception or Update Exception within the Title Cure Period (or on the
Scheduled Closing Date, if Landlord does not elect to deliver a Title Cure
Notice), unless the same is waived by Tenant in writing, then Tenant, as it sole
remedy, may:




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



(a)    accept the Landlord Property Interests subject to such Commitment
Exception and/or Update Exception without any abatement of the Purchase Price,
in which event (I) such Commitment Exceptions and/or Update Exceptions shall be
deemed to be, for all purposes, Option Permitted Exceptions, (II) Tenant shall
close the Purchase Option notwithstanding the existence of same and (III)
Landlord shall have no obligations whatsoever after the Closing with respect to
Landlord’s failure to have such Commitment Exceptions and/or Update Exceptions
eliminated; or
(b)    elect by written notice to Landlord and Title Company within ten (10)
days following the expiration of the Title Cure Period (or the Scheduled Closing
Date if Tenant does not elect to deliver a Title Cure Notice), time being of the
essence, to revoke its election to execute the Purchase Option, in which event
Tenant shall be entitled to a return of the Purchase Option Deposit and all
interest that shall have accrued thereon. If Tenant fails to elect to revoke its
election to execute the Purchase Option as provided within the time period in
the preceding sentence, Tenant shall irrevocably be deemed to have selected to
accept the Landlord Property Interests as provided in the foregoing clause
(vii)(a).
(viii)    For the avoidance of doubt, other than with respect to Mandatory
Removal Exceptions as set forth in this clause (viii), Landlord shall not have
any obligation to take any action or expend any sums to remove or cure any lien
or encumbrance or to otherwise cause title to the Landlord Property to be in the
condition contemplated under this Agreement. Notwithstanding the foregoing, at
the Closing, Landlord shall cause to be released, satisfied and otherwise
removed of record, by payment, bonding or otherwise (or cause the Title Company
to insure title free of such Title Objection), any Title Objection which (i) is
a Fee Mortgage and other instruments which evidence or secure the indebtedness
secured by a Fee Mortgage (other than with respect to any Fee Mortgage which is
to be assumed at Closing by Tenant), or (ii) results from any voluntary act or
omission, after the Effective Date, of Landlord or any Affiliate of Landlord or
any Person claiming by, through or under Landlord or any Affiliate of Landlord,
or any director, officer, employee, agent or contractor of, or other Person
acting on behalf of or at the direction of, Landlord or any Affiliate of
Landlord or any Person claiming by, through or under Landlord or any Affiliate
of Landlord, which is not otherwise permitted to be done or not done, as
applicable, under this Lease or the Restrictive Agreement (collectively, the
“Mandatory Removal Exceptions”).
(ix)    If the Title Commitment or any Title Update discloses judgments,
bankruptcies or other returns against other Persons having names the same as or
similar to that of Landlord, Landlord shall cause the Title Company to omit as
an exception such judgments, bankruptcies or other returns based on an
affidavit, indemnity or such additional evidence or assurance as the Title
Company may reasonably require.
(x)    Notwithstanding anything to the contrary herein, financing statements
naming Tenant or any tenants, subtenants and other occupants claiming by,
through or under Tenant of the Landlord Property Interests as debtor shall not
be Commitment Exceptions or Update Exceptions.




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



6.    Apportionments. There shall be no apportionments made between the Landlord
and Tenant, provided that it shall be a condition precedent to Landlord’s
obligation to sell the Landlord Property Interests that Tenant shall have paid
to Landlord all Rent owing to the Landlord as of the Closing Date, provided
further that any excess prepaid amounts of Rent (if any) paid to the Landlord
shall be refunded to Tenant in immediately available funds or applied to the
Purchase Price, at Landlord’s election, at the Closing.
7.    Condition of Landlord Property Interests; No Representations.
(i)    Tenant expressly acknowledges that, except as expressly set forth in the
Lease, neither Landlord, nor any Person acting on behalf of Landlord, nor any
direct or indirect officer, director, partner, shareholder, employee, agent,
representative, accountant, advisor, attorney, principal, affiliate, consultant,
contractor, successor or assign of Landlord (Landlord, together with all of the
other parties described in the preceding portions of this sentence (other than
Tenant), and their respective agents and representatives, shall be referred to
herein collectively as the “Exculpated Parties”) has made any oral or written
representations or warranties, whether expressed or implied, by operation of law
or otherwise, with respect to (a) the status of title to the Landlord Property
Interests; (b) any survey of the Landlord Property Interests; (c) the current or
future real estate tax liability, assessment or valuation of the Landlord
Property Interests; (d) the potential qualification of the Landlord Property
Interests for any and all benefits conferred by any laws whether for subsidies,
special real estate tax treatment, insurance, mortgages, or any other benefits,
whether similar or dissimilar to those enumerated; (e) the compliance of the
Landlord Property Interests in its current or any future state, with any Laws
(including any Laws pertaining to the environment or Hazardous Substances); (f)
the amount of floor area ratio attributable to the Landlord Property Interests;
(g) the availability of any financing for the purchase, alteration,
rehabilitation or operation of the Landlord Property Interests, or the
construction of new improvements thereon, from any source, including, but not
limited to any governmental authority or any lender; (h) the current or future
use of the Landlord Property Interests, including, but not limited to, the
Landlord Property Interests’ use for commercial, manufacturing, general office,
gaming or residential purposes; (i) the present and future condition and
operating state of the Landlord Property Interests and the present or future
structural and physical condition of any Improvements comprised within which the
Landlord Property Interests or their suitability for rehabilitation or
renovation, or the need for expenditures for capital improvements, repairs or
replacements thereto or the suitability of the Landlord Property Interests for
the construction thereon of new improvements; (j) Landlord’s compliance with any
Laws and any violations thereof; (k) the viability or financial condition of any
tenant; (l) the status of the leasing market in which the Landlord Property
Interests is located; (m) the actual or projected income or operating expenses
of the Landlord Property Interests; (n) the nature and extent of any
right-of-way, lease, possession, lien, encumbrance, license, reservation,
condition or otherwise; (o) the condition of the ground water, surface water or
soil of the Landlord Property Interests, including, without limitation, the
effect that any of the foregoing may have upon any new improvements proposed to
be constructed; (p) the existence of any Hazardous Substances located within the
Landlord Property Interests or emanating therefrom; or (q) any Hazardous
Substances generated from the Landlord Property Interests and disposed of
off-site.




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



(ii)    Landlord has not made and does not make, and has not authorized any
party to make, any representations, warranties or other statements whatsoever as
to the use, occupancy, physical condition, state of repair, income, expense,
operation or any other matter or thing affecting or relating to the Landlord
Property Interests, and Tenant hereby expressly acknowledges that no such
representations, warranties or other statements have been made by or on behalf
of Landlord. Tenant expressly acknowledges that Tenant is satisfied regarding
all matters and things related to the Landlord Property Interests and the
transactions contemplated by the Purchase Option.
(iii)    Tenant acknowledges and agrees that:
(a)    Tenant is purchasing the Landlord Property Interests in its “AS IS”
physical condition and “WITH ALL FAULTS”, and Tenant has assumed full
responsibility for all use, wear and tear and deterioration thereof;
(b)    Tenant is acquiring the Landlord Property Interests based solely on its
own independent investigation and inspection of the Landlord Property Interests,
including its use and enjoyment thereof pursuant to the Lease, and not in
reliance on any information provided by Landlord, or any of the other Exculpated
Parties;
(c)    Tenant’s obligations under Article 28 of the Lease and this Exhibit E
shall not be subject to any financing contingency or other contingencies or
satisfaction of conditions (except as otherwise expressly provided in Article 28
of the Lease and this Exhibit E) and Tenant shall have no right to terminate its
election to exercise the Purchase Option or receive a return of the Purchase
Option Deposit (or the accrued interest thereon) except as expressly provided
for Article 28 of the Lease and this Exhibit E;
(d)    Landlord shall not be liable or bound in any manner by any oral or
written “setups” or information pertaining to the Landlord Property Interests or
the rents made available by the Exculpated Parties, any real estate broker or
other Person;
(e)    Tenant affirms the provisions of Section 3.5 of the Lease.
(iv)    The provisions of this Section 7 shall survive the Closing.
8.    Risk of Loss.
(i)    In the event that after the delivery by Tenant of an effective Tenant’s
Purchase Notice there shall occur a taking of all of the Leased Premises, then
the Purchase Option shall be deemed terminated as of the date the Lease
terminates, the Purchase Option Deposit (together with any interest earned
thereon) shall be returned to Tenant and neither party shall have any further
liability or obligation under Article 28 and this Exhibit E, except for such
liabilities or obligations as are specifically stated to survive termination of
the Lease and this Exhibit E (it being agreed that nothing herein shall limit
any rights of the parties under Article 16 of the Lease). In the event after the
delivery by Tenant of an effective Tenant’s Purchase Notice there shall occur a
taking of less than all of the Leased Premises (other than of an immaterial
portion of the Landlord Property




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Interests), then Tenant shall have ten (10) business days from the date of
delivery to Tenant by Landlord of notice of such partial taking, time being of
the essence, to notify Landlord in writing whether it elects to irrevocably
terminate the Purchase Option, in which event the Purchase Option Deposit
(together with any interest earned thereon) shall be returned to Tenant and
neither party shall have any further liability or obligation hereunder, except
for such liabilities or obligations as are specifically stated to survive
termination of the Lease and this Exhibit E. In the event that Tenant does not
so elect to terminate the Purchase Option, fails to deliver notice of such
election within the time period provided in the immediately preceding sentence
or if such partial taking is not of a material portion of the Landlord Property
Interests, then Tenant shall nevertheless remain obligated to purchase the
Landlord Property Interests without reduction of the Purchase Price on all the
terms and conditions of Article 28 of the Lease and this Exhibit E, except that
Landlord shall, at the Closing, pay to Tenant all awards, if any, collected by
Landlord on account of such partial taking (net of the cost of collection) and
shall assign to Tenant all of Landlord’s right, title and interest, if any, in
and to any and all unpaid condemnation awards to which Landlord may be entitled
by reason thereof pursuant to an instrument in form and substance reasonably
acceptable to the parties (it being agreed that prior to the Closing, Landlord
shall not settle any condemnation award without the prior written consent of
Tenant and all such rights are and will be sold and assigned to Tenant at the
Closing).
(ii)    In the event that after the delivery by Tenant of an effective Tenant’s
Purchase Notice there shall occur a Casualty, then Tenant shall nevertheless
remain obligated to purchase the Landlord Property Interests without reduction
of the Purchase Price on all the terms and conditions of Article 28 of the Lease
and this Exhibit E, except that Landlord shall, at the Closing, assign to Tenant
all of Landlord’s right, title and interest, if any, in and to any proceeds of
casualty insurance with respect to such Casualty and the requirements of Article
19 of the Lease shall be inapplicable.
9.    Conveyance of Landlord Property Interests/Assignment and Assumption of
Lease. At Closing, Landlord shall convey the Landlord Property Interests to
Tenant by (i) the execution, acknowledgment and delivery of the Bargain and Sale
Deed Without Covenant against Grantor’s Acts in the form of Exhibit A attached
to this Exhibit E (the “Deed”), (ii) the execution, acknowledgment and delivery
of the Assignment and Assumption of Lease in the form of Exhibit B attached to
this Exhibit E (the “Assignment and Assumption”) pursuant to which Tenant shall
assume Landlord’s interest as lessor under the Lease, and Landlord shall
thereafter be released of and from any liability under the Lease arising from
and after the Closing and (iii) the execution and delivery of a Bill of Sale in
the form of Exhibit C attached to this Exhibit E. In addition, Landlord shall
deliver to Tenant (or, at Tenant’s option, shall credit to the Purchase Price)
any unapplied Security Deposit or other security or collateral held by Landlord
or which it controls in accordance with the Lease. The provisions of this
Section 9 shall survive the Closing.
10.    Closing; Conditions to Closing. The Closing shall take place at the
offices of Tenant’s attorneys located in New York County, New York on the
Scheduled Closing Date (the actual date of the Closing is herein referred to as
the “Closing Date”). Subject to exercise of the Adjournment Option by Landlord
or Tenant as provided in Article 28 of the Lease, time shall be of the essence
with respect to the Landlord’s and Tenant’s obligation to consummate the Closing
on the Scheduled




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Closing Date. Landlord’s obligation to sell, assign and convey, and Tenant’s
obligation to purchase and assume, the Landlord Property Interests shall be
conditioned upon the fulfillment of the conditions precedent that (i) Tenant
shall have duly performed all of Tenant’s obligation to be performed under
Article 28 of the Lease and this Exhibit E on the Closing Date; and (ii) there
shall be no Event of Default under the Lease occurring and continuing as of the
Closing Date. Tenant’s obligation to purchase the Landlord Property Interests
shall be conditioned upon the fulfillment of the condition precedent that
Landlord shall have duly performed all of Landlord’s obligation to be performed
under Article 28 of the Lease and this Exhibit E on the Closing Date, including
delivery by Landlord to Tenant, Title Company or Escrow Agent, as applicable, of
the documents required to be delivered by Landlord at Closing.
11.    Documents to be Delivered at Closing.
(i)    On the Closing Date, Landlord shall deliver or cause to be delivered to
Tenant the following:
(a)    A duly executed and acknowledged Deed.
(b)    A duly executed Bill of Sale.
(c)    A duly executed certification as to Landlord’s non-foreign status in the
form required under the provisions of FIRPTA (as hereinafter defined).
(d)    A certificate of good standing of Landlord in its jurisdiction of
formation dated no earlier than 30 days prior to the Closing Date and such other
documents demonstrating the authority of Landlord to consummate the transactions
contemplated hereby, which documents shall be reasonably satisfactory to the
Title Company.
(ii)    On the Closing Date, Tenant shall deliver or cause to be delivered to
Landlord the following:
(a)    Payment of the Balance (as the same may be adjusted as provided herein),
in the manner required under this Exhibit E.
(b)    All Rent due and payable by the Tenant under the Lease up to and
including the date of Closing.
(c)    A certificate of good standing of Tenant in its jurisdiction of formation
dated no earlier than 30 days prior to the Closing Date and such other documents
demonstrating the authority of Tenant to consummate the transactions
contemplated hereby, which documents shall be reasonably satisfactory to the
Title Company.
(iii)    Landlord and Tenant shall, on the Closing Date, each execute,
acknowledge (where appropriate) and exchange the following documents:
(a)    The Assignment and Assumption of Lease.




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



(b)    The returns, affidavits and instruments (or, if required by ACRIS E-tax
procedures, an electronic version thereof) required under Article 31 of the Tax
Law of the State of New York and the regulations applicable thereto, as the same
may be amended from time to time (the “RET”).
(iv)    Landlord and Tenant each agree to execute and deliver any other
documents required to be delivered by Landlord or Tenant pursuant to the terms
of the Lease or this Exhibit E, or are otherwise reasonably requested by the
Title Company (so long as such request does not add additional representations,
warranties or covenants from Landlord or Tenant, as applicable) in order to
effectuate the transactions contemplated herein. The provisions of this Section
11(iv) shall survive the Closing.
(v)    To the extent any portion of Percentage Rent due under the Lease prior to
the Closing Date has yet to be audited and has yet to be paid to Landlord in
accordance with the provisions of the Lease, Tenant shall perform the next
scheduled audit in accordance with the terms of the Lease even though the Lease
shall have been terminated, and (A) if Landlord shall be entitled to additional
Percentage Rent, Tenant shall pay Landlord any amounts of Percentage Rent due as
of the Closing Date in accordance with the Lease as if the Lease were still in
full force and effect with respect to the payment of Percentage Rent only, or
(B) if Tenant shall have overpaid Percentage Rent, Landlord shall promptly
refund the amount of such overpayment to Tenant. The provisions of this Section
11(v) shall survive the Closing.
12.    Transfer Taxes; Closing Costs.
(i)    Any transfer taxes and other amounts payable under the RET in connection
with the transactions contemplated hereby (collectively, “Transfer Taxes”) shall
be paid by Landlord to the appropriate party not later than the applicable due
date required by law. In furtherance thereof, Landlord may direct Tenant to pay
a portion of the Purchase Price to the Title Company (for application to the
appropriate party) in order to satisfy any such obligations. Landlord shall
indemnify and hold harmless Tenant from and against any and all costs, expenses,
claims, liabilities and/or damages, including reasonable attorneys’ fees and the
cost of enforcing this indemnification, arising out of any claims in connection
with Landlord’s obligation to make the transfer tax and other payments described
in the preceding sentence. In addition, to the extent that Landlord receives a
credit or reduction in the Transfer Taxes as a result of any Transfer Taxes (as
defined in the Lease) previously paid by Tenant in connection with the execution
and delivery of the Lease by Landlord and Tenant, Tenant shall receive a credit
against the Purchase Price at Closing in the amount of such credit or reduction
that Landlord actually receives on account of the such Transfer Taxes paid by
Tenant.
(ii)    Landlord shall be responsible for the costs of repaying or defeasing its
Fee Mortgages (if any), its legal counsel, advisors and other professionals
employed by it in connection with entering into the transactions contemplated by
Article 28 of the Lease and this Exhibit E.
(iii)    Except as otherwise provided above, Tenant shall be responsible for (i)
the costs and expenses of its legal counsel, advisors and other professionals
employed by it in connection




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



with the exercise of the Purchase Option, (ii) all premiums and fees for title
examination and title insurance and endorsements obtained and all related
charges and survey costs in connection therewith, (iii) all costs and expenses
incurred in connection with any financing obtained by Tenant, including without
limitation, loan fees, mortgage recording taxes, financing costs and lender’s
legal fees, (iv) all amounts to be paid by the Tenant under the Lease and (v)
any recording fees for documentation to be recorded in connection with the
transactions contemplated by Article 28 of the Lease and this Exhibit E.
(iv)    Landlord and Tenant shall each be responsible for half of all escrow
and/or closing fees (including any fees of the Title Company pursuant to the
Escrow Agreement) due in connection with the exercise of the Purchase Option.
(v)    The provisions of this Section 12 shall survive the Closing.
13.    Tenant’s or Landlord’s Default.
(i)    In the event that Tenant shall default in its obligation to close the
transactions contemplated by Article 28 of the Lease and this Exhibit E on the
Closing Date, Landlord, as its sole and exclusive remedy hereunder, shall have
the right to retain, as liquidated damages, the Purchase Option Deposit and any
interest earned thereon (it being agreed that the damages by reasons of Tenant’s
default are difficult, if not impossible to ascertain), the Lease shall continue
in full force and effect and the Purchase Option shall terminate and be of no
further force and effect and neither party hereto shall have any further
obligations hereunder except for those that are expressly provided hereunder to
survive the termination of the Purchase Option, except as otherwise provided in
Section 28.2 of the Lease.
(ii)    In the event that Landlord shall default in its obligation to close the
transactions contemplated by Article 28 of the Lease and this Exhibit E on the
Closing Date, Tenant, as its sole and exclusive remedy hereunder (in lieu of
prosecuting an action for damages or proceeding with any other legal course of
conduct, the right to bring such actions or proceedings being expressly and
voluntarily waived by Tenant, to the extent legally permissible, following and
upon advice of its counsel), shall have the right (subject to the other
provisions of this Section 13) (A) to revoke its exercise of the Purchase Option
and receive a return of the Purchase Option Deposit (together with any interest
earned thereon) (the “Return of Deposit”), and upon the Return of Deposit,
neither party hereto shall have any further obligations hereunder (provided that
Tenant shall continue to have the right to exercise the Purchase Option in
accordance with and subject to the terms of Article 28 of the Lease and this
Exhibit E as if Tenant had not previously elected to exercise the Purchase
Option), and (B) in lieu of the Return of Deposit, Tenant shall have the right
to obtain specific performance of Landlord’s obligations hereunder, provided
that any action for specific performance shall be commenced within ninety (90)
days after such default, it being understood that if Tenant fails to commence an
action for specific performance within ninety (90) days after such default,
Tenant’s sole remedy shall be the Return of Deposit as aforesaid. In addition,
if Tenant shall have elected to seek specific performance of Landlord’s
obligations hereunder as aforesaid and it shall be determined by final judgment
that Tenant shall not be entitled to such remedy, then




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Tenant’s sole remedy shall be the Return of Deposit. Notwithstanding the
foregoing, Tenant shall have no right to seek specific performance if Landlord
shall be prohibited from performing its obligations hereunder by reason of any
Laws applicable to Landlord.
14.    Brokerage. Each of Landlord and Tenant represents and warrants to the
other that it has not dealt with any broker, realtor, finder or the like in
connection with the transaction herein contemplated. Each of Landlord and Tenant
hereby agrees to indemnify and hold harmless the other, from and against any and
all costs, expenses, claims, liabilities and/or damages, including reasonable
attorneys’ fees and the cost of enforcing this indemnification, arising out of
any brokerage commission, fee or other compensation due or alleged to be due to
any Person in connection with any of the transactions contemplated hereby based
upon an agreement alleged to have been made or other action alleged to have been
taken by the indemnifying party. The provisions of this Section 14 shall survive
the Closing or other termination of the Lease.
15.    Further Assurances. Landlord and Tenant, at the sole cost and expense of
the requesting party, will do, execute, acknowledge and deliver such further
acts, deeds, conveyances, assignments, notices, transfers and assurances as may
be reasonably required by the requesting party, for the better assuring,
conveying, assigning, transferring and confirming unto the Tenant the Landlord
Property Interests and for otherwise carrying out the intentions of this Exhibit
E. The provisions of this Section 15 shall survive the Closing or other
termination of the Lease.
16.    Taxpayer Identification Numbers. The Title Company is hereby designated
the “real estate reporting person” for purposes of Section 6045 of the Code and
Treasury Regulation 1.6045-4 and any instructions or settlement statement
prepared by the Title Company shall so provide. Upon the consummation of the
transaction contemplated by Article 28 of the Lease and this Exhibit E, the
Title Company shall file a Form 1099 information return and send the statement
to Landlord as required under the aforementioned statute and regulation.
Landlord and Tenant shall promptly furnish their federal tax identification
numbers to the Title Company and shall otherwise reasonably cooperate with the
Title Company in connection with the Title Company’s duties as real estate
reporting person.
17.    Exchange. Subject to the further terms and conditions of this Section 17,
Landlord shall have the right, at Landlord’s election, to effectuate the Closing
as part of a tax free exchange under Section 1031 of the Internal Revenue Code
of 1986, as amended, and Landlord expressly reserves the right to assign its
rights (but not its obligations) hereunder to a Qualified Intermediary as
provided in IRC Reg. 1.1031(k)–1(g)(4) on or before the Closing Date. Any such
Section 1031 exchange shall not result in any liability on the part of Tenant or
reduce or otherwise adversely affect any of Tenant’s rights hereunder or under
any of the documents contemplated herein to be executed and exchanged. Tenant
shall in no event be requested or required to acquire title to or sign a
contract for any property other than the Landlord Property Interests or to incur
any liability with respect to any other property. Landlord shall in all events
be responsible for all costs and expenses related to the Section 1031 exchange.
The provisions of this Section 17 shall survive the Closing.




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



18.    Conveyance Deemed Full Performance. The delivery of the Deed, Bill of
Sale and Assignment and Assumption by Landlord and the acceptance of the same by
Tenant shall be deemed full performance and discharge of every agreement and
obligation on the part of Landlord to be performed hereunder and under Article
28 of the Lease, and no agreement, promise, representation or warranty, whether
express or implied on the part of Landlord or any agent, officer, employee or
representative of Landlord shall survive the Closing unless expressly stated
herein to survive the Closing.
19.    Waiver and Release. Tenant’s consummation of the Closing hereunder shall
be deemed to constitute an express waiver of Tenant’s right to cause Landlord to
be joined in any action brought under any Environmental Laws (as hereinafter
defined). The term “Environmental Laws” means all federal, state and local laws,
statutes, ordinances and regulations, now or hereafter in effect, in each case
as amended or supplemented from time to time, including, without limitation, all
applicable judicial or administrative orders, applicable consent decrees and
binding judgments relating to the regulation and protection of human health,
safety, the environment and natural resources (including, without limitation,
ambient air, surface, water, groundwater, wetlands, land surface or subsurface
strata, wildlife, aquatic species and vegetation), including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended (42 U.S.C. §§ 9601 et seq.), the Hazardous Material
Transportation Act, as amended (49 U.S.C. §§ 1801 et seq.), the Federal
Insecticide, Fungicide, and Rodenticide Act, as amended (7 U.S.C. §§ 136 et
seq.), the Resource Conservation and Recovery Act, as amended (42 U.S. §§ 6901
et seq.), the Toxic Substance Control Act, as amended (15 U.S.C. §§ 2601 et
seq.), the Clean Air Act, as amended (42 U.S.C. §§ 7401 et seq.), the Federal
Water Pollution Control Act, as amended (33 U.S.C. §§ 1251 et seq.), the
Occupational Safety and Health Act, as amended (29 U.S.C. §§ 651 et seq.), the
Safe Drinking Water Act, as amended (42 U.S.C. §§ 300f et seq.), Environmental
Protection Agency regulations pertaining to Asbestos (including, without
limitation, 40 C.F.R. Part 61, Subpart M, the United States Environmental
Protection Agency Guidelines on Mold Remediation in Schools and Commercial
Buildings, the United States Occupational Safety and Health Administration
regulations pertaining to Asbestos including, without limitation, 29 C.F.R.
Sections 1910.1001 and 1926.58), applicable New York State and Sullivan County
statutes and the rules and regulations promulgated pursuant thereto regulating
the storage, use and disposal of Hazardous Substances, the New York City
Department of Health Guidelines on Assessment and Remediation of Fungi in Indoor
Environments and any state or local counterpart or equivalent of any of the
foregoing, and any related federal, state or local transfer of ownership
notification or approval statutes. Tenant, for itself and its agents,
affiliates, successors and assigns, hereby releases and forever discharges
Landlord, its employees, agents, affiliates, successors and assigns from any and
all rights, claims and demands at law or in equity, whether known or unknown at
the time of the Closing, which Tenant has, or may have in the future, arising
out of the physical, environmental, economic or legal condition of the Landlord
Property Interests, including, without limitation, any claim for indemnification
or contribution arising under any Environmental Law.
20.    FIRPTA Compliance. Landlord shall comply with the provisions of the
Foreign Investment in Real Property Tax Act, Section 1445 of the Internal
Revenue Code of 1986 (as amended), as the same may be amended from time to time,
or any successor or similar law




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



(collectively, “FIRPTA”). Landlord acknowledges that Section 1445 of the
Internal Revenue Code provides that a transferee of a United States real
property interest must withhold tax if the transferor is a foreign Person. To
inform Tenant that withholding of tax is not required upon the disposition of a
United States real property interest by Landlord, Landlord hereby represents and
warrants that Landlord is not a foreign Person as that term is defined in the
Internal Revenue Code and Income Tax Regulations. At the Closing, Landlord shall
deliver to Tenant a certification as to Landlord’s non-foreign status in the
form required under FIRPTA, and shall comply with any temporary or final
regulations promulgated with respect thereto and any relevant revenue procedures
or other officially published announcements of the Internal Revenue Service of
the U.S. Department of the Treasury in connection therewith.
21.    Captions. The captions in this Exhibit E are inserted for convenience of
reference only and in no way define, describe or limit the scope or intent of
this Exhibit E or any of the provisions hereof.
22.    Severability. If any provision hereof is found to be void or
unenforceable by a court of competent jurisdiction, the remaining provisions
hereof shall nevertheless be binding upon the parties with the same effect as
though the void or unenforceable part had been severed and deleted.






--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Exhibit A (to Exhibit E)

FORM OF BARGAIN AND SALE DEED WITHOUT COVENANT AGAINST GRANTOR’S ACTS
THIS INDENTURE, made as of the ____ day of __________, 20__, by EPT CONCORD II,
LLC, a Delaware limited liability company having an address at c/o Entertainment
Properties Trust, 909 Walnut Street, Suite 200, Kansas City, Missouri 64106
(hereinafter referred to as "Grantor"), to [MONTICELLO RACEWAY MANAGEMENT,
INC.], a [New York corporation] having an office c/o Empire Resorts, Inc., 204
Route 17B, Monticello, New York 12701 (hereinafter referred to as "Grantee").
WITNESSETH, that Grantor, in consideration of Ten Dollars ($10.00), lawful money
of the United States, paid by Grantee, does hereby grant and release unto
Grantee, the heirs or successors and assigns of Grantee forever:
ALL that certain plot, piece or parcel of land with the building and
improvements thereon erected, situate, lying and being, more particularly
described on Exhibit A attached hereto and made a part hereof (the "Premises");
TOGETHER WITH all right, title and interest, if any, of Grantor in and to any
streets and roads abutting the Premises to the center lines thereof;
TOGETHER WITH the appurtenances and all the estate and rights of Grantor in and
to the Premises.
TO HAVE AND TO HOLD the Premises unto Grantee, the heirs or successors and
assigns of Grantee forever.
AND Grantor, in compliance with Section 13 of the Lien Law, covenants that
Grantor will receive the consideration for this conveyance and will hold the
right to receive such consideration as a trust fund to be applied first for the
purpose of paying the cost of the improvements at the Premises and will apply
the same first to the payment of the cost of the improvements before using any
part of the total of the same for any other purpose.
IN WITNESS WHEREOF, Grantor has duly executed this deed the day and year first
above written.
GRANTOR:    EPT CONCORD II, LLC
By:    ________________________
    Name:
    Title:



    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



STATE OF NEW YORK    )
) ss.:
COUNTY OF NEW YORK    )


On the ____ day of __________ in the year 20__ before me, the undersigned,
personally appeared _______________________, personally known to me or proved to
me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity, and that by his/her signature on the instrument,
the individual, or the person or entity upon behalf of which the individual
acted, executed the instrument.


    
Signature and Office of individual
taking acknowledgment




Bargain and Sale Deed 
Without Covenant Against Grantor's Acts 




 [_____] 
 
TO 
 
[____________________]
SECTION: [___]
BLOCK: [___]
LOT: [___]
COUNTY: Sullivan  

 
STREET
ADDRESS: [__________________]
   [__________________]


   RETURN BY MAIL TO:


 
 



 










--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Exhibit A (to form of Deed)


Legal Description
(see attached)









    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Exhibit B (to Exhibit E)

FORM OF ASSIGNMENT AND ASSUMPTION OF LEASE
KNOW ALL MEN BY THESE PRESENTS that EPT CONCORD II, LLC, having an office at c/o
Entertainment Properties Trust, 909 Walnut Street, Suite 200, Kansas City
Missouri 64106 (the “Assignor”), in consideration of Ten ($10.00) Dollars and
other good and valuable consideration in hand paid by [MONTICELLO RACEWAY
MANAGEMENT, INC.], having an office at c/o Empire Resorts, Inc., 204 Route 17B,
Monticello, New York 12701 (the “Assignee”), the receipt and sufficiency of
which are hereby acknowledged, hereby assigns unto Assignee all of Assignor’s
right, title and interest as lessor in and to the following:
The Lease (the “Lease”) with respect to the Leased Premises (as defined in the
Lease and more particularly described in Exhibit A attached hereto) dated as of
_______________, 2010, by and between Assignor, as lessor, and Assignee, as
lessee (as the same shall have been amended, supplemented or replaced from time
to time).
TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns, from and
after the date hereof, subject to the terms, covenants, conditions and
provisions contained in the Lease.
Assignee hereby assumes the performance of all of the terms, covenants and
conditions of the Lease herein assigned by Assignor to Assignee on, from and
after the date thereof as if Assignee had signed the Lease originally as the
lessor named therein.
This Assignment and Assumption of Lease is made without any covenant, warranty
or representation by, or recourse against, Assignor or Assignor’s Affiliates (as
defined in the Lease) of any kind whatsoever.
This instrument may be executed in any number of counterparts, each of which
shall constitute an original, but all of which, taken together, shall be
considered one and the same instrument. The signature of any party on any
counterpart shall be deemed a signature to, and may be appended, to any other
counterpart. A facsimile signature shall bind the parties hereto in the same
manner as an original signature and each party executing by facsimile shall
promptly deliver to the other parties an original counterpart of such signature.
Excluded from the foregoing assignment shall be any and all obligations of
Assignee, as lessee under the Lease, to Assignor, as lessor under the Lease, or
to any Affiliates of Landlord or any Landlord Indemnified Parties (as each are
defined in the Lease) either (i) of indemnification, holding harmless and/or
defense as may be contained in the Lease, or (ii) which have accrued on or
before the date hereof, all of which obligations shall survive subject to the
applicable terms of the Lease and continue without alteration, regardless of
this assignment or any subsequent amendment, supplement, replacement or
termination of the Lease.

    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



IN WITNESS WHEREOF, the parties hereby have signed this instrument as of this
_____ day of _______________, 2____.

EPT CONCORD II, LLC


By:        
Name:
Title:
[MONTICELLO RACEWAY MANAGEMENT, INC.]
By:        
Name:
Title:

    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



STATE OF NEW YORK    )
                ) ss.:
COUNTY OF NEW YORK    )
On the _____ day of _______________ in the year 2_____ before me, the
undersigned, a Notary Public in and for the State of New York, personally
appeared ______________________, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.
    
Notary Public
STATE OF NEW YORK    )
                ) ss.:
COUNTY OF NEW YORK    )
On the _____ day of _____________ in the year 2____ before me, the undersigned,
a Notary Public in and for the State of New York, personally appeared
______________________, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.
    
Notary Public

    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Exhibit A (to form of Assignment and Assumption of Lease)


Legal Description
(see attached)

    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Exhibit C (to Exhibit E)

FORM OF BILL OF SALE


EPT CONCORD II, LLC, having an office at c/o Entertainment Properties Trust, 909
Walnut Street, Suite 200, Kansas City, Missouri 64106 ("Seller"), in
consideration of Ten Dollars ($10.00) and other good and valuable consideration
paid by Seller to [MONTICELLO RACEWAY MANAGEMENT, INC.], a [New York
corporation], having an address at c/o Empire Resorts, Inc., 204 Route 17B,
Monticello, New York 12701 ("Purchaser"), the receipt and sufficiency of which
are hereby acknowledged, hereby sells, conveys, assigns, transfers, delivers and
sets over to Purchaser all fixtures, furniture, furnishings, equipment,
machinery, inventory, appliances and other articles of tangible personal
property owned by Seller and which are located at the property more particularly
described on Exhibit A hereto.
TO HAVE AND TO HOLD unto Purchaser and its successors and assigns to its and
their own use and benefit forever.
This Bill of Sale is made by Seller without recourse and without any expressed
or implied representation or warranty whatsoever.
IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed as of
this ___ day of ____________________, ____.


EPT CONCORD II, LLC
By:______________________________
Name:____________________________
Title:_____________________________

    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Exhibit A (to form of Bill of Sale)


Legal Description
(see attached)



    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



EXHIBIT F
Form Financial Report

    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



EXHIBIT G
Description of Master Development Site

    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY
EMPIRE RESORTS, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



EXHIBIT H
Form of Memorandum of Lease





    

